Exhibit 2.1 PURCHASE AND SALE AGREEMENT BETWEEN GOLDEN GLOBE ENERGY (US), LLC, AS SELLER, AND RED HAWK PETROLEUM, LLC, AS BUYER, AND ACKNOWLEDGED BY PEDEVCO CORP., AS PARENT EXHIBITS Exhibit A– Leases and Lands Exhibit B– Wells Exhibit B-1 – Contracts Exhibit C– Assignment Exhibit D– Certificate of Designation Exhibit E– Assumption and Consent Agreement Exhibit F– Call Option Agreement Exhibit G– Certificate of Accredited Investors Status SCHEDULE Disclosure Schedule PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement (this “Agreement”) is made and entered into as of the23rd day of February, 2015, but effective as of 12:01 a.m. Mountain Time on January 1, 2015 (the “Effective Time”), by and among Golden Globe Energy (US), LLC, a Delaware limited liability company (“Seller”), and Red Hawk Petroleum, LLC, a Nevada limited liability company (“Buyer”) and is acknowledged by Pedevco Corp., a Texas corporation (the “Parent” or “PEDEVCO”). Buyer and Seller are referred to herein, collectively, as the “Parties” and, individually, as a “Party”; Buyer and Parent are referred to collectively as the “Buyer Parties”. RECITALS WHEREAS, Buyer is a wholy-owned subsidiary of Parent; WHEREAS, Seller is the owner of the Assigned Interests (as hereinafter defined); and WHEREAS, Seller desires to sell and assign to Buyer, and Buyer desires to purchase and acquire from Seller, the Assigned Interests, in accordance with the terms and conditions of this Agreement. AGREEMENT NOW, THEREFORE, IN CONSIDERATION OF ONE HUNDRED DOLLARS ($100.00), the mutual premises and covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: ARTICLE I Assigned Interests Section 1.01Sale and Purchase. For the Consideration (as hereafter defined), Seller agrees to sell, assign and transfer to Buyer, and Buyer agrees to purchase and acquire from Seller, at the Closing, but effective as of the Effective Time, the Seller’s interests in the following (collectively, the “Assigned Interests”): (a)The undivided interests in, to and under the leasehold estates created by the oil and gas leases described in Exhibit A hereto (the “Leases”), insofar as the Leases cover and relate to the lands described in Exhibit A hereto (the “Lands”), together with Seller’s right, title and interest in and to any mineral, fee, leasehold, working, royalty, overriding royalty, operating, carried, net revenue, net profit, pooled, non-consent and reversionary interests and any interests arising by operation of law or in connection with the pooling, unitization, or communitization of any of the Leases or any portion of the Lands. (b)The oil and gas wells described in Exhibit B hereto (the “Wells”). (c)The agreements, contracts, options, licenses, permits and other documents related to the ownership or operation of the Leases or the Lands, including all surface, operating, pooling, unit, development, exploration, participation, farm-out, area of mutual interest, water disposal, gathering, processing, transportation and product purchase agreements, options, and licenses, permits, orders and decisions of state and federal regulatory authorities described in Exhibit B-1 hereto (collectively, the “Contracts”). 1 (d) (i) The oil, gas, condensate and other hydrocarbon production, and other substances produced in conjunction therewith, produced from the Lands covered by the Leases, or attributable thereto, or to lands pooled, unitized or communitized therewith, from and after the Effective Time; (ii) all oil in the tanks related to the Wells as of the Effective Time; and (iii) notwithstanding the Effective Time, with respect to the Loomis 2-1H, Loomis 2-3H and Loomis 2-6H Wells listed on Exhibit B hereto (the “Loomis Wells”), all revenues attributable to Seller’s interest therein from and after the date of first production therefrom (even if such production occurred prior to the Effective Time), and any and all refunds of amounts paid by Seller to Buyer as the operator of the Loomis Wells shall be deemed “Assigned Interests” (subsections (i) through (iii) inclusive, collectively, the “Production”). (e)The equipment, machinery, tools, tangible personal property, facilities, improvements, structures and fixtures located on the Lands, or used in connection with the Leases or the Wells, for the production, gathering, treatment, compression, transportation, processing, sale or disposal of hydrocarbons or water produced from the Wells, including all wells, well-bores, casing, tubing, wellheads, gauges, valves, rods, tanks, pumps, pads, separators, treaters, compressors, pipelines and other improvements. (f)All files and records related to the Leases, the Lands, the Wells, the Contracts, the Production, and the Equipment, including: (i) title abstracts, title opinions, ownership reports, leases, assignments, contracts, rights of way, surveys, maps, plats and related correspondence; (ii) well files, logs, and operations, engineering and maintenance records; (iii) joint interest billing, lease operating expense, division of interest and accounting records; (iv) taxes (except for Seller’s income taxes); and (v) all seismic, geological and geophysical data and information (collectively, the “Records”). ARTICLE II Purchase Price Section 2.01Purchase Price. The consideration for the sale of the Assigned Interests shall be as follows (collectively, the “Consideration”): (a)Within five (5) business days of Closing, PEDEVCO shall issue to Seller 3,375,000 shares of restricted common stock, par value $0.001 per share, of PEDEVCO (the “PEDEVCO Common Stock”), which shall constitute, following issuance, approximately 9.9% of the outstanding common stock of Parent; (b)Within five (5) business days of Closing, PEDEVCO shall issue to Seller 66,625 restricted shares of Series A Convertible Preferred Stock of PEDEVCO (the “PEDEVCO Preferred Stock,” and together with the PEDEVCO Common Stock, the “Securities”).The PEDEVCO Preferred Stock shall have the rights, preferences, privileges and restrictions as set forth in the Amended and Restated Certificate of Designations of PEDEVCO Corp. Establishing the Designations, Preferences, Limitations and Relative Rights of its Series A Convertible Preferred Stock attached hereto as Exhibit D (the “Certificate of Designation”), and shall be subject to the redemption and other rights set forth therein; 2 (c)At Closing, PEDEVCO shall assume certain debt obligations of the Seller, secured by the Assigned Interests, in the principal amount of approximately $8.35 million (the “Junior Credit Facility”), pursuant to the Assumption and Consent Agreement attached hereto as Exhibit E (the “Assumption and Consent Agreement”); and (d)At Closing, Pacific Energy Development Corp. (“PEDCO”), an affiliated company of the Buyer Parties, shall grant Seller an option to acquire all of Buyer Parties’ right, title and interest in Caspian Energy Inc., a corporation existing under the laws of Ontario, Canada, pursuant to the Call Option Agreement in the form attached hereto as Exhibit F (the “Call Option Agreement”). ARTICLE III Assignment At Closing, Seller shall execute, acknowledge and deliver to Buyer an assignment, conveyance and bill of sale (the “Assignment”), in the form of Exhibit C attached hereto. The Assignment shall contain a special warranty of title, wherein: (i) Seller represents and warrants that Seller has not granted, created or reserved any overriding royalty, net profits interest, carried interest, production payment, reversionary interest, or other burden that would result in the net revenue interest in any Lease being less than the applicable net revenue interest set forth on Exhibit A, and that the Leases are free and clear of any liens, encumbrances and defects of title arising by, through or under Seller; and (ii) Seller warrants and agrees to defend title to the Assigned Interests, free and clear of all liens, encumbrances and defects of title arising by, through or under Seller, but not otherwise, subject to the terms and conditions of this Agreement, the Leases, and a proportionate part of all landowners’ royalties, overriding royalties and similar burdens of record as of the Effective Time. As appropriate, Seller shall execute, acknowledge and deliver separate counterparts of the Assignment on officially approved forms in sufficient counterparts to satisfy applicable statutory and regulatory requirements. Such counterpart assignments shall be deemed to contain all of the terms and conditions of this Agreement, and the Assigned Interests assigned in such governmental assignments shall be the same, and not additional to, the Assigned Interests assigned in the Assignment. ARTICLE IV Representations and Warranties of Seller Seller represents and warrants to Buyer that: Section 4.01Existence. Seller is duly organized, validly existing and in good standing under the laws of the State of Delaware. Section 4.02Authority. Seller has full power and authority and has taken all requisite corporate action to authorize it to carry on its business as currently conducted. Seller has full power and authority to enter into this Agreement and to perform its obligations hereunder. 3 Section 4.03Enforceability; No Conflicts. This Agreement has been duly executed and delivered on behalf of Seller and constitutes the legal, valid and binding obligation of Seller enforceable in accordance with its terms (except as enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating to or limiting creditors’ rights generally or by application of equitable principles). At Closing, all documents required hereunder to be executed and delivered by Seller shall be duly authorized, executed and delivered and shall constitute legal, valid and binding obligations of Seller enforceable in accordance with their respective terms (except as enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating to or limiting creditors’ rights generally or by application of equitable principles). The execution, delivery and performance of this Agreement and any of the other documents executed in connection with this Agreement to be performed by Seller do not and will not: (i) conflict with or result in any breach of the provisions of, or constitute a default under, any organizational or governing document of Seller; (ii) with or without the giving of notice, the passage of time, or both, violate any restriction to which Seller is subject; (iii) result in the creation or imposition of any lien, encumbrance or security interest upon any of the Assigned Interests (other than in favor of the Buyer Parties); or (iv) constitute a violation of any applicable rule, regulation, law, statute, ordinance, or any judgment, decree, writ, injunction or order of any governmental entity that would have a material adverse effect on the ownership, operation or value of the Assigned Interests or the transactions contemplated by this Agreement. Section 4.04Brokers. Seller has not incurred any liability, contingent or otherwise, for brokers’ or finders’ fees relating to the transactions contemplated by this Agreement for which Buyer Parties shall have any responsibility whatsoever. Section 4.05Bankruptcy. There are no bankruptcy, reorganization or arrangement proceedings pending, being contemplated by or to the knowledge of Seller threatened against Seller. Section 4.06Suits. There is no suit, action, claim, investigation or inquiry by any person or entity or by any administrative agency or governmental authority and no legal, administrative or arbitration proceeding pending or, to Seller’s knowledge, threatened against Seller or any affiliate of Seller that may have an adverse effect on Seller’s ability to consummate the transactions contemplated hereby. Section 4.07Foreign Person. Seller is not a “foreign person” within the meaning of the Section 1445(f) of the Internal Revenue Code. Section 4.08Consents. Except as set forth in the Disclosure Schedule, there are no third party consents required to be obtained for, and no preferential rights to purchase exercisable in connection with, the assignment of the Assigned Interests from Seller to Buyer. Section 4.09Suspense Funds; Hedging; Capital Commitments. There are no funds (including any interest owed thereon) held in suspense by Seller on the date hereof that are attributable to the Assigned Interests. Seller has not entered into any hedging or other derivatives contracts pursuant to which any Production is dedicated or committed as of the Effective Time or that would burden the Assigned Interests or Buyer from and after the Closing. As of the date of the execution of this Agreement by Seller, there are no outstanding authorities for expenditure or other commitments to make capital expenditures which are now, and will be after Closing, binding on the Assigned Interests or on Buyer of which Seller has received notice and which Seller reasonably anticipates will require expenditures by Seller in excess of $25,000 individually orin the aggregate. 4 Section 4.10Disclosure. Seller has disclosed to Buyer all material information in its possession or as to which it has knowledge or under its control relating to the Assigned Interests. Section 4.11Taxes. All tax returns relating to the Assigned Interests required to be filed by Seller have been timely filed with the appropriate governmental entity in all jurisdictions in which such tax returns are required to be filed, and all taxes due with respect to such tax returns have been paid. Seller has not received written notice of any pending claim against Seller from any applicable taxing authority for assessment of taxes with respect to the Assigned Interests.There are no currently pending audits of Seller by any applicable taxing authority with respect to the Assigned Interests. None of the Assigned Interests are subject to tax partnership reporting requirements under applicable provisions of the Internal Revenue Code of 1986, as amended. Section 4.12Contracts. Except as described in Exhibit C attached hereto, Seller is not a party to any contracts or agreements burdening the Assigned Interests. Seller has not received any written notice of any Claims (as hereafter defined) of a continuing or uncured breach, default or violation by Seller of any of the Leases or the Contracts. Seller’s interests in the Assigned Interests are not subject to any contract for the sale of the production attributable to periods after the Effective Time, other than contracts that may be terminated by sixty (60) days prior written notice. Seller’s interests in the Assigned Interests are not subject to or burdened by any obligation under a sales, take-or-pay, gas balancing, marketing, hedging, forward sale or similar arrangement, to deliver the production attributable to such interest in the Assigned Interests without receiving payment at the time of or subsequent to delivery, or to deliver the production in the future for which payment has already been received (e.g., a “forward” sale contract). Section 4.13Claims and Litigation. Seller has received no notice from any governmental authority of any condition on or with respect to the Assigned Interests which, if true, would constitute violation of, or require remediation under, any environmental laws. Seller has not received any notice of any claims against Seller or any notice of any continuing or uncured breach, default or violation by Seller of any of the Leases, the Contracts or law that would have an adverse effect on the ownership or operation of the Assigned Interests or the transactions contemplated by this Agreement. There is no suit, action, hearing or other proceeding before any court or governmental authority pending or threatened against Seller or any of the Assigned Interests that would have an adverse effect on the ownership or operation of the Assigned Interests or the transactions contemplated by this Agreement. No condemnation or eminent domain proceedings are pending or threatened by any governmental authority affecting any of the Assigned Interests. 5 Section 4.14.Accredited Investor. Seller is an “accredited investor,” as such term is defined in Regulation D of the Securities Act of 1933, as amended (the “Securities Act”) and has completed and delivered the Certification of Accredited Investor Status attached hereto as Exhibit G, and will acquire the Securities for its own account and not with a view to a sale or distribution thereof as that term is used in Section 2(a)(11) of the Securities Act, in a manner which would require registration under the Securities Act or any state securities laws. Seller has such knowledge and experience in financial and business matters and in investments of the type contemplated by this Agreement that Seller is capable of evaluating the merits and risks of this Agreement and its investment in the Securities. Seller can bear the economic risk of its investment in the Securities, has knowledge and experience in financial business matters and is capable of bearing and managing the risk of investment in the Securities. Seller recognizes that the Securities have not been registered under the Securities Act, nor under the securities laws of any state and, therefore, cannot be resold unless the resale of the Securities is registered under the Securities Act or unless an exemption from registration is available. Seller has carefully considered and has, to the extent it believes such discussion necessary, discussed with its professional, legal, tax and financial advisors, the suitability of an investment in the Securities for its particular tax and financial situation and its advisers, if such advisors were deemed necessary, and has determined that the Securities is a suitable investment for it.Seller has not been offered the Securities by any form of general solicitation or advertising, including, but not limited to, advertisements, articles, notices or other communications published in any newspaper, magazine, or other similar media or television or radio broadcast or any seminar or meeting where, to Seller's knowledge, those individuals that have attended have been invited by any such or similar means of general solicitation or advertising. Seller has had an opportunity to ask questions of and receive satisfactory answers from PEDEVCO, or any person or persons acting on behalf of PEDEVCO, concerning the terms and conditions of the Securities and PEDEVCO, and all such questions have been answered to the full satisfaction of Seller. The Buyer and PEDEVCO have not supplied Seller any information regarding the Securities or an investment in the Securities other than as contained in this Agreement, and Seller is relying on its own investigation and evaluation of PEDEVCO and the Securities and not on any other information. Section 4.15Securities Law Disclosure. Seller hereby represents to Buyer that Seller intends to acquire the Securities for its own benefit and account, and that Seller is not acquiring the Securities with the intent of resale or distribution such as would be subject to regulation by the securities law, and that, in the future, if Seller should sell, transfer or otherwise dispose of the Securities or interests therein, Seller will do so in compliance with all applicable securities law. ARTICLE V Representations and Warranties of Buyer Buyer represents and warrants to Seller that: Section 5.01Existence. Buyer is a limited liability company duly organized, validly existing and in good standing under the laws of the State of Nevada.Buyer has full legal power, right and authority to carry on its business as such is now being conducted. Section 5.02Authority. Buyer has the requisite power and authority to enter into and perform its obligations under this Agreement and the transactions contemplated hereby. The consummation of the transactions contemplated by this Agreement will not violate, nor be in conflict with: 6 (a)any provision of Buyer’s limited liability company agreement or other governing documents; (b)any material agreement or instrument to which Buyer is a party; or (c)any judgment, order, ruling or decree applicable to Buyer as a party in interest or any law, rule or regulation applicable to Buyer. Section 5.03Execution. The execution, delivery and performance of this Agreement and the transactions contemplated hereby are duly and validly authorized by all requisite limited liability company action on the part of Buyer. This Agreement constitutes the legal, valid and binding obligation of Buyer enforceable in accordance with its terms, except as enforceability may be limited by bankruptcy, insolvency, reorganization, debtor relief or similar laws affecting the rights of creditors generally and general equitable principles. Section 5.04Brokers. No broker or finder is entitled to any brokerage or finder’s fee, or to any commission, based in any way on agreements, arrangements or understandings made by or on behalf of Buyer or any affiliate of Buyer for which Seller shall have any responsibility whatsoever. Section 5.05Bankruptcy. There are no bankruptcy, reorganization or arrangement proceedings pending, being contemplated by or to the knowledge of Buyer threatened against Buyer or any affiliate of Buyer. Section 5.06Suits. There is no suit, action, claim, investigation or inquiry by any person or entity or by any administrative agency or governmental authority and no legal, administrative or arbitration proceeding pending or, to Buyer’s knowledge, threatened against Buyer or any affiliate of Buyer that will have a material adverse effect Buyer’s ability to consummate the transactions contemplated hereby. Section 5.07Accredited Investor. Buyer is an “accredited investor,” as such term is defined in Regulation D of the Securities Act of 1933, as amended, and will acquire the Assigned Interests for its own account and not with a view to a sale or distribution thereof in violation of the Securities Act of 1933, as amended, and the rules and regulations thereunder, any applicable state blue sky laws or any other applicable securities laws. Buyer has such knowledge and experience in financial and business matters and in oil and gas investments of the type contemplated by this Agreement that Buyer is capable of evaluating the merits and risks of this Agreement and its investment in the Assigned Interests. Section 5.08Securities Law Disclosure.Buyer hereby represents to Seller that Buyer intends to acquire the Assigned Interests for its own benefit and account, and that Buyer is not acquiring the Assigned Interests with the intent of resale or distribution such as would be subject to regulation by the securities law. Section 5.09Representations.The Buyer Parties acknowledge and agree that they are experienced in the oil and gas industry and have relied upon their own review and assessment of the Assigned Interests and not upon any representation or warranty of the Seller except as set forth herein.Buyer Parties understand that profitability and production of the Assigned Interests may vary and the value therof is subject to diminution. 7 ARTICLE VI Conditions to Buyer’s Obligations to Close Buyer’s obligation to close the transactions contemplated hereby shall be subject to the satisfaction of the following conditions prior to or at the Closing, unless waived by Buyer. Section 6.01Compliance With Agreement. Seller shall have performed and complied in all material respects with all of its obligations under this Agreement which are to be performed or complied with by it prior to or at the Closing. Section 6.02Representation and Warranties True at Closing. Seller’s representations and warranties contained in this Agreement shall be true and correct in all material respects. Section 6.03Litigation. There shall be no pending suits, actions or other proceedings seeking to enjoin or restrain the consummation of the transactions contemplated by this Agreement, or seeking substantial damages in connection therewith. Section 6.04Non-Foreign Affidavit. Buyer shall have received an executed statement described in Treasury Regulation 1.1445-2(b)(2) certifying that Seller is not a foreign person within the meaning of the Code. Section 6.05Junior Credit Facility.Buyer shall have amended the Junior Credit Facility as reasonably requested by Seller. Section 6.06NYSE MKT.Approval of the NYSE MKT of the terms and conditions of this Agreement, and the PEDEVCO Preferred Stock and the additional listing of the PEDEVCO Common Stock and the shares of PEDEVCO’s Common Stock issuable upon conversion of the PEDEVCO Preferred Stock. Section 6.07Amendments.The Seller shall have delivered to Buyer such written waivers from BRe BCLIC Primary, BRe BCLIC Sub, BRe WNIC 2rimary, BRe WNIC 2ub, and RJ Credit LLC (“RJC”), as investors (collectively, the “Investors”), and BAM Administrative Services LLC, as agent for the Investors (the “Agent”), under certain secured promissory notes issued by PEDEVCO thereto, permitting and consenting to the transactions contemplated under this Agreement and the Ancillary Agreements. 8 ARTICLE VII Conditions to Seller’s Obligation to Close Seller’s obligation to close the transactions contemplated hereby shall be subject to the satisfaction of the following conditions prior to or at the Closing, unless waived by Seller: Section 7.01Compliance With Agreement. Buyer shall have performed and complied in all material respects with all its obligations under this Agreement which are to be performed or complied with by it prior to or at the Closing. Section 7.02Litigation. There shall be no pending suits, actions or other proceedings seeking to enjoin or restrain the consummation of the transactions contemplated by this Agreement, or seeking substantial damages in connection therewith. Section 7.03Representation and Warranties True at Closing. Buyer’s representations and warranties contained in this Agreement shall be true and correct in all material respects. Section 7.04Ancillary Documents. Buyer shall be ready, willing and able to perform its obligations pursuant to the Certificate of Designation (subject to the filing thereof), the Assumption and Consent Agreement and Call Option Agreement (together, the “Ancillary Documents”). Section 7.05Reserved. Section 7.05NYSE MKT Approval.PEDEVCO shall have received approval of the NYSE MKT of the terms and conditions of this Agreement, and the PEDEVCO Preferred Stock and the additional listing of the PEDEVCO Common Stock and the shares of PEDEVCO’s Common Stock issuable upon conversion of the PEDEVCO Preferred Stock. Section 7.06Opinion.Counsel for Buyer Parties shall have delivered to the Seller a legal opinion in form and substance reasonably satisfactory to the Seller. ARTICLE VIII The Closing Section 8.01Time and Place of the Closing. The transactions contemplated by this Agreement (“Closing”) shall take place immediately upon the execution of this Agreement by the Parties and the satisfaction of the conditions contained in ARTICLE VI and ARTICLE VII or on such other date as may be agreed upon in writing by the Parties hereto (the “Closing Date”).The Closing shall take place at the offices of the counsel to Buyer in Denver, Colorado, or at another location as may be agreed upon by the Parties. Section 8.02Transfer Taxes. All sales, use or other taxes (other than taxes on gross income, net income or gross receipts) and duties, levies, recording fees or other governmental charges incurred by or imposed with respect to the property transfers undertaken pursuant to this Agreement shall be the responsibility of, and shall be paid by, Buyer. Section 8.03Ad Valorem and Similar Taxes. All ad valorem, production, severance, excise and similar taxes based upon the Production shall be prorated between Buyer and Seller as of the Effective Time for all taxable periods that include the Effective Time. To the extent that ad valorem taxes are assessed against the Assigned Interests based upon the value of the preceding year’s production, such taxes shall be the responsibility of the Party who owned the Assigned Interests when the Production that is the basis for the tax assessment occurred. Each of Buyer and Seller shall timely pay all ad valorem taxes for which it has liability under this section, and shall furnish to the other Party evidence of such payments. Buyer and Seller shall prorate ad valorem taxes, based upon the ratio of the value of the Production that occurred pre- and post-Effective Time. 9 Section 8.04Actions of Seller at the Closing. At the Closing, Seller shall: (a)execute, acknowledge and deliver to Buyer the Assignment and such other instruments (in form and substance mutually agreed upon by Buyer and Seller) as may be reasonably necessary to convey the Assigned Interests to Buyer; (b)execute, acknowledge and deliver transfer orders, letters in lieu of transfer orders and/or related documents directing all purchasers of the Production to pay to Buyer proceeds attributable to such Production from and after the Effective Time; (c)deliver to Buyer the Records; and (d)execute, acknowledge and deliver to Seller the Ancillary Agreements any other agreements or documents provided for herein or necessary or desirable to effectuate the transactions contemplated hereby. Section 8.05Actions of Buyer at the Closing. At the Closing: (a)Buyer shall execute, acknowledge and deliver to Seller the Assignment and any other agreements or documents provided for herein or necessary or desirable to effectuate the transactions contemplated hereby; and (b)Buyer, PEDEVCO and/or PEDCO, as applicable, shall execute, acknowledge and deliver to Buyer the Ancillary Agreements and any other agreements or documents provided for herein or necessary or desirable to effectuate the transactions contemplated hereby. Section 8.06Further Assurances. After the Closing Date, each Party, at the request of the other and without additional consideration, shall execute, acknowledge and deliver, or shall cause to be executed, acknowledged and delivered, from time to time such further instruments of conveyance and transfer and shall take such other action as the other Party may reasonably request to convey and deliver the Assigned Interests to Buyer and to consummate the transactions contemplated by this Agreement. 10 Section 8.07Post-Closing Covenants. (a)The Buyer Parties shall, (i) amend its bylaws (if necessary) to increase the size of its Board of Directors from three (3) members to up to five (5) members, and (ii) upon written request of the Seller cause the appointment of two of the designees of Seller to PEDEVCO’s Board of Directors as contemplated by the Preferred Designation. (b)Within ninety (90) days of the Closing, extendable for up to an additional forty-five (45) days in the event PEDEVCO is a party to a material corporate transaction that requires shareholder approval of such transaction, PEDEVCO shall file all the required documents with the U.S. Securities and Exchange Commission (“SEC”) necessary to seek shareholder approval of the Certificate of Designation, the issuance of the shares of PEDEVCO Common Stock upon conversion of the PEDEVCO Preferred Stock, and such other matters that are required to be approved by the shareholders of PEDEVCO pursuant to applicable NYSE MKT rules and regulations in accordance with applicable rules and requirements of the SEC and the NYSE MKT. (c)Seller acknowledges and agrees that the Preferred Stock contains certain restrictons on conversion as set forth therein. (d)Buyer shall have the right to collect any receivable, refund or other amounts associated with the Assigned Interests for periods after the Effective Time.If Seller collects any such receivable, refund or other amounts associated with periods after the Effective Time, Seller Seller shall promptly remit to Buyer such amounts. (e)Within 24 hours of the Closing, PEDEVCO shall have filed the Certificate of Designation with the Secretary of State of the State of Texas, and the same shall be effective on or prior to five (5) business days from the Closing. (f)Within five (5) business days of the Closing, PEDEVCO shall issue and deliver to Seller stock certificates representing the Securities. ARTICLE IX Indemnification Section 9.01Claims and Damages. For purposes of this Agreement, “Claim” or “Claims” means any and all claims, demands, complaints, causes of action, suits, actions, judgments, appeals, settlements, accounts, debts and liabilities of every kind and character. “Damages” means the amount of any actual liability, loss, cost, expense, recovery, liability, award, settlement, penalty, fine or judgment incurred or suffered by any Party arising out of or resulting from the indemnified matter, including reasonable fees and expenses of attorneys, consultants, accountants or other agents and experts reasonably incident to matters indemnified against, and the costs of litigation, arbitration, investigation and/or monitoring of such matters, and the costs of enforcement of the indemnity. Section 9.02Seller Indemnification. From and after the Closing Date, Seller shall indemnify, defend, release and hold harmless Buyer, Buyer’s subsidiaries, affiliates, successors and assigns, and each of their respective officers, directors, shareholders, managers, members, employees, agents, representatives, accountants and attorneys (collectively, “Buyer Indemnitees”), from and against any and all Claims and Damages arising in connection with or related to: (i) events or occurrences related to the Assigned Interests that arose prior to the Closing; and (ii) any breach of representation, warranty or covenant by Seller contained in this Agreement. Section 9.03Buyer Indemnification. From and after the Closing Date, Buyer Parties agree to indemnify, defend, release and hold harmless Seller, Seller’s subsidiaries, affiliates, successors and assigns, and each of their respective officers, directors, shareholders, managers, members, employees, agents, representatives, accountants and attorneys (collectively, “Seller Indemnitees”), from and against any and all Claims and Damages arising in connection with or related to: (i) Buyer Parties’ acts related to the Assigned Interests from and after the Closing Date; and (ii) any breach of representation, warranty or covenant by Buyer contained in this Agreement. 11 ARTICLE X Miscellaneous Section 10.01Exhibits; Expenses; Attorneys’ Fees. All exhibits and schedules attached to this Agreement are hereby incorporated by reference herein and made a part hereof for all purposes as if set forth in their entirety herein. Each Party shall be solely responsible for all expenses, including due diligence expenses, incurred by it in connection with this transaction, and neither Party shall be entitled to any reimbursement for such expenses from the other Party. In the event of any dispute arising out of or relating to this Agreement, the prevailing Party shall be entitled to recover from the other Party all court and arbitration costs, expert witness fees and reasonable attorneys’ fees. Section 10.02Filings, Notices and Certain Governmental Approvals. Promptly after Closing, Buyer shall record the Assignment and all state assignments executed at the Closing in all applicable real property records and/or, if applicable, all state agencies and send file stamped and recorded copies of the same to Seller. Section 10.03Entire Agreement. This Agreement and the documents to be executed hereunder, and the exhibits attached hereto constitute the entire agreement between the Parties pertaining to the subject matter hereof and supersede all prior agreements, understandings, negotiations and discussions, whether oral or written, of the Parties pertaining to the subject matter hereof.No supplement, amendment, alteration, modification or waiver of this Agreement shall be binding unless executed in writing by the Parties and specifically referencing this Agreement. All exhibits attached to this Agreement are hereby incorporated by reference herein and made a part hereof for all purposes as if set forth in their entirety herein. Section 10.04Waiver. No waiver of any of the provisions of this Agreement shall be deemed or shall constitute a waiver of any other provisions hereof (whether or not similar), nor shall such waiver constitute a continuing waiver unless otherwise expressly provided. Section 10.05Publicity. Neither Party may make a press release concerning this transaction without the prior written approval of the other Party, which approval shall not be unreasonably withheld. Notwithstanding the foregoing, if Buyer, on the one hand, or Seller, on the other is required by law or the rules of any listing or trading agreement concerning its or its Affiliates’ publicly-traded securities to make a public announcement or statement (such as issuing a Form 8-K), then the same may be made without the approval of the other Party, provided, however, that the announcing Party shall use reasonable efforts to advise the other Party of such need for disclosure in advance of the same and allow the other Party an opportunity to comment on the proposed disclosure prior to making the disclosure.In addition, this Section shall not apply to and prior approval shall not be required to disclose information that: (a) is generally known to the public (whether made public via a filing with the Securities Exchange Commission or otherwise) other than as a result of Buyer’s breach of this Agreement, or (b) is or was disclosed to Buyer on a non-confidential basis by a third party having the right to make such disclosure. 12 Section 10.06Construction. The captions in this Agreement are for convenience only and shall not be considered a part of or affect the construction or interpretation of any provision of this Agreement. The Parties acknowledge that they have participated jointly in the negotiation and drafting of this Agreement and as such the Parties agree that if an ambiguity or question of intent or interpretation arises hereunder, this Agreement shall not be construed more strictly against one Party than another on the grounds of authorship. Section 10.07No Third Party Beneficiaries. Nothing in this Agreement shall provide any benefit to any third party or entitle any third party to any claim, cause of action, remedy or right of any kind, it being the intent of the Parties that this Agreement shall otherwise not be construed as a third party beneficiary contract. Section 10.08Assignment. This Agreementshallbe binding upon and inure to the benefit of the Parties, and their respective successors and assigns. Section 10.09Governing Law; Jury Waiver. This Agreement shall be governed by and construed in accordance with the laws of the State of Colorado. Each Party waives, to the fullest extent permitted by applicable law, any right it may have to a trial by jury in respect of any action, suit or proceeding arising out of or relating to this Agreement. Section 10.10Notices. All notices and communications required or permitted under this Agreement shall be in writing addressed as set forth below, and any notice or communication hereunder shall be deemed to have been duly delivered upon the earliest of: (a) actual receipt by the Party to be notified; (b) three (3) days after deposit with the United States Postal Service, certified mail, postage prepaid, return receipt requested; (c) if by facsimile or electronic transmission, upon confirmation by the recipient of receipt; or (d) by Federal Express overnight delivery (or other reputable overnight delivery service), two (2) days after deposited with such service. All such notices shall be addressed as follows: Seller: Golden Globe Energy (US), LLC 250 West 55th Street, 14th Floor New York, New York 10019 Attention:David Steinberg Telephone:(212) 634-5275 Facsimile:(212) 582-2424 Buyer: Red Hawk Petroleum, LLC 4125 Blackhawk Plaza Circle, Suite 201A Danville, CA 94506 Attention: Clark R. Moore Telephone:(925) 255-5012 Facsimile:(510) 743-4262 Either Party may, by written notice so delivered to the other Party, change its address for notice purposes hereunder. 13 Section 10.11Severability. If any term or other provision of this Agreement is invalid, illegal or incapable of being enforced by any rule of law or public policy, all other conditions and provisions of this Agreement shall nevertheless remain in full force and effect and the Parties shall negotiate in good faith to modify this Agreement so as to effect their original intent as closely as possible in an acceptable manner to the end that the transactions contemplated hereby are fulfilled to the extent possible. Section 10.12Survival. The representations and warranties of Seller and Buyer set forth herein shall survive the Closing for a period of two (2) years, except for the Seller representation and warranty set forth in Section 8.07(c), which shall survive the Closing indefinitely. All other covenants and agreements shall survive the Closing indefinitely.The obligations and covenants of Buyer under this Agreement shall be deemed covenants running with the land. Section 10.13Counterpart Execution. This Agreement may be executed in any number of counterparts, and each counterpart hereof shall be effective as to each Party that executes the same whether or not all of such Parties execute the same counterpart. If counterparts of this Agreement are executed, the signature pages from various counterparts may be combined into one composite instrument for all purposes. All counterparts together shall constitute only one Agreement, but each counterpart shall be considered an original. Section 10.14No Merger. None of the provisions of this Agreement shall be deemed to have merged with any assignment or other instrument hereafter executed. Section 10.15Attorney’s Fees. In the event of any disputes related to this Agreement, the prevailing Party shall recover its court costs, out-of-pocket costs, expert witness fees and reasonable attorneys’ fees from the opposing Party. [signature page follows] 14 IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this Agreement as of the date first set forth above. BUYER: RED HAWK PETROLEUM, LLC By:/s/Frank Ingriselli Frank Ingriselli Authorized Person SELLER: GOLDEN GLOBE ENERGY (US), LLC By:/s/David Steinberg David Steinberg Authorized Signatory 15 Acknowledgement of Parent PEDEVCO Corp. (“Parent”), by executing below, hereby acknowledges and agrees to the terms of this Purchase and Sale Agreement and agrees that it shall be jointly and severally liable with its subsidiary, Red Hawk Petroleum LLC with respect to the performance hereof.Parent hereby represents that the transactions contemplated hereby(a) have been duly authorized by all necessary corporate action, other than the stockholder approval contemplated by Section 8.07(b) (the “Stockholder Approval”); (b) do not and will not contravene the terms of the Certificate of Formation or By-Laws of the Parent or any amendment thereof or any federal, state, local or foreign statute, rule, regulation, order, judgment or decree (including federal and state securities laws and regulations) applicable to the Parent or by which any property or asset of the Parent is bound or affected; and (c) do not and will not (i) conflict with, contravene, result in any material violation or breach of or material default under (with or without the giving of notice or the lapse of time or both), (ii) create in any other person a right or claim of termination or amendment, or (iii) require any material modification or acceleration or cancellation of, any contractual obligation of the Parent. The Parent further agrees that as promptly as reasonably practicable, the Parent shall duly call, give notice to stockholders of, convene and hold the Stockholder Meeting, which shall be held no later than 45 Business Days following the giving of such notice, subject to adjournment for up to an additional 30 days, if necessary, to obtain the required quorum and/or proxies sufficient to approve the proposals submitted for approval at the Stockholder Meeting.The Parent shall (i) solicit the Stockholder Approval and (ii) include in the applicable Proxy Statement the Board’s recommendation to the stockholders that they approve the transactions contemplated hereby, and include therein disclosure regarding the approval of the Board.In the event the Shareholder Approval is not obtained at the first Stockholder Meeting, the Parent shall re-submit such proposal for Shareholder Approval at each subsequent annual meeting of stockholders of the Parent until such time as Stockholder Approval is obtained or the Preferred Stock is no longer outstanding. PEDEVCO CORP. By:/s/Frank Ingriselli Authorized Person 16 EXHIBIT A - LEASES AND LANDS Lessor Lessee Effective Date Expiration Date Option Term Option Term Expiration Date with Option Exercised Royalty W/ ORRI County Book /Page /Desc Company Net TWN RNG SEC Description ADA E. JOHNSTON, A WIDOW DIAMOND RESOURCES CO. 10/22/2010 10/12/2015 N/A 10/12/2015 Weld 09N 62W 12 NE,E/2 SE/4, LESS THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT , OF THE E/2 SE/4 OF SECTION 12, EAST , 30 MINUTES, WEST 382 FEET, WEST 280 FFET, SOUTH , IN SECTION 12, 9N-62W, WELD COUNTY (CONTAINING 2.5 ACRES MORE OR LESS) AND LESS THAT PART OF THE E/2 SE/4, OF SECTION 12, 9N-62W, BEGINNING AT THE SOUTHEAST CORNER, WEST 590 FEET, THENCE NORTH 1,620 FEET, THENCE EAST 590 FEET, THENCE SOUTH 1, (CONTAINING 20 ACRES MORE OR LESS), ADENE T. STEELE, A WIDOW DIAMOND RESOURCES CO. 01/27/2011 01/26/2016 N/A 01/26/2016 Weld 09N 60W 30 SE ADRIAN LINDSEY LOUCKS DIAMOND RESOURCES CO. 01/21/2011 01/20/2016 3Yr 01/20/2016 Weld 05N 61W 25 E2 NW,W2 NW ALAN DEAN TYREE, A MARRIED MAN DIAMOND RESOURCES CO. 12/01/2010 11/30/2015 N/A 11/30/2015 Weld 06N 61W 34 NW NW,NE NW,NW NE ALAN DUBS, A/K/A ALAN JEFFREY DUBS, A SINGLE MAN DIAMOND RESOURCES CO. 11/10/2010 11/09/2015 N/A 11/09/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 07/29/2015 YES Weld 04N 62W 22 SE SE ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/30/2015 07/30/2015 YES Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/31/2015 07/31/2015 YES Weld 04N 62W 24 N2,SE,E2 SW ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 08/01/2015 08/01/2015 YES Weld 04N 62W 27 E2 NE ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 08/02/2015 08/02/2015 YES Weld 04N 62W 22 W2 SE ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 08/03/2015 08/03/2015 YES Weld 04N 62W 27 W2 NE A - 1 ALICE J. JOHNSTON, A/K/A JOAN JOHNSTON, A WIDOW DIAMOND RESOURCES CO. 11/19/2010 11/08/2015 N/A 11/08/2015 Weld 01N 64W 19 PART OF THE SE/4 SW/4 AND PART OF THE SE/4, MORE FULLY DESCRIBED IN DOCUMENT #2792489, ALICE M. JONES AND GEORGE M. JONES JAMES C. KARO ASSOCIATES 09/06/2007 09/05/2016 5Yr 09/05/2016 NO Weld 08N 62W 13 S2 ALICE M. JONES AND GEORGE M. JONES JAMES C. KARO ASSOCIATES 09/06/2007 09/05/2016 5Yr 09/05/2016 NO Weld 08N 62W 24 N2 ALICE M. JONES AND GEORGE M. JONES, W/H JAMES C. KARO ASSOCIATES 03/30/2010 03/29/2015 N/A 03/29/2015 Weld 07N 60W 06 W2 ALLENE GRAGG, A MARRIED WOMAN DIAMOND RESOURCES CO. 12/14/2010 12/13/2015 N/A 12/13/2015 Weld 02N 63W 26 SW/4 EXCEPTING AND RESERVING A TRACT OF LAND IN THE NE/4 SW/4 DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SW/4, THENCE SOUTH 0 DEGREES 20' WEST, 110.51 FEET; THENCE SOUTH 47 DEGREES 41' WEST 167.25 FEET; THENCE NORTH 75 DEGREES 19' WEST 274.85 FEET; THENCE NORTH 41 DEGREES 49' WEST 339.25 FEET; THENCE NORTH 89 DEGREES 14' WEST 42.60 FEET; THENCE EAST 876.75 FEET TO THE PLACE OF BEGINNING., ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 07/29/2015 NO Weld 04N 62W 22 SE SE ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 07/29/2015 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 07/29/2015 Weld 04N 62W 24 N2,SE,E2 SW ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 07/29/2015 Weld 04N 62W 27 E2 NE ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 07/29/2015 NO Weld 04N 62W 22 W2 SE ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 07/29/2015 Weld 04N 62W 27 W2 NE AMANDA CAROLINE FERROGGIARO, F/K/A AMANDA DAVIS FERROGGIARO, A SINGLE WOMAN DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 N/A 02/07/2016 Weld 07N 61W 01 S2 NE,SE, LOT1, LOT2 AMANDA CHRISTINE GROSS DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 06N 61W 34 NE NW,NW NE A - 2 AMOS BUNIM, DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/13/2010 04/12/2016 Opt. Exr 3Yr 04/12/2016 YES Weld 07N 61W 24 NE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/09/2013 N/A 01/09/2013 NO Weld 07N 62W 10 SE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/09/2013 N/A 01/09/2013 NO Weld 07N 62W 12 N2 NW, SW SW, N2 SW, SW SW ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/08/2016 Opt. Exr. 3 Yr 01/08/2016 YES Weld 07N 62W 14 W2 NE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/08/2016 Opt. Exr. 3 Yr 01/08/2016 YES Weld 07N 62W 14 E2 NE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/08/2016 Opt. Exr. 3 Yr 01/08/2016 YES Weld 07N 62W 11 N2 NE, SW NE ANDREW E. WEST AND MERIETTA B. WEST, H/W HOP ENERGIES, LLC 01/09/2010 01/18/2013 3 yr 01/18/2013 NO Weld 07N 62W 10 NW ANDREW GALLOWAY DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 02/08/2011 02/08/2016 N/A 02/08/2016 Weld 07N 61W 01 S2 NE, LOT1, LOT2 ANITA KAY WATKINS, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/11/2011 01/10/2016 Opt. Exr 2Yr 01/10/2016 YES Weld 09N 60W 21 NE SE A - 3 ANN EMRICH, A/K/A ANN FREEMAN EMRICH, A WIDOW DIAMOND RESOURCES CO. 02/03/2011 02/02/2016 N/A 02/02/2016 Weld 09N 61W 10 NE ANN SQUIRE, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/10/2011 01/09/2016 N/A 01/09/2016 Weld 10N 60W 05 S2 NW, LOT3, LOT4 ANNE LAURIE CUYKENDALL CHARLTON, TRUSTEE OF THE KEVIN HOFFMAN CHARLTON TRUST DIAMOND RESOURCES CO. 12/09/2010 12/08/2015 N/A 12/08/2015 Weld 02N 63W 23 E2 SE ANNE LAURIE CUYKENDALL CHARLTON, TRUSTEE OF THE PAUL R. CUYKENDALL FAMILY TRUST B DIAMOND RESOURCES CO. 12/09/2010 12/08/2015 N/A 12/08/2015 Weld 02N 63W 23 E2 SE ARDIS L. KERNS, A/K/A ARDIS KERNS, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/14/2012 03/13/2017 N/A 03/13/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 ARLENE BOWEN, A/K/A L. ARLENE BOWEN DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A 10/17/2015 Weld 07N 61W 20 N2 NE ARLENE BOWEN, A/K/A L. ARLENE BOWEN DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A 10/17/2015 Weld 07N 61W 21 NW NW ARTINA E. CAMPBELL, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A 10/24/2014 NO Weld 08N 61W 31 SE AUDREY DOWDY, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A 10/24/2014 NO Weld 08N 61W 31 SE AVIS WERDEL, A WIDOW DIAMOND RESOURCES CO. 08/05/2010 08/04/2015 N/A 08/04/2015 NO Weld 08N 61W 31 NE B & W FARMS, A PARTNERSHIP DIAMOND RESOURCES CO. 10/08/2010 10/07/2015 Opt. Exr 2Yr. 10/07/2015 YES Weld 02N 63W 34 LOTS A & B OF RECORDED EXEMPTION 1303-34-1-RE 2, BEING PART OF THE E2 NW AND PART OF THE NE OF SECTION 34, AND SUBDIVISION EXEMPTION , BEING PART OF THE W2 NE, E2 NE EXCEPT A PARCEL OF LAND MFD IN DEED IN BOOK 1148-408; ALSO EXCEPT A PARCEL OF LAND MFD IN WD IN RECEPTION 3643481, LOT B OF RECORDED EXEMPTION NO. 1303-34-2 RE 2 A - 4 B. THOMAS GRAY, A/K/A BRETT T. GRAY, A MARRIED MAN DIAMOND OPERATING, INC. 08/27/2010 08/26/2015 Opt. Exr. 2 Yr 08/26/2015 YES Weld 09N 61W 4 S2 NE, LOT1, LOT2 B.J. ANDRE DEAN A/K/A BILLY JO ANDRE DEAN, A SINGLE WOMAN CAPITAL LAND SERVICES, INC. 05/03/2010 05/02/2015 N/A 05/02/2015 Weld 09N 64W 01 SE BARBARA BOURGEOIS MCGEE DIAMOND RESOURCES CO. 05/05/2011 05/04/2016 N/A 05/04/2016 Weld 07N 61W 29 W2 BARBARA J. BOHAC, F/K/A BARBARA J. CAMPBELL, A WIDOW DIAMOND RESOURCES CO. 08/18/2010 08/17/2015 N/A 08/17/2015 Weld 09N 61W 05 SW BARBARA J. BOHAC, F/K/A BARBARA J. CAMPBELL, A WIDOW DIAMOND RESOURCES CO. 08/18/2010 08/17/2015 N/A 08/17/2015 Weld 09N 61W 08 W2 BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 61W 17 W2 BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 61W 18 E2 BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 61W 17 NW BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 62W 24 NE SE BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 62W 25 NE A - 5 BARBARA JEAN MCKEOUGH DIAMOND RESOURCES CO. 09/09/2010 09/08/2015 N/A 09/08/2015 Weld 06N 61W 26 NW SW,SW NW BARBARA L. NITSCHKE, A WIDOW DIAMOND RESOURCES CO. 08/31/2010 08/30/2015 N/A 08/30/2015 NO Weld 07N 61W 06 E2 SW,SE, LOT6, LOT7 BARBARA M. BANKS DIAMOND RESOURCES CO. 01/17/2011 01/16/2016 Opt. Exr 2Yr 01/16/2016 YES Weld 04N 61W 32 SW BARBARA NAY RACICH, F/K/A BARBARA LOUISE NAY & RICHARD NICHOLAS RACICH, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 01/10/2017 N/A 01/10/2017 Weld 07N 61W 01 S2 NE,SE, LOT1, LOT2 BARBARA NAY RACICH, F/K/A BARBARA LOUISE NAY & RICHARD NICHOLAS RACICH, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 01/10/2017 N/A 01/10/2017 NO Weld 08N 62W 24 SE,SW BARBARA PATTERSON CHAPMAN, DEALING IN HER SOLE SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/23/2010 04/22/2016 Opt. Exr. 3 Yr 04/22/2016 YES Weld 07N 61W 24 NE BARBARA SIMMONS, A WIDOW DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A 12/11/2014 NO Weld 08N 62W 15 N2 BARBARA SIMMONS, A WIDOW DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A 12/11/2014 NO Weld 08N 62W 13 N2 BARBARA SIMMONS, A WIDOW DIAMOND RESOURCES CO. 12/21/2011 12/20/2014 N/A 12/20/2014 NO Weld 08N 62W 14 N2 BARRY CLAY BEDINGER, A MARRIED MAN DIAMOND RESOURCES CO. 07/16/2010 07/15/2015 07/15/2015 NO Weld 04N 62W 22 ALL BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr 04/14/2013 YES Weld 07N 62W 01 N2 BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr 04/14/2013 YES Weld 07N 61W 06 E2 NW BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr 04/14/2013 YES Weld 07N 61W 06 W2 NW BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr 04/14/2013 YES Weld 07N 61W 06 NE A - 6 BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 07/07/2010 07/06/2015 N/A 07/06/2015 Weld 09N 61W 04 S2 NE, LOT1, LOT2 BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 06/02/2010 06/01/2015 N/A 06/01/2015 Weld 07N 61W 12 N2 NW,W2 NE BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 06/02/2010 06/01/2015 N/A 06/01/2015 Weld 07N 61W 24 NE BECKY JUSTESEN, A/K/A REBECCA JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 BECKY JUSTESEN, A/K/A REBECCA JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 BECKY JUSTESEN, A/K/A REBECCA JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2015 YES Weld 06N 62W 25 E2 NE,NW NE BERNARD LUEKING TESTAMENTARY TRUST HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt Exr 3Yr 01/31/2016 YES Weld 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW BERNARD WATSON & BEVERLY WATSON, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/14/2010 12/14/2015 Opt. Exr 12/14/2015 YES Morgan 03N 60W 28 E2 E2 BERNETHA J. GROVES DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A 03/21/2016 Weld 04N 61W 25 NW SW BERNETHA J. GROVES, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/13/2010 10/12/2015 N/A 10/12/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES (150.00) SW/4 SE/4 LESS 10 ACRES (30.00), BERNICE M. HENNINGER, A WIDOW DIAMOND RESOURCES CO. 02/09/2012 02/08/2017 N/A 02/08/2017 Weld 11N 58W 19 E2 W2,E2, LOT1, LOT2, LOT3, LOT4 BERTA TANGYE, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A 01/25/2016 Weld 07N 61W 20 N2 NE BERTA TANGYE, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A 01/25/2016 Weld 07N 61W 21 NW NW A - 7 BETH COLE, F/K/A BETH WRIGHT, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/03/2010 12/02/2015 N/A 12/02/2015 Weld 02N 63W 20 NW BETHKUJO, LLC JAMES C. KARO ASSOCIATES 09/05/2007 09/04/2012 Opt Exr 5Yr 09/04/2012 YES Weld 08N 62W 23 NE BETTIE KAYE MILLER, A WIDOW DIAMOND RESOURCES CO. 03/29/2012 03/28/2017 N/A 03/28/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 BETTY BRADSHAW LIVING TRUST DIAMOND RESOURCES CO. 11/21/2009 11/21/2015 11/21/2015 YES Weld 09N 61W 08 BETTY J. WARE, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE VERA W. JENNINGS TRUST NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A 06/30/2015 NO Weld 09N 61W 17 E2 BETTY JO GROSS, A WIDOW DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 06N 61W 34 NE NW,NW NE BETTY LOUISE HORTON, A WIDOW DIAMOND RESOURCES CO. 12/28/2011 12/27/2014 N/A 12/27/2014 NO Weld 08N 61W 31 NE BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr 02/11/2016 YES Weld 08N 62W 14 NE, NW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr 02/11/2016 YES Weld 08N 62W 12 SE, SW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr 02/11/2016 YES Weld 08N 62W 15 NE, NW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr 02/11/2016 YES Weld 08N 62W 13 NE, NW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr 02/11/2016 YES Weld 08N 62W 11 NE, SE BILL L. FINDLEY & SHIRLEY FINDLEY, HUSBAND & WIFE DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A 11/17/2015 Weld 01N 64W 12 N2/3 SE/4, ALSO DESCRIBED AS LOT A & LOT B, RECORDED EXEMPTION NO. 1475-12-4-RE3205, BEING A PORTION OF THE SE/4 OF SECTION 12, TOWNSHIP 1 NORTH, RANGE 64 WEST OF THE 6TH P.M., RECORDED JUNE 24, 2, BILLIE LOU GAISER, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/21/2010 10/20/2015 Opt. Exr 2Yr. 10/20/2015 YES Weld 04N 61W 26 NW A - 8 BILLY L. BURKE, A/K/A BILLY LEE BURKE DIAMOND RESOURCES CO. 10/06/2010 10/05/2015 N/A 10/05/2015 Weld 05N 61W 35 NW BLAINE WRIGHT, A SINGLE MAN DIAMOND RESOURCES CO. 12/06/2010 12/02/2015 N/A 12/02/2015 Weld 02N 63W 20 NW BOB E. JOHNSON AND BARBARA M. JOHNSON, H/W HOP ENERGIES, LLC 02/25/2010 02/25/2013 3 yr 02/25/2013 NO Weld 07N 62W 12 SE NW, SE SW BOB E. WHITE AND KEITHA E. WHITE, H/W HOP ENERGIES, LLC 01/13/2010 01/12/2013 Opt. Exr. 3 Yr 01/12/2013 YES Weld 07N 61W 06 SE,SW BOB E. WHITE AND KEITHA E. WHITE, H/W HOP ENERGIES, LLC 01/13/2010 01/12/2016 Opt. Exr. 3 Yr 01/12/2016 YES Weld 08N 62W 33 SE BOB E. WHITE AND KEITHA E. WHITE, H/W HOP ENERGIES, LLC 01/13/2010 01/12/2016 Opt. Exr. 3 Yr 01/12/2016 YES Weld 08N 62W 35 SE,SW,NE,NW BONNIE DORN, A SINGLE PERSON BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 01/21/2013 3Yr 01/21/2013 NO Weld 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} BONNIE STEVENS AND MIKE STEVENS, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2016 Opt. Exr. 2Yr 06/08/2016 YES Weld 02N 64W 24 SW BRIAN CHARLES GROSS DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 06N 61W 34 NE NW,NW NE BRUCE G. DUELL, A MARRIED MAN DIAMOND RESOURCES CO. 03/27/2012 03/26/2017 N/A 03/26/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 BRYCE ARTHUR WILLIAMS DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A 03/13/2016 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, BRYCE ARTHUR WILLIAMS DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A 03/23/2016 Weld 04N 61W 25 NW SW C. BRUCE SPANGLER AG ENERGY PARTNERS, LP 05/16/2011 05/15/2016 N/A 05/15/2016 NO Weld 08N 62W 23 SW C. WAYNE SMITH, A WIDOWER DIAMOND OPERATING, INC. 07/28/2010 07/27/2015 Opt. Exr. 2 Yr 07/27/2015 YES Weld 09N 61W 04 S2 NE, LOT1, LOT2 CALF CREEK ROYALTY, LTD DIAMOND RESOURCES CO. 01/12/2012 01/11/2015 N/A 01/11/2015 NO Weld 08N 62W 24 SW CAROL ANN KATES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/27/2011 01/26/2016 N/A 01/26/2016 Weld 09N 60W 30 SE A - 9 CAROL BATT, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/21/2010 10/12/2015 N/A 10/12/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), CAROL BATT, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A 03/21/2016 Weld 04N 61W 25 NW SW CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 NO Weld 04N 62W 22 SE SE CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 24 N2,SE,E2 SW CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 27 E2 NE CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 NO Weld 04N 62W 22 W2 SE , NE NE CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 27 W2 NE CAROL ROUBIDOUX & HERMAN ROUBIDOUX, HER HUSBAND DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 N/A 07/18/2015 Weld 01N 64W 12 N2/3SE/4, CAROL S. FOWLER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/20/2012 03/19/2017 N/A 03/19/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 1 Yr 04/14/2014 NO Weld 07N 61W 06 NE CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A 04/14/2014 NO Weld 07N 62W 01 N2 CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A 04/14/2014 NO Weld 07N 61W 06 E2 NW CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A 04/14/2014 NO Weld 07N 61W 06 W2 NW A - 10 CARRIE SMITH, A/K/A CARRIE ANN SMITH DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 CARRIE SMITH, A/K/A CARRIE ANN SMITH DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 CARRIE SMITH, A/K/A CARRIE ANN SMITH DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2015 YES Weld 06N 62W 25 E2 NE,NW NE CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 33 NE CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 34 S2, N2 NW,NORTH 50 ACRES OF NW/4 CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 35 SW SW CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 03N 61W 02 LOT 3, LOT 4 CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 25 N2,NE SE CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 27 E2 NE AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOY DITCH CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 28 SE CATHIE E. NIX, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/18/2012 01/18/2017 N/A 01/18/2017 Weld 04N 61W 27 LOT A OF NIX EXEMPTION PLAT NO. 047-27-2-RE-2#2639098, BEING A PART OF THE NW/4 OF SECTION 27 CENTRAL WYOMING COUNCIL, INC., BOY SCOUTS OF AMERICA DIAMOND RESOURCES CO. 12/03/2010 12/03/2015 Opt. Exr 12/03/2015 YES Weld 05N 61W 35 NW CENTRAL WYOMING COUNCIL, INC., BOY SCOUTS OF AMERICA DIAMOND RESOURCES CO. 12/03/2010 12/03/2015 Opt. Exr 2Yr 12/03/2015 YES Weld 05N 61W 24 SE CHAD T. HALE, A SINGLE MAN DIAMOND RESOURCES CO. 01/19/2011 01/19/2016 Opt. Exr 2Y 01/19/2016 YES Weld 06N 62W 14 W2 SE CHARLA JEANNE SPENCE F/K/A CHARLA JEANNE MOORE, DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/10/2010 05/09/2015 N/A 05/09/2015 Weld 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING., A - 11 CHARLES GERALD HERD DIAMOND RESOURCES CO. 11/02/2010 11/02/2013 N/A 11/02/2013 NO Weld 07N 60W 17 E2 CHARLES GERALD HERD, ATTORNEY IN FACT FOR BRELERE HERD DIAMOND RESOURCES CO. 11/08/2010 11/08/2013 N/A 11/08/2013 NO Weld 07N 60W 17 E2 CHARLES HENRY DUBS, A SINGLE MAN DIAMOND RESOURCES CO. 11/10/2010 11/09/2015 N/A 11/09/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), CHARLES J. WHEELER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 04/25/2015 N/A 04/25/2015 Weld 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH , THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALLY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST., CHARLES RIDDELL, A MARRIED MAN DIAMOND RESOURCES CO. 03/18/2011 03/18/2016 N/A 03/18/2016 NO Weld 08N 62W 13 N2 CHARLES ROLLIN POWELL, DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/06/2010 05/05/2015 N/A 05/05/2015 Weld 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST., CHARLOTTE J. GAUT, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/31/2011 01/30/2016 N/A 01/30/2016 Weld 06N 61W 26 SW NW,NW SW CHERYL JEAN CRABBE, A/K/A CHERYL CRABBE, A MARRIED WOMAN CAPITAL LAND SERVICES, INC. 05/03/2010 05/02/2015 N/A 05/02/2015 Weld 09N 64W 01 SE CHERYL LYNN FIELDS, FKA CHERYL LYNN HOFFERBER DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A 07/26/2015 Weld 02N 63W 26 SW/4 LESS 4 ACRES IN NE CORNER, CHERYL LYNN FIELDS, FKA CHERYL LYNN HOFFERBER DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A 07/26/2015 Weld 02N 63W 27 W2 SE CHERYL RAE CARPINELLO, A/K/A CHERYL R. CARPINELLO, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/25/2010 09/24/2015 N/A 09/24/2015 Weld 07N 61W 21 NW NW CHERYL RAE CARPINELLO, A/K/A CHERYL R. CARPINELLO, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/21/2010 09/25/2015 N/A 09/25/2015 Weld 07N 61W 20 N2 NE A - 12 CINDY MARKER HEGY AND JAMES P. HEGY, W/H HOP ENERGIES, LLC 04/30/2010 04/29/2015 Opt. Exr. 2 Yr 04/29/2015 YES Weld 09N 61W 17 NW CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, REPRESENTED HEREIN BY KRIS JONES, MAYOR BASELINE MINERALS, INC. 12/01/2010 11/30/2013 2 Yr 11/30/2013 NO Weld 07N 60W 11 W2 CLARA JANE WATERWORTH, A/K/A JANE WATERWORTH, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/29/2012 03/28/2017 N/A 03/28/2017 Weld 11N 58W 19 E2 W2,E2, LOT1, LOT2, LOT3, LOT4 CLARENCE WILLIAM ROBINSON, JR. AND JOSEPHINE C. ROBINSON, HUSBAND AND WIFE DIAMOND OPERATING, INC. 07/26/2010 07/25/2015 Opt. Exr. 2 Yr 07/25/2015 YES Weld 09N 61W 04 S2 NE, LOT1, LOT2 CLAUDIAJEANETTE MCINTYRE WISMA DIAMOND RESOURCES CO. 12/03/2010 12/02/2015 N/A 12/02/2015 Weld 06N 61W 34 NW NW,NE NW,NW NE CLAYTON WENTWORTH EIFLER BILL BARRETT CORPORATION 01/15/2013 01/15/2016 01/15/2016 Weld 06N 61W 31 SENW; E2SW, SE CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A 07/22/2015 Weld 09N 61W 05 S2 N2, LOT1, LOT2, LOT3, LOT4 CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A 07/22/2015 Weld 09N 61W 05 SE CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A 07/22/2015 Weld 09N 61W 05 SW CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A 07/22/2015 Weld 09N 61W 08 W2 CLYDE A. NELSON, A MARRIED MAN DIAMOND RESOURCES CO. 03/14/2012 03/13/2017 N/A 03/13/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 CLYDE A. NELSON, A/K/A CLYDE NELSON, A MARRIED MAN DIAMOND RESOURCES CO. 01/26/2012 01/25/2017 N/A 01/25/2017 NO Weld 07N 62W 12 E2 CLYDE LUEKING, A/K/A CLYDE F. LUEKING AND MARLENE LUEKING, HUSBAND AND WIFE HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr 01/31/2016 YES Weld 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW A - 13 COLETTE KAY FRIDGEN, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 N/A 07/28/2015 Weld 02N 63W 34 SE COLLEEN J. KOBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A 10/06/2015 Weld 09N 61W 35 S2 SE,SE SW COLLEEN J. KOBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A 10/06/2015 Weld 08N 61W 02 S2 NE,SE, LOT1, LOT2 CRAIG BLACK, A MARRIED MAN DIAMOND RESOURCES CO. 08/06/2010 08/05/2015 N/A 08/05/2015 NO Weld 08N 61W 31 NE CYNTHIA M. SPURLOCK, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/20/2012 03/19/2017 N/A 03/19/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 DANIEL D. WAGNER & MARGARET WAGNER, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/07/2010 09/06/2015 Opt. Exr 2Yr. 09/06/2015 YES Weld 02N 63W 27 NW DANIEL L. PETERSON & MARILU PETERSON DIAMOND RESOURCES CO. 10/12/2010 12/11/2013 N/A 12/11/2013 NO Weld 08N 61W 09 E2 DANIELLE R. ULLMANN, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/18/2011 01/17/2016 N/A 01/17/2016 Weld 07N 62W 02 S2 NE, LOT1, LOT2 DANIELLE R. ULLMANN, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/25/2011 03/24/2016 N/A 03/24/2016 Weld 07N 62W 02 S2 NW, LOT3, LOT4 DARCY C. MCEVOY, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 03/01/2011 02/29/2016 N/A 02/29/2016 Weld 06N 61W 26 SW NW, NW SW DARELL D. ZIMBELMAN, A MARRIED MAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 Opt. Exr 2Yr 11/21/2015 YES Weld 02N 63W 23 SW DARLENE JOY WILSON VERMEULEN, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A 11/21/2015 Weld 06N 61W 34 NW NW,NE NW,NW NE DARRELL L. JOHNSON AND CAROLYN J. JOHNSON, H/W HOP ENERGIES, LLC 02/25/2010 02/25/2013 3 yr 02/25/2013 NO Weld 07N 62W 12 SE NW,SE SW DAVE DUELL & BONNIE DUELL, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A 03/04/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A 12/11/2014 NO Weld 07N 62W 12 E2,SE NW,SE SW DAVID E. POTTS, A SINGLE MAN DIAMOND RESOURCES CO. 01/03/2011 01/02/2016 N/A 01/02/2016 Weld 04N 61W 27 SE A - 14 DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A 07/22/2015 Weld 09N 61W 05 ALL DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A 07/22/2015 Weld 09N 61W 08 W2 DAVID LESLIE BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 09/13/2010 09/12/2015 N/A 09/12/2015 Weld 10N 61W 08 E2 E2 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y 02/07/2016 YES Weld 07N 61W 01 S2 NE,SE, LOT1, LOT2 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y 02/07/2016 YES Weld 07N 61W 23 W2 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y 02/07/2016 YES Weld 07N 61W 10 S2 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y 02/07/2016 YES Weld 07N 61W 13 NW,SW DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y 02/07/2016 YES Weld 07N 61W 23 NE DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y 02/07/2016 YES Weld 07N 61W 14 SE DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y 02/07/2016 YES Weld 07N 61W 24 NW DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y 02/07/2016 YES Weld 07N 61W 24 NE A - 15 DAVID O. BONE & PATRICIA A. BONE, HUSBAND & WIFE DIAMOND RESOURCES CO. 10/13/2010 10/12/2015 Opt. Exr 2Yr. 10/12/2015 YES Weld 02N 63W 27 E2 SW DAVID R. STEELE, A MARRIED MAN DIAMOND RESOURCES CO. 01/27/2011 01/26/2016 N/A 01/26/2016 Weld 09N 60W 30 SE DAVID VEACH, A SINGLE MAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A 12/28/2015 Weld 04N 61W 33 W2,SE DEAN M. POUSH, A/K/A DEAN MARQUIS POUSH, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 03/25/2016 Opt. Exr. 3 Yr 03/25/2016 YES Weld 07N 60W 10 E2 DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2015 YES Weld 06N 62W 25 E2 NE,NW NE DEBORAH A. SQUIRE, A/K/A DEBORAH A. BIRD FLATIRON ENERGY COMPANY, INC. 07/02/2010 07/02/2015 Opt Exr 2Yr 07/02/2015 YES Weld 07N 60W 22 E2 DEBORAH JOHNSON, A SINGLE WOMAN DIAMOND RESOURCES CO. 11/09/2010 11/08/2015 N/A 11/08/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), DEBORAH KAY GRIFFIE DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 06N 61W 34 NE NW,NW NE DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr 04/14/2014 YES Weld 07N 61W 06 E2 NW DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr 04/14/2014 YES Weld 07N 62W 01 N2 DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr 04/14/2014 YES Weld 07N 61W 06 W2 NW DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr 04/14/2013 YES Weld 07N 61W 06 NE A - 16 DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr 04/14/2014 YES Weld 07N 62W 01 N2 DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr 04/14/2014 YES Weld 07N 61W 06 E2 NW DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr 04/14/2014 YES Weld 07N 61W 06 W2 NW DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr 04/14/2013 YES Weld 07N 61W 06 NE DEBRA GLEE JOHNSON MONTOYA HOP ENERGIES, LLC 03/10/2010 03/09/2016 Opt. Exr. 3 Yr 03/09/2016 YES Weld 08N 62W 12 S2 DELLCONN OIL CORPORATION DIAMOND RESOURCES CO. 02/02/2012 02/01/2015 N/A 02/01/2015 NO Weld 07N 60W 01 S2 NW, LOT3, LOT4 DELPHINE BERRYHILL, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/17/2011 01/16/2016 Opt. Exr 2Yr 01/16/2016 YES Weld 04N 61W 32 SW DENNIS D. KITZMAN & SUSAN K. KITZMAN, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/07/2010 09/06/2015 Opt. Exr 2Yr. 09/06/2015 YES Weld 02N 63W 34 W/2 NW/4 LESS AND EXCEPT A TRACT DESCRIBED AS: A TRACT COMMENCING AT THE SW CORNER OF THE W/2 NW/4; THENCE N 00 DEGREES 30' 46"W A DISTANCE OF 250'; THENCE N89 DEGREES 19' 55" E A DISTANCE OF 553'; THENCE S 00 DEGREES 30' 46" E A DISTANCE OF 250'; THENCE S 89 DEGREES 19' 55" W A DISTANCE OF 553' TO POB, DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/06/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 27 E2 NE,ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOU DITCH, DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 03N 61W 02 LOT 3, LOT 4 DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 25 N2,NE SE DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 28 SE DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 33 NE DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 34 S2,N2 NW, NORTH 50 ACRES OF NW/4 DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 35 SW SW DENNIS M. BUCHHOLZ, A SINGLE MAN DIAMOND RESOURCES CO. 09/16/2010 09/15/2015 Opt. Exr 2Yr. 09/15/2015 YES Weld 01N 64W 12 THE SOUTH 53-1/3 ACRES OF THE SE/4 A - 17 DEREK COLLINS JANSEN, F/K/A DEREK COLLINS & COLLEEN J. JANSEN, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/05/2012 01/04/2017 N/A 01/04/2017 NO Weld 08N 62W 23 SW DEVONA CARLINE WEAR DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 DEVONA CARLINE WEAR DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 DEVONA CARLINE WEAR DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2015 YES Weld 06N 62W 25 E2 NE,NW NE DIANA LEE MARTINEZ, A WIDOW DIAMOND RESOURCES CO. 09/20/2013 09/19/2016 New lease Purchased in lieu of Ext. 09/19/2016 Weld 10N 61W 32 SE DIANE CASELMAN, A SINGLE WOMAN DIAMOND RESOURCES CO. 11/09/2010 11/08/2015 N/A 11/08/2015 Weld 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), DIANE HARRIS HANSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/21/2012 02/22/2017 N/A 02/22/2017 Weld 06N 61W 31 LOT1 DIANE R. KLIEWER & VERNON L. KLIEWER, HER HUSBAND DIAMOND RESOURCES CO. 01/10/2012 01/09/2017 N/A 01/09/2017 NO Weld 07N 62W 12 NE NW,W2 W2,NE SW DIANNE STICKNEY DAVIES, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A 11/21/2015 Weld 06N 61W 34 NE NW,NW NE DIANNE STICKNEY DAVIES, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A 11/21/2015 Weld 06N 61W 34 NW NW DOLORES ALEXANDER, A WIDOW DIAMOND RESOURCES CO. 12/16/2010 12/15/2015 12/15/2015 Weld 04N 61W 23 NW DOLORES ALEXANDER, A WIDOW DIAMOND RESOURCES CO. 12/16/2010 12/15/2015 12/15/2015 Weld 04N 61W 32 SW DOLORES NOREENE MOORE DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 06N 61W 34 NE NW,NW NE DOLPH HENRY GROVES DIAMOND RESOURCES CO. 10/11/2010 10/10/2015 N/A 10/10/2015 Weld 04N 61W 26 N2 SE, SW/4 LESS 10 ACRES FOR RESERVOIR SW/4SE4, LESS 10 ACRES FOR RESERVOIR, DON NORRISH, A WIDOWER DIAMOND RESOURCES CO. 11/19/2010 11/18/2015 N/A 11/18/2015 Weld 01N 64W 19 PART OF THE SE/4 SW/4 AND PART OF THE SE/4 MORE FULLY DESCRIBED IN DOCUMENT #2792489, A - 18 DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 17 NW DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 19 E2 SW, LOT3, LOT4, SE DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 17 SW DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 18 E2 DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 62W 24 NE SE, SE NE DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 62W 25 NE DON SLOAN, A WIDOWER DIAMOND RESOURCES CO. 09/15/2010 09/14/2015 N/A 09/14/2015 Weld 02N 64W 26 E/2 SE/4 LESS .30 ACRE TRACT, DONALD E. GREEN, AS TRUSTEE OF THE DONALD E. GREEN FAMILY TRUST, DATED MAY 16, 2003 BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/24/2010 07/23/2013 2 yr 07/23/2013 NO Weld 07N 60W 01 S2 NW,S2 NE,S2, LOT3, LOT4 DONALD J. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr 02/01/2016 YES Weld 04N 61W 10 S2 NE,S2 DONALD J. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr 02/01/2016 YES Weld 05N 61W 11 S2 DONALD JAMES WEST AND PATRICIA D. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr 09/25/2011 YES Weld 08N 62W 13 S2 DONALD JAMES WEST AND PATRICIA D. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr 09/25/2011 YES Weld 08N 62W 24 N2 DONALD JAMES WEST AND PATRICIA D. WEST, H/W JAMES C. KARO ASSOCIATES 03/30/2010 03/29/2015 N/A 03/29/2015 Weld 07N 60W 06 W2 DONALD L. JOHNSON, A SINGLE MAN HOP ENERGIES, LLC 02/25/2010 02/25/2013 3 yr 02/25/2013 NO Weld 07N 62W 12 SE NW,SE SW DONALD LUTHER GROVES DIAMOND RESOURCES CO. 10/11/2010 10/10/2015 N/A 10/10/2015 Weld 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00) A - 19 DONALD R. HARRIS, II, A MARRIED MAN DIAMOND RESOURCES CO. 02/21/2012 02/20/2017 N/A 02/20/2017 Weld 06N 61W 31 LOT1 DONALD SHELLER AND VICKI SHELLER, H & W JAMES C. KARO ASSOCIATES 10/11/2007 10/10/2012 Opt Exr 5Yr 10/10/2012 YES Weld 08N 62W 23 N2 SE DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A 03/23/2015 Weld 09N 62W 24 SE NE,NE SE DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A 03/23/2015 Weld 09N 62W 25 NE DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A 03/23/2015 Weld 09N 61W 17 NW DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A 03/23/2015 Weld 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A 03/23/2015 Weld 09N 61W 17 SW DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A 03/23/2015 Weld 09N 61W 18 E2 DONALD W. TIBBETTS, A MARRIED MAN DIAMOND RESOURCES CO. 01/31/2011 01/30/2016 N/A 01/30/2016 Weld 06N 61W 26 SW NW,NW SW DONNA CRAFT, A WIDOW DIAMOND RESOURCES CO. 12/27/2011 12/26/2015 N/A 12/26/2015 Weld 10N 61W 26 SW DONNA EVERSON, A WIDOW DIAMOND RESOURCES CO. 12/14/2010 12/13/2015 N/A 12/13/2015 Weld 02N 63W 26 SW/4 EXCEPTING AND RESERVING A TRACT OF LAND IN THE NE/4 SW/4 DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SW/4, THENCE SOUTH 0 DEGREES 20' WEST, 110.51 FEET; THENCE SOUTH 47 DEGREES 41' WEST 167.25 FEET; THENCE NORTH 75 DEGREES 19' WEST 274.85 FEET; THENCE NORTH 41 DEGREES 49' WEST 339.25 FEET; THENCE NORTH 89 DEGREES 14' WEST 42.60 FEET; THENCE EAST 876.75 FEET TO THE PLACE OF BEGINNING., DONNA L. COURNOYER, A/K/A DONNA LEE COURNOYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 03/18/2016 N/A 03/18/2016 Weld 09N 61W 10 NW DONNA L. KING, A/K/A DONNA LEE KING, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/20/2010 08/19/2015 N/A 08/19/2015 Weld 09N 61W 05 SE DONNA PINTO, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/09/2010 11/08/2015 N/A 11/08/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), A - 20 DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 NO Weld 04N 62W 22 SE SE DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 24 N2,SE,E2 SW DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 27 E2 NE DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 NO Weld 04N 62W 22 W2 SE DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 27 W2 NE DORIS L. POUSH, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 03/25/2016 Opt. Exr. 3 Yr 03/25/2016 YES Weld 07N 60W 10 E2 DOROTHY D. SANDUSKY, F/K/A DOROTHY DEER, A MARRIED WOMAN DEALING IN HER SOLE & SEPARATE PROPERTY DIAMOND RESOURCES CO. 11/18/2010 11/18/2013 2 Yr 11/18/2013 NO Weld 07N 60W 03 SW DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A 03/23/2015 Weld 09N 62W 24 SE NE,NE SE DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A 03/23/2015 Weld 09N 62W 25 NE DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A 03/23/2015 Weld 09N 61W 17 NW DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A 03/23/2015 Weld 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A 03/23/2015 Weld 09N 61W 17 SW A - 21 DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A 03/23/2015 Weld 09N 61W 18 E2 DOROTHY GILLETT, A WIDOW BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/01/2010 06/30/2015 Opt Exr 2Yr 06/30/2015 YES Weld 07N 61W 12 S2 SW DOROTHY L. GISH BY ROBERT F. GISH, A-I-F HOP ENERGIES, LLC 02/25/2010 02/24/2013 3Yr 02/24/2013 NO Weld 07N 62W 12 SE NW, SE SW DOROTHY W. CORDWELL, TRUSTEE OF THE CORDWELL FAMILY TRUST, DATED JULY 16, 1985 JACKFORK LAND, INC. 06/08/2010 06/07/2015 Opt Exr 2Yr 06/07/2015 YES Weld 02N 63W 28 E/2 W/2; E/2 LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS & EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH & SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH 630 FEET & MPD IN OGL DOUG C. FROEHLICH, A/K/A DOUG C. FROELICH, A SINGLE MAN DIAMOND RESOURCES CO. 12/20/2010 12/19/2015 N/A 12/19/2015 Weld 08N 61W 25 NE DOUG LESTER, A MARRIED MAN DIAMOND RESOURCES CO. 02/04/2011 02/03/2016 N/A 02/03/2016 Weld 07N 61W 01 S2 NE,SE, LOT1, LOT2 DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr 12/22/2015 YES Weld 03N 61W 02 LOT3, LOT4 DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr 12/22/2015 YES Weld 04N 61W 28 SE DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr 12/22/2015 YES Weld 04N 61W 34 SE (NEEDS TO BE REMOVED) DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr 12/22/2015 YES Weld 04N 61W 25 N2,NE SE DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr 12/22/2015 YES Weld 04N 61W 27 E2 NE (NEEDS TO BE REMOVED) DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr 12/22/2015 YES Weld 04N 61W 33 NE DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr 12/22/2015 YES Weld 04N 61W 34 SW,NORTH 50 ACRES OF NW/4, A - 22 DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr 12/22/2015 YES Weld 04N 61W 35 SW SW DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr 12/22/2015 YES Weld 04N 61W 25 NW SW DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr 12/22/2015 YES Weld 04N 61W 26 N2 SE,SW/4 LESS 10.00 ACRES SW/4SE/4 LESS 10.00 ACRES, DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr 12/22/2015 YES Weld 04N 61W 26 10.00 ACRES IN SW/4 10.00 ACRES IN SW/4SE/4, DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr 12/22/2015 YES Weld 04N 61W 27 W/2NE/4 EAST OF DITCH (VERIFY AGAINST LEASE) DOUGLAS D. VARVEL DIAMOND RESOURCES CO. 07/30/2010 07/30/2015 N/A 07/30/2015 NO Weld 08N 61W 31 NE DOUGLAS JUNIOR WATERMAN, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY JAMES C. KARO ASSOCIATES 01/11/2008 01/10/2013 N/A 01/10/2013 NO Weld 08N 62W 14 S2 DOUGLAS W. WILLIAMSON, AKA D.W. WILLIAMMSON, DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 11/20/2009 11/19/2015 Opt. Exr. 3 Yr 11/19/2015 YES Weld 09N 61W 09 SW DR. KIM M. RIDDELL, A/K/A KIM M. MADEN, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 03/18/2016 N/A 03/18/2016 NO Weld 08N 62W 13 N2 DUANGCHAI WASHBURN, A WIDOW JAMES C. KARO ASSOCIATES 09/21/2007 09/20/2012 N/A 09/20/2012 NO Weld 08N 62W 14 S2 EARL J. ROBINSON AND MARY M. ROBINSON, HUSBAND AND WIFE DIAMOND OPERATING, INC. 07/29/2010 07/28/2015 Opt. Exr. 2 Yr 07/28/2015 YES Weld 09N 61W 04 S2 NE, LOT1, LOT2 EDNA TRUPP, ALSO KNOWN AS EDNA C. TRUPP, A WIDOW BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/07/2010 07/06/2015 Opt. Exr. 2 Yr 07/06/2015 YES Weld 07N 61W 12 S2 SW A - 23 EDWARD BAXTER AND ANNA BAXTER, H & W HOP ENERGIES, LLC 08/04/2010 08/03/2016 N/A 08/03/2016 NO Weld 07N 62W 10 NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO. 07 15-10-1-RE 2365, EDWARD BAXTER AND ANNA BAXTER, H & W HOP ENERGIES, LLC 08/04/2010 08/03/2016 N/A 08/03/2016 Weld 07N 62W 11 NW,SW EDWARD L. FETTERS, A SINGLE MAN DIAMOND RESOURCES CO. 11/18/2010 11/18/2015 N/A 11/18/2015 Morgan 03N 60W 30 E2 SW, LOT3, LOT4 EDWARD L. FETTERS, A SINGLE MAN DIAMOND RESOURCES CO. 11/18/2010 11/18/2015 N/A 11/18/2015 Morgan 03N 60W 31 E2 NW, LOT1, LOT2 EDWARD L. HARRIS AND BETTY L. HARRIS, H/W DIAMOND RESOURCES CO. 07/19/2010 07/19/2015 N/A 07/19/2015 Weld 01N 64W 12 W2 NE EDWARD LEON GROSS DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 06N 61W 34 NE NW,NW NE EDWARD M. ROBINSON, A SINGLE MAN DIAMOND OPERATING, INC. 07/29/2010 07/28/2015 Opt. Exr. 2 Yr 07/28/2015 YES Weld 09N 61W 04 S2 NE, LOT1, LOT2 EDWIN C. AND HAZEL M. JESS, H & W BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/14/2010 05/13/2013 2Yr 05/13/2013 NO Weld 07N 60W 11 E2 EDWIN S. DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr 03/31/2014 NO Weld 08N 62W 24 SW ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 08/12/2015 NO Weld 04N 62W 22 SE SE ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 08/12/2015 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 08/12/2015 Weld 04N 62W 24 N2,SE,E2 SW ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 08/12/2015 Weld 04N 62W 27 E2 NE ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 08/12/2015 NO Weld 04N 62W 22 W2 SE ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 08/12/2015 Weld 04N 62W 27 W2 NE ELEANOR E. BARKER, A WIDOW DIAMOND RESOURCES CO. 01/20/2012 01/19/2017 N/A 01/19/2017 NO Weld 07N 62W 10 NE ERIC R. LANTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/09/2010 07/09/2015 07/09/2015 Weld 06N 61W 31 SE1/4NW1/4, E/2SW1/4, W2SW1/4SE1/4, N2SE1/4, SE1/4SE1/7, E2SW1/4SE1/4 A - 24 ERNEST L. GROVES DIAMOND RESOURCES CO. 10/21/2010 10/20/2015 N/A 10/20/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, ERNEST L. GROVES, A WIDOWER DIAMOND RESOURCES CO. 04/12/2011 04/11/2016 N/A 04/11/2016 Weld 04N 61W 25 NW SW ERNIE TANGYE CONTINENTAL RESOURCES, INC. 01/19/2011 01/18/2016 N/A 01/18/2016 Weld 07N 61W 20 N2 NE ERNIE TANGYE CONTINENTAL RESOURCES, INC. 01/19/2011 01/18/2016 N/A 01/18/2016 Weld 07N 61W 21 NW NW ESTATE OF LORI A. WEST, DECEASED, TERRENCE O. BOLTON, HEIR JAMES C. KARO ASSOCIATES 03/30/2010 03/29/2015 N/A 03/29/2015 Weld 07N 60W 06 W2 FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 NO Weld 04N 62W 22 SE SE FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 24 N2,SE,E2 SW FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 27 E2 NE FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 NO Weld 04N 62W 22 W2 SE, NE NE FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 27 W2 NE FLYNN OF ORMAND BEACH, LP AND BARBARA SILWAY FLYNN, GENERAL MANAGER, C/O THE TRUST COMPANY OF OKLAHOMA DIAMOND RESOURCES CO. 01/06/2011 01/05/2016 Opt. Exr 2Yr. 01/05/2016 YES Weld 05N 61W 25 E2 FRANCES DUBS, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/21/2010 10/12/2015 N/A 10/12/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RSERVOIR (30.00), FRANCES N. CLEMONS DIAMOND RESOURCES CO. 01/13/2011 01/12/2016 Opt. Exr 2Yr 01/12/2016 YES Weld 05N 61W 25 E2 NW,W2 NW FRANCES WERDEL, A SINGLE WOMAN DIAMOND RESOURCES CO. 08/05/2010 08/04/2015 N/A 08/04/2015 NO Weld 08N 61W 31 NE FRANCIS DUBS, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A 03/21/2016 Weld 04N 61W 25 NW SW A - 25 FRANK H. DAHLBERG AND GLORIA DAHLBERG, HUSBAND AND WIFE JACKFORK LAND, INC. 06/08/2010 06/08/2015 Opt Exr 2Yr 06/08/2015 YES Weld 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , A - 26 FRANK U. BAXTER AND GAYLE C. BAXTER, H & W HOP ENERGIES, LLC 08/10/2010 08/09/2016 N/A 08/09/2016 NO Weld 07N 62W 10 NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO. 07 15-10-1-RE 2365, FRANK U. BAXTER AND GAYLE C. BAXTER, H & W HOP ENERGIES, LLC 08/10/2010 08/09/2016 N/A 08/09/2016 Weld 07N 62W 11 NW,SW FRANKLIN R. GRAY, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 08/27/2010 08/26/2015 Opt. Exr. 2 Yr 08/26/2015 YES Weld 09N 61W 4 S2 NE, LOT1, LOT2 FRED E. COZZENS, PEARL H. COZZENS & ELMER DEAN COZZENS, TRUSTEES OF THE COZZENS LIVING TRUST DATED AUGUST 25, 2010 DIAMOND RESOURCES CO. 03/20/2012 03/19/2017 N/A 03/19/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 FRED H. CARR & JOAN C. CARR, TRUSTEES UNDER THAT CERTAIN TRUST INDENTURE DATED 6/24/1983 DIAMOND RESOURCES CO. 03/21/2011 03/20/2016 N/A 03/20/2016 NO Weld 08N 62W 13 N2 FREDA B. LAMM. A WIDOW DIAMOND RESOURCES CO. 01/13/2012 01/12/2015 N/A 01/12/2015 NO Weld 08N 62W 24 SE,SW FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 08/05/2015 Opt. Exr. 2 Yr 08/05/2015 YES Weld 07N 61W 10 S2 FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 08/05/2015 Opt. Exr. 2 Yr 08/05/2015 YES Weld 07N 61W 13 W2 FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 08/05/2015 Opt. Exr. 2 Yr 08/05/2015 YES Weld 07N 61W 14 SE FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 08/05/2015 Opt. Exr. 2 Yr 08/05/2015 YES Weld 07N 61W 24 NE FREDRICK RAY HOLLAND DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 06N 61W 34 NE NW,NW NE A - 27 FULTON FAMILY 1, CAROL E. FULTON & SHIRLEY D. FULTON, TRUSTEES BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/15/2010 10/14/2013 2 Yr 10/14/2013 NO Weld 07N 60W 01 S2 NW, LOT3, LOT4 GARRETT G. BICKFORD, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 07/15/2010 07/14/2015 Opt Exr 2Yr 07/14/2015 YES Weld 09N 61W 04 S2 NE, LOT1, LOT2 GARY L. CHRISTENSEN, SOLE SUCCESSOR TRUSTEE OF THE ISABEL M. THOMPSON REVOCABLE TRUST HOP ENERGIES, LLC 07/26/2010 07/25/2015 N/A 07/25/2015 Weld 08N 62W 12 SE,SW GARY L. CHRISTENSEN, SOLE SUCCESSOR TRUSTEE OF THE ISABEL M. THOMPSON REVOCABLE TRUST HOP ENERGIES, LLC 07/26/2010 07/26/2015 N/A 07/26/2015 NO Weld 08N 62W 13 NE,NW GARY L. FICHTER, INDIVIDUALLY AND AS TRUSTEE OF THE GERALD FICHTER REVOCABLE TRUST AGREEMENT, DATED FEBRUARY 15, 1992 DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A 03/23/2016 Weld 09N 61W 10 NW GARY L. FICHTER, TRUSTEE OF THE GERALD W. FICHTER REVOCABLE TRUST AGREEMENT, DATED FEBRUARY 15, 1992 DIAMOND RESOURCES CO. 08/16/2011 08/15/2016 N/A 08/15/2016 Weld 09N 61W 05 SE GARY L. STEELE DIAMOND RESOURCES CO. 01/28/2011 01/27/2016 N/A 01/27/2016 Weld 09N 60W 30 SE A - 28 GEORGE G. VAUGHT, JR. HOP ENERGIES, LLC 03/31/2010 03/31/2013 3 yr 03/31/2013 NO Weld 08N 62W 13 N2 GEORGE G. VAUGHT, JR. HOP ENERGIES, LLC 03/31/2010 03/31/2013 3 yr 03/31/2013 NO Weld 08N 62W 12 S2 GEORGE J. NOLAN, JR. DIAMOND RESOURCES CO. 07/21/2010 07/20/2015 N/A 07/20/2015 Weld 09N 61W 03 SE GEORGEAN H. CALLISON DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A 10/17/2015 Weld 07N 61W 29 W2 GEORGEAN H. CALLISON DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A 10/17/2015 Weld 07N 61W 30 COMMENCING AT THE SE/4 CORNER OF SECTION 30, THENCE WEST ALONG THE SOUTH LINE OF SAID SETION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF BEGINNING., GEORGIENE RUTH D'ANGELO DEVLIN, F/K/A GEOGIENE RUTH D'ANGELO, A WIDOW DIAMOND RESOURCES CO. 12/13/2010 12/12/2015 N/A 12/12/2015 Weld 02N 63W 20 NW GERALDINE HOYER, F/K/A GERALDINE BLACK, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/30/2010 07/09/2015 N/A 07/09/2015 NO Weld 08N 61W 31 NE GLADYS LUEKING TRUST #2 HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt Exr 3Yr 01/31/2016 YES Weld 08N 61W 35 NE, SE NW, SE, E2 SW, SW SW GLORIA A. MCINTOSH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/11/2010 06/10/2015 Opt. Exr. 2 Yr 06/10/2015 YES Weld 09N 61W 04 S2 NE, LOT1, LOT2 GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr 03/05/2013 NO Weld 07N 60W 10 W2 GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr 03/05/2013 NO Weld 07N 60W 08 E2 GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr 03/05/2013 NO Weld 07N 60W 09 NE,E2 NW A - 29 GRACE D. GIBSON, LIFE TENANT, A SINGLE PERSON JACKFORK LAND, INC. 06/25/2010 06/24/2015 Opt Exr. 2Yr 06/24/2015 YES Weld 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , A - 30 GREAT NORTHERN PROPERTIES, LLLP DIAMOND RESOURCES CO. 08/24/2011 08/23/2014 2 Yr 08/22/2016 YES Weld 08N 61W 02 SW GREAT NORTHERN PROPERTIES, LLLP DIAMOND RESOURCES CO. 08/24/2011 08/23/2014 2 Yr 08/22/2016 YES Weld 07N 60W 18 E2 NE GREAT NORTHERN PROPERTIES, LLLP, A COLORADO LIMITED LIABILITY PARTNERSHIP BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/14/2010 04/13/2015 N/A 04/13/2015 Weld 07N 61W 12 N2 NW,W2 NE GREAT NORTHERN PROPERTIES, LLLP, A COLORADO LIMITED LIABILITY PARTNERSHIP BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/14/2010 04/13/2015 N/A 04/13/2015 Weld 09N 62W 12 THE PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST, 6TH P.M., GREGORY J. GOLGART, A SINGLE MAN DIAMOND RESOURCES CO. 11/15/2011 11/14/2016 N/A 11/14/2016 Weld 08N 62W 29 SE SW GUS K. EIFLER III TRUST BILL BARRETT CORPORATION 01/16/2013 01/16/2016 01/16/2016 Weld 06N 61W 31 SENW; E2SW, SE HAROLD FRANCIS GROVES & BEVERLY RUTH GROVES, HUSBAND & WIFE DIAMOND RESOURCES CO. 11/08/2010 11/07/2015 N/A 11/07/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), HAROLD FRANCIS GROVES & BEVERLY RUTH GROVES, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A 03/21/2016 Weld 04N 61W 25 NW SW HAROLD H. BENDER, A WIDOWER DIAMOND RESOURCES CO. 09/23/2010 09/22/2015 N/A 09/22/2015 Weld 08N 61W 33 SE HAROLD H. BENDER, A WIDOWER DIAMOND RESOURCES CO. 09/23/2010 09/22/2015 N/A 09/22/2015 Weld 08N 61W 34 SW HARRY H. EWING II & JUDY ANN EWING, H/W DIAMOND RESOURCES CO. 07/16/2010 07/15/2015 N/A 07/15/2015 Weld 01N 64W 12 E2 NE HAT CREEK ROYALTY, LTD. DIAMOND RESOURCES CO. 01/12/2012 01/11/2015 N/A 01/11/2015 NO Weld 07N 60W 11 W2 HAYDEN HITCHCOCK AND KAREN HITCHCOCK, HUSBAND AND WIFE DIAMOND OPERATING, INC. 04/09/2010 04/08/2015 Opt. Exr. 2 Yr 04/08/2015 YES Weld 09N 61W 04 S2 NE, LOT1, LOT2 A - 31 HEATHER ANNE HOLMES, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/03/2010 08/02/2015 N/A 08/02/2015 Weld 10N 61W 34 N2 Heir of Carol H. Nalley, Deceased, a married woman DIAMOND OPERATING, INC. 07/15/2010 07/14/2015 Opt Exr. 2Yr 07/14/2015 YES Weld 09N 61W 04 S2 NE, LOT1, LOT2 HELEN CREWS, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/14/2012 03/13/2017 N/A 03/13/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 HERBERT DUELL & ELAINE DUELL, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A 03/04/2017 Weld 09N 61W 03 LOT1, LOT2, LOT3, LOT4 HERBERT DUELL & ELAINE DUELL, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A 03/04/2017 Weld 09N 61W 03 S2 N2 HERMAN PETERSON & DOROTHY PETERSON, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/23/2011 12/22/2014 N/A 12/22/2014 NO Weld 07N 61W 08 NE HERSCHEL A. POTTS, A MARRIED MAN DIAMOND RESOURCES CO. 01/03/2011 01/02/2016 N/A 01/02/2016 Weld 04N 61W 27 SE HERSCHEL ANTHONY POTTS, ATTORNEY-IN-FACT FOR ETHEL W. POTTS DIAMOND RESOURCES CO. 03/26/2012 03/25/2017 N/A 03/25/2017 Weld 04N 61W 27 E2 SW HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr 08/11/2015 YES Weld 07N 61W 12 N2 NW, W2 NE HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr 08/11/2015 YES Weld 07N 61W 23 NE HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr 08/11/2015 YES Weld 07N 61W 23 W2 HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr 08/11/2015 YES Weld 07N 61W 24 NE HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr 08/11/2015 YES Weld 07N 61W 24 NW A - 32 HOLLY HITCHCOCK GOURLEY, DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/15/2006 06/14/2016 Opt. Exr. 2 Yr 06/14/2016 YES Weld 09N 61W 04 NE IRENE DUELL, A WIDOW DIAMOND RESOURCES CO. 03/27/2012 03/26/2017 N/A 03/26/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 IRENE HOFF BRUNMEIER A/K/A IRENE BRUNMEIER, A WIDOW BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/01/2010 06/30/2015 Opt Exr 2Yr 06/30/2015 YES Weld 07N 61W 12 S2 SW J. DIANA MALLEY AND KEITH E. MALLEY, W/H HOP ENERGIES, LLC 12/21/2009 02/21/2014 Opt. Exr. 2 Yr 02/21/2014 NO Weld 07N 62W 01 SW JACALYN M. DIXON, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A 10/06/2015 Weld 09N 61W 35 S2 SE,SE SW JACALYN M. DIXON, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A 10/06/2015 Weld 08N 61W 02 S2 NE,SE, LOT1, LOT2 JACK GILLETTE & BARBARA GILETTE, HUSBAND & WIFE NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A 06/30/2015 NO Weld 09N 61W 17 E2 JACKIE F. SCHREINER, TRUSTEE OF THE SHIRLEY J. SCHREINER FAMILY TRUST DIAMOND RESOURCES CO. 12/02/2010 12/01/2015 Opt. Exr 2Yr 12/01/2015 YES Weld 02N 63W 23 SW JACKIE PARKINSON, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/07/2011 01/06/2016 N/A 01/06/2016 Weld 06N 62W 02 LOT B RECORDED EXEMPTION NO. 0797-02-3 RE-3343, ACCORDING TO THE MAP RECORDED 9/8/02 AT RECEPTION NO. 2988794, BEING A PORTION OF THE W2 NW AND THE N2 SW JACQUELINE HELFENSTEIN & RICHARD HELFENSTEIN, TRUSTEES OF THE HELFENSTEIN FAMILY TRUST DIAMOND RESOURCES CO. 03/29/2011 03/28/2014 2 Yr 03/27/2016 YES Weld 07N 60W 18 E2 NE JAMES ALAN SONGER AND KELLY SONGER HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1yr 04/14/2013 YES Weld 07N 61W 06 NE JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr 04/14/2013 YES Weld 07N 62W 01 N2 JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr 04/14/2013 YES Weld 07N 61W 06 W2 NW A - 33 JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr 04/14/2013 YES Weld 07N 61W 06 E2 NW JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr 01/31/2016 YES Weld 08N 61W 33 NE JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr 01/31/2016 YES Weld 08N 61W 34 NW JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr 01/31/2016 YES Weld 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr 01/31/2016 YES Weld 07N 61W 11 SE,NE JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 02/01/2016 Opt. Exr. 3 Yr 02/01/2016 YES Weld 07N 62W 03 NW JAMES D. ZIMBELMAN DIAMOND RESOURCES CO. 11/23/2010 11/22/2015 Opt. Exr 2Yr 11/22/2015 YES Weld 02N 63W 23 SW JAMES E. BURKE & MELODY R. BURKE, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/07/2011 02/06/2014 2 Yr 02/06/2014 HBP Weld 05N 61W 28 SW JAMES G. MCCUE III NOCO OIL COMPANY, LLC 11/01/1999 06/30/2015 N/A 06/30/2015 NO Weld 09N 61W 03 NW JAMES G. MCCUE III NOCO OIL COMPANY, LLC 11/01/1999 06/30/2015 N/A 06/30/2015 NO Weld 09N 61W 10 N2 JAMES J. SIMMONS, A MARRIED MAN DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A 12/11/2014 NO Weld 08N 62W 13 N2 JAMES J. SIMMONS, A MARRIED MAN DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A 12/11/2014 NO Weld 08N 62W 15 N2 JAMES J. SIMMONS, A/K/A JAMES JACKSON SIMMONS, A MARRIED MAN DIAMOND RESOURCES CO. 12/21/2011 12/20/2014 N/A 12/20/2014 NO Weld 08N 62W 14 N2 A - 34 JAMES JOSEPH DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A 11/17/2015 Weld 02N 63W 32 NE NW JAMES L. GROVES, A MARRIED MAN DIAMOND RESOURCES CO. 09/22/2010 09/12/2015 N/A 09/12/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), JAMES L. GROVES, A MARRIED MAN DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A 03/21/2016 Weld 04N 61W 25 NW SW JAMES PAUL MCINTYRE, JR. DIAMOND RESOURCES CO. 11/22/2010 11/22/2015 N/A 11/22/2015 Weld 06N 61W 34 NW NW JAMES PAUL MCINTYRE, JR. DIAMOND RESOURCES CO. 11/22/2010 11/22/2015 N/A 11/22/2015 Weld 06N 61W 34 NE NW,NW NE JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 62W 24 NE SE, SE NE JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 62W 25 NE JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 17 NW JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 17 SW JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 18 E2 JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 19 E2 SW, LOT3, LOT4, SE JAMES VAN OSTRAND, A MARRIED MAN DIAMOND RESOURCES CO. 01/20/2012 01/19/2017 N/A 01/19/2017 Weld 07N 61W 21 S2 SW A - 35 JAMES VAN OSTRAND, TRUSTEE OF THE GARY VAN OSTRAND LIFETIME BENEFIT TRUST DIAMOND RESOURCES CO. 01/20/2012 01/19/2017 N/A 01/19/2017 Weld 07N 61W 21 S2 SW JAMES WERDEL, A SINEL MAN DIAMOND RESOURCES CO. 08/05/2010 08/04/2015 N/A 08/04/2015 NO Weld 08N 61W 31 NE JAMEY LEE DUBS DIAMOND RESOURCES CO. 11/11/2010 11/10/2015 N/A 11/10/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2015 YES Weld 06N 62W 25 E2 NE,NW NE JAN GIPSON, A WIDOW DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A 03/17/2016 Weld 05N 61W 23 NE JANE MANLY, A SINGLE WOMAN DIAMOND RESOURCES CO. 08/23/2010 08/22/2015 N/A 08/22/2015 Weld 09N 61W 05 SE JANE MANLY, A SINGLE WOMAN DIAMOND RESOURCES CO. 09/22/2010 09/12/2015 N/A 09/12/2015 Weld 09N 61W 10 NW JANET GROVES JOHANNSEN DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A 03/13/2016 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, JANET GROVES JOHANNSEN DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A 03/23/2016 Weld 04N 61W 25 NW SW JANET ROBERTS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/28/2011 01/27/2016 N/A 01/27/2016 Weld 09N 60W 30 SE JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr 04/14/2013 YES Weld 07N 61W 06 E2 NW A - 36 JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr 04/14/2013 YES Weld 07N 61W 06 W2 NW JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr 04/14/2013 YES Weld 07N 62W 01 N2 JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr 04/14/2013 YES Weld 07N 61W 06 NE JANICE A. COMMUNAL, A SINGLE WOMAN HOP ENERGIES, LLC 04/23/2010 04/22/2015 Opt Exr 2Yr 04/22/2015 YES Weld 09N 61W 17 NW JANICE GODDARD, A WIDOW DIAMOND RESOURCES CO. 12/16/2010 12/16/2015 N/A 12/16/2015 Morgan 03N 60W 32 W2 NE JANIS M. NAKUTIN, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/19/2012 01/18/2017 N/A 01/18/2017 Weld 07N 61W 21 S2 SW JAY SCHAEFER, A/K/A JOHN F. SCHAEFER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 12/07/2010 12/07/2015 N/A 12/07/2015 Morgan 03N 60W 30 E2 SW, LOT3, LOT4 JAY SCHAEFER, A/K/A JOHN F. SCHAEFER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 12/07/2010 12/07/2015 N/A 12/07/2015 Morgan 03N 60W 31 E2 NW, LOT1, LOT2 JAY W. GIBSON, A MARRIED MAN DIAMOND RESOURCES CO. 09/15/2010 09/14/2015 N/A 09/14/2015 Weld 08N 61W 03 SE JEAN B. ANDRE A/K/A JEAN ANDRE, A SINGLE WOMAN CAPITAL LAND SERVICES, INC. 05/13/2010 05/12/2015 N/A 05/12/2015 Weld 09N 64W 01 SE JEANNE BOGGS DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr 04/03/2014 NO Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 JEANNE BOGGS DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr 04/03/2014 NO Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 JEANNE BOGGS DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr 04/03/2015 YES Weld 06N 62W 25 E2 NE,NW NE A - 37 JEFFERY JOHNSON, A MARRIED MAN DIAMOND RESOURCES CO. 11/09/2010 11/08/2015 N/A 11/08/2015 Weld 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), JEFFREY N. BARNUM & TONI J. BARNUM, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/28/2010 12/27/2015 N/A 12/27/2015 NO Weld 04N 62W 22 W2 SE JEFFREY N. BARNUM & TONI J. BARNUM, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/28/2010 12/27/2015 N/A 12/27/2015 Weld 04N 62W 27 W2 NE JEFFREY QUINSLER, A SINGLE MAN DIAMOND RESOURCES CO. 01/10/2011 01/09/2016 N/A 01/09/2016 Weld 10N 60W 05 S2 NW, LOT3, LOT4 JENNIFER GREG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 27 E2 NE, AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF THE WASTEWAY FROM THE BIJOY DITCH JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 03N 61W 02 LOT 3, LOT 4 JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 25 N2,NE SE JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 28 SE JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 33 NE JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 34 S2,N2 NW, NORTH 50 ACRES OF NW/4 JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 35 SW SW JENNIFER S. JONES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2012 01/25/2015 N/A 01/25/2015 NO Weld 07N 62W 12 NE NW,W2 W2,NE SW JENNIFER S. JONES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2012 01/25/2015 N/A 01/25/2015 NO Weld 07N 62W 11 N2 NE,SW NE A - 38 JENNIFER S. JONES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2012 01/25/2015 N/A 01/25/2015 NO Weld 07N 62W 13 S2 JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr 04/03/2014 NO Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr 04/03/2014 NO Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr 04/03/2015 YES Weld 06N 62W 25 E2 NE,NW NE JERALD STEELE, A MARRIED MAN DIAMOND RESOURCES CO. 01/28/2011 01/27/2016 N/A 01/27/2016 Weld 09N 60W 30 SE JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A 01/12/2015 NO Weld 07N 62W 01 SE JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A 01/12/2015 NO Weld 07N 61W 06 NE,E2 NW,W2 NW JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A 01/12/2015 NO Weld 07N 62W 01 NE,NW JERRY LUEKING, A/K/A JERRY N. LUEKING AND CAROLYN LUEKING, HUSBAND AND WIFE HOP ENERGIES, LLC 02/21/2010 02/21/2016 3 yr 02/21/2016 Weld 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 33 NE JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 34 NW,NORTH 50 ACRES OF THE NW/4, JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 03N 61W 02 LOT3, LOT4 JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 25 N2 A - 39 JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 27 E2 NE,W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOU DITCH, JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 28 SE JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr 06/08/2015 Weld 04N 61W 35 SW SW JOAN SIMS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 12/10/2013 3 yr 12/10/2013 NO Weld 07N 60W 02 S2 NE,SE,S2 NW,SW, LOT1, LOT2, LOT3, LOT4 JOANN GROSS RYAN DIAMOND RESOURCES CO. 02/04/2011 02/03/2016 N/A 02/03/2016 Weld 06N 61W 34 NE NW,NW NE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 NO Weld 04N 62W 22 W2 SE, NE NE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 27 W2 NE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 NO Weld 04N 62W 22 SE SE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 24 N2,SE,E2 SW JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 27 E2 NE JOE HAWKINS AND GAIL HAWKINS, HUSBAND AND WIFE JACKFORK LAND, INC. 06/11/2010 06/10/2015 5 Yr 06/10/2015 Weld 04N 61W 24 NE JOHN C. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr 02/01/2016 YES Weld 04N 61W 10 S2 NE,S2 A - 40 JOHN C. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr 02/01/2016 YES Weld 05N 61W 11 S2 JOHN FREDERICK WILSON, A/K/A JOHN FRED WILSON, A MARRIED MAN DIAMOND RESOURCES CO. 01/13/2011 01/12/2016 Opt. Exr 2Yr 01/12/2016 YES Weld 04N 61W 01 S2 NE, LOT1, LOT2 JOHN G. REID II, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/24/2010 06/23/2015 Opt. Exr. 3 Yr 06/23/2015 YES Weld 09N 61W 04 S2 NE, LOT1, LOT2 JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. 09/29/2015 YES Weld 04N 62W 22 SE SE JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. 09/29/2015 YES Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. 09/29/2015 YES Weld 04N 62W 24 N2,SE,E2 SW JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. 09/29/2015 YES Weld 04N 62W 27 W2 NE JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. 09/29/2015 YES Weld 04N 62W 22 W2 SE JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. 09/29/2015 YES Weld 04N 62W 27 E2 NE JOHN P. LAFARGE, A SINGLE MAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A 09/20/2015 Weld 10N 61W 08 W2 E2 JOHN P. WIEDORN & CHRISTIE D. WIEDORN, A/K/A CHRISTINE WIEDORN, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 09N 61W 35 S2 SE JOHN P. WIEDORN & CHRISTIE D. WIEDORN, A/K/A CHRISTINE WIEDORN, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 09N 61W 35 SE SW JOHN R. STEVENS, A MARRIED MAN DIAMOND RESOURCES CO. 11/19/2010 11/18/2015 N/A 11/18/2015 Weld 01N 64W 19 PART OF THE SE/4 SW/4 AND PART OF THE SE/4, MORE FULLY DESCRIBED IN DOCUMENT # 2792489, A - 41 JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A 03/04/2017 Weld 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A 03/04/2017 Weld 04N 61W 28 SE JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A 03/04/2017 Weld 04N 61W 33 NE JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A 03/04/2017 Weld 04N 61W 25 NE SE,N2 JOHN TUMA, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/11/2010 06/10/2015 Opt. Exr. 2 Yr 06/10/2015 YES Weld 09N 61W 04 S2 NE, LOT1, LOT2 JOHN W. WHEELER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 04/25/2015 N/A 04/25/2015 Weld 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO A POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 6 WEST., A - 42 JONNI K. DRESSENDORFER, A/K/A JONNI K. GARDEY, HEIR OF CAROL H. NALLEY, DECEASED, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/02/2010 07/01/2015 Opt Exr 2Yr 07/01/2015 YES Weld 07N 60W 22 E2 JOSE A. BACA, A/K/A JOSE A. BACA IV, A MARRIED MAN DIAMOND RESOURCES CO. 09/15/2010 09/14/2015 N/A 09/14/2015 Weld 10N 61W 08 W2 E2 JOSEPH E. DREXLER & HELEN W. DREXLER, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/05/2011 01/04/2016 N/A 01/04/2016 Weld 06N 62W 01 LOT B OF RECORDED EXEMPTION NO. 0797-01-2-RE-3451, RECORDED 12/10/02 AT RECEPTION NO. 3013246, LOCATED IN THE E2NW JOSH H. PARR, A SINGLE MAN DIAMOND OPERATING, INC. 11/28/2005 06/30/2015 N/A 06/30/2015 NO Weld 09N 61W 03 NW JOSH H. PARR, A SINGLE MAN DIAMOND OPERATING, INC. 11/28/2005 06/30/2015 N/A 06/30/2015 NO Weld 09N 61W 10 N2 JOSH H. PARR, A SINGLE MAN DIAMOND OPERATING, INC. 11/28/2005 06/30/2015 N/A 06/30/2015 NO Weld 09N 61W 09 NE JOY M. VITGENOS, A SINGLE WOMAN JACKFORK LAND, INC. 06/23/2010 06/22/2015 N/A 06/22/2015 Weld 02N 63W 26 E2 SE JOYCE A. SMITH, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr 02/01/2016 YES Weld 04N 61W 10 S2 NE,S2 JOYCE A. SMITH, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr 02/01/2016 YES Weld 05N 61W 11 S2 JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/04/2013 3Yr 03/04/2013 NO Weld 07N 60W 10 W2 JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/04/2013 3Yr 03/04/2013 NO Weld 07N 60W 08 E2 JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/04/2013 3Yr 03/04/2013 NO Weld 07N 60W 09 NE,E2 NW JUDITH E. ATKINSON, A WIDOW CONTINENTAL RESOURCES, INC. 03/02/2011 03/01/2016 N/A 03/01/2016 Weld 07N 62W 08 NE JUDITH E. ATKINSON, A WIDOW CONTINENTAL RESOURCES, INC. 03/02/2011 03/01/2016 N/A 03/01/2016 Weld 07N 62W 08 SE A - 43 JUDITH R. CLINCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A 10/06/2015 Weld 09N 61W 35 S2 SE,SE SW JUDITH R. CLINCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A 10/06/2015 Weld 08N 61W 02 S2 NE,SE, LOT1, LOT2 JUDITH SEDBROOK, F/K/A JUDITH TANGYE, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 01/26/2011 01/25/2016 N/A 01/25/2016 Weld 07N 61W 20 N2 NE JUDITH SEDBROOK, F/K/A JUDITH TANGYE, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 01/26/2011 01/25/2016 N/A 01/25/2016 Weld 07N 61W 21 NW NW JUDITH V.J. KENNEDY, F/K/A JUDITH JOHNSON, A WIDOW DIAMOND RESOURCES CO. 11/19/2010 11/19/2015 N/A 11/19/2015 Morgan 03N 60W 30 E2 SW, LOT3, LOT4 JUDITH V.J. KENNEDY, F/K/A JUDITH JOHNSON, A WIDOW DIAMOND RESOURCES CO. 11/19/2010 11/19/2015 N/A 11/19/2015 Morgan 03N 60W 31 E2 NW, LOT1, LOT2 JUDY BINNEY DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A 03/13/2016 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, JUDY BRANNBERG, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A 03/04/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 JUDY BRANNBERG, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/01/2012 01/31/2017 N/A 01/31/2017 NO Weld 07N 62W 12 E2 JUDY SCHAEFER, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/07/2010 12/07/2015 N/A 12/07/2015 Morgan 03N 60W 30 E2 SW, LOT3, LOT4 JUDY SCHAEFER, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/07/2010 12/07/2015 N/A 12/07/2015 Morgan 03N 60W 31 E2 NW, LOT1, LOT2 JUDY TOURNILLON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr 04/03/2014 NO Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 JUDY TOURNILLON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr 04/03/2014 NO Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 JUDY TOURNILLON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr 04/03/2015 YES Weld 06N 62W 25 E2 NE,NW NE A - 44 JULIA A. MILLS, A/K/A JULIE MILLS AND CHARLES MILLS, WIFE AND HUSBAND JACKFORK LAND, INC. 06/08/2010 06/08/2015 Opt Exr 2Yr 06/08/2015 YES Weld 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , A - 45 JULIE M. KORT, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A 10/06/2015 Weld 09N 61W 35 S2 SE,SE SW JULIE M. KORT, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A 10/06/2015 Weld 08N 61W 02 S2 NE,SE, LOT1, LOT2 JULIUS A. PLUSS, A MARRIED MAN DIAMOND RESOURCES CO. 09/13/2010 09/12/2016 Opt. Exr 09/12/2016 YES Weld 02N 63W 34 SW KAREN J. KOCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A 10/06/2015 Weld 09N 61W 35 S2 SE,SE SW KAREN J. KOCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A 10/06/2015 Weld 08N 61W 02 S2 NE,SE, LOT1, LOT2 KAREN L. BELL, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A 12/28/2015 Weld 05N 61W 11 NE KAREN L. BELL, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A 12/28/2015 Weld 05N 61W 11 NW KAREN NITSCHKE, ATTORNEY-IN-FACT FOR BARBARA NITSCHKE, A WIDOW CONTINENTAL RESOURCES, INC. 11/08/2011 11/07/2014 N/A 11/07/2014 NO Weld 08N 62W 23 SW KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr 07/18/2015 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr 07/18/2015 Weld 04N 62W 24 N2,SE,E2 SW KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr 07/18/2015 Weld 04N 62W 27 E2 NE KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr 07/18/2015 NO Weld 04N 62W 22 W2 SE, NE NE KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr 07/18/2015 Weld 04N 62W 27 W2 NE KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/29/2015 2Yr 07/29/2015 NO Weld 04N 62W 22 SE SE A - 46 KATHLEEN K. DICKEY, F/K/A KATHLEEN K. DORCAS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A 01/25/2016 Weld 07N 61W 20 N2 NE KATHLEEN K. DICKEY, F/K/A KATHLEEN K. DORCAS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A 01/25/2016 Weld 07N 61W 21 NW NW KATHLEEN M. PEAKE & RICK MOSER, CO-CONSERVATORS OF THE ESTATE OF BRUCE WAYNE MOSER DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A 10/24/2014 NO Weld 08N 61W 31 SE KATHLEEN M. PEAKE, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A 10/24/2014 NO Weld 08N 61W 31 SE KATHY DORN WALKER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/02/2012 03/01/2017 N/A 03/01/2017 Weld 06N 61W 31 LOT1 KATHY KERR WILLIAMSON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 KATHY KERR WILLIAMSON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 KATHY KERR WILLIAMSON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr 04/03/2015 YES Weld 06N 62W 25 E2 NE,NW NE KEITH BICKFORD AND FRANCES F. BICKFORD, H & W DIAMOND OPERATING, INC. 07/15/2010 07/14/2015 Opt Exr 2Yr 07/14/2015 YES Weld 09N 61W 04 S2 NE, LOT1, LOT2 KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 30 W2 NE,E2 NW KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 30 LOT1, LOT2 KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr 04/03/2015 YES Weld 06N 62W 25 E2 NE,NW NE A - 47 KENNETH A. DAHLBERG, A MARRIED MAN DEAING IN HIS SOLE AND SEPARATE INTERESTS JACKFORK LAND, INC. 06/08/2010 06/08/2015 Opt Exr 2Yr 06/08/2015 YES Weld 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , A - 48 KENNETH D. JACOBS, A WIDOWER DIAMOND RESOURCES CO. 03/20/2012 03/19/2017 N/A 03/19/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 KENNETH TANGYE, A MARRIED MAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A 01/25/2016 Weld 07N 61W 20 N2 NE KENNETH TANGYE, A MARRIED MAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A 01/25/2016 Weld 07N 61W 21 NW NW KENT K. MILLER, A MARRIED MAN DIAMOND RESOURCES CO. 10/21/2010 10/20/2015 N/A 10/20/2015 Weld 08N 62W 29 ALL KERRLYN SUE CARVELL DIAMOND RESOURCES CO. 11/11/2010 11/10/2015 N/A 11/10/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), KEVIN A. KELLEY DIAMOND RESOURCES CO. 01/24/2011 01/23/2016 N/A 01/23/2016 Weld 04N 61W 33 W2,SE KEVIN CHRISTOPHER GROSS DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 06N 61W 34 NE NW,NW NE KEVIN HOFFMAN CHARLTON, TRUSTEE OF THE ANNE LAURIE CUYKENDALL CHARLTON TRUST DIAMOND RESOURCES CO. 12/09/2010 12/08/2015 N/A 12/08/2015 Weld 02N 63W 23 E2 SE KIMBERLY JO MASSEY, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/19/2010 08/18/2015 N/A 08/18/2015 Weld 02N 63W 34 SE KIMBERLY MEEK, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/17/2010 09/16/2015 09/16/2015 Weld 06N 61W 26 NW SW,SW NW KIP GORDER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A 03/17/2016 NO Weld 08N 62W 13 N2 KIVI BAUER, A SINGLE WOMAN DIAMOND RESOURCES CO. 08/19/2010 08/18/2015 N/A 08/18/2015 Weld 02N 63W 34 SE KS PROPERTIES, INC LONE TREE ENERGY 05/05/2010 05/05/2015 05/05/2015 Weld 06N 61W 31 SEE LEASE FOR DESCRIPTION KYLE KELLEY, A/K/A KYLE E. KELLEY DIAMOND RESOURCES CO. 01/24/2011 01/23/2016 N/A 01/23/2016 Weld 04N 61W 33 W2,SE A - 49 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr 03/29/2014 HBP Weld 06N 61W 30 LOT1, LOT2 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr 03/29/2015 YES Weld 06N 61W 31 NE L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr 03/29/2015 YES Weld 06N 61W 31 NE NW L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr 03/29/2015 YES Weld 06N 61W 31 LOT2, LOT3, LOT4 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr 03/29/2015 YES Weld 06N 61W 29 SW SW L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr 03/29/2015 YES Weld 06N 61W 32 N2 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr 03/29/2015 YES Weld 06N 62W 25 E2 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr 03/29/2015 YES Weld 06N 62W 25 E2 LADONNA J. DIXON, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/03/2011 01/02/2016 N/A 01/02/2016 Weld 04N 61W 27 SE LARRY BAUER DIAMOND RESOURCES CO. 08/19/2010 08/18/2015 N/A 08/18/2015 Weld 02N 63W 34 SE LARRY CULPEPPER, A MARRIED MAN DIAMOND RESOURCES CO. 11/16/2010 11/15/2015 Opt. Exr 2Yr 11/15/2015 YES Weld 04N 61W 02 SE NW,S2 NE,N2 S2,SW SW, LOT3 LARRY D. DUELL, A MARRIED MAN DIAMOND RESOURCES CO. 03/27/2012 03/26/2017 N/A 03/26/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 LARRY EDSON, A MARRIED MAN CONTINENTAL RESOURCES, INC. 01/17/2011 01/16/2016 Opt. Exr 2Yr 01/16/2016 YES Weld 04N 61W 32 SW LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 62W 24 NE SE, SE NE LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 62W 25 NE LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 17 NW A - 50 LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 17 SW LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 18 E2 LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 19 E2 SW, LOT3, LOT4, SE A - 51 LAURA JEAN GORESLINE, A SINGLE WOMAN JACKFORK LAND, INC. 6/18/2010 06/18/2015 Opt Exr. 2Yr 06/18/2015 YES Weld 02N 63W 28 E2 W2, E2, LESS AN EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS & EXCEPT A 5.95 ACRE TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POING ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH & SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING, CONTAINING 3.15 ACRES, MORE OR LESS. EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE OF SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING, CONTAINING .6 ACRES, MORE OR LESS; AND LESS & EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER OF SECTION 28; TOWNSHIP 2 NORTH; RAINGE 63 WEST OF THE SIXTH PRINCIPAL MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK & RECORDER OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT. MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , A - 52 LAVONNE CHAPMAN, A-I-F FOR BESSIE V. WASHBURN JAMES C. KARO ASSOCIATES 09/24/2007 09/23/2012 5Yr 09/23/2012 NO Weld 08N 62W 24 SW LAWRENCE D. GILL, AS TRUSTEE OF THE JAMES L. SIRIOS RESIDUARY TRUST JACKFORK LAND, INC. 05/28/2010 05/27/2015 Opt Exr. 2Yr 05/27/2015 YES Weld 02N 64W 24 ALL THAT PART OF THE SE/4 LYING NORTH OF THE BURLINGTONNORTHERN RAILROAD RIGHT OF WAY LAZELLE ATKINSON-BONTRAGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/03/2011 03/02/2016 N/A 03/02/2016 Weld 07N 62W 08 NE NE NE,NE/4 LESS NE/4 NE/4 NE/4, LAZELLE ATKINSON-BONTRAGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/03/2011 03/03/2016 N/A 03/03/2016 Weld 07N 62W 08 SE LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS HOP ENERGIES, LLC 04/23/2010 04/22/2015 1 Yr 04/22/2015 NO Weld 07N 62W 24 SE LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS HOP ENERGIES, LLC 04/23/2010 04/22/2015 1 Yr 04/22/2015 Weld 07N 62W 25 NE LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS HOP ENERGIES, LLC 04/23/2010 04/22/2015 1 Yr 04/22/2015 Weld 07N 62W 25 S2 LEE BOYD COBB, JR. AND SANDRA COBB, HUSBAND AND WIFE JACKFORK LAND, INC. 06/11/2010 06/10/2015 5Yr 06/10/2015 Weld 02N 63W 27 W2 SW LEE CUBBISON, A WIDOW DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A 03/17/2016 Weld 05N 61W 23 NE LEO EVERETT OSBURNSEN AND DARLAINE I. DAWSON, AKA DARLAINE DAWSON, HUSBAND AND WIFE RED HAWK PETROLEUM, LLC 11/20/2014 11/20/2017 1 Yr 11/20/2017 Weld 02N 64W 24 A TRACT OF LAND IN THE NW/4 MORE PARTICULARLY DESCRIBED AS: LOT A IN CORREFCTED RECORDED EXEMPTION NO. 1305-24-2 RE-4785, BEING A PORTION OF THE NW/4 NW/4 NW/4 OF SECTION 24, TOWNSHIP 2 NORTH RANGE 64 WEST OF THE 6TH P.M. RECORDED IN THE REAL PROPERTY RECORDS OF WELD COUNTY, COLORADO ON 7/28/2#3568831, LEONA M. HAVILAND, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A 11/17/2015 Weld 08N 61W 34 SW LEONA M. HAVILAND, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A 11/17/2015 Weld 08N 61W 33 SE LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 NO Weld 04N 62W 22 SE SE LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 24 N2,SE,E2 SW A - 53 LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 27 E2 NE LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 NO Weld 04N 62W 22 W2 SE LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 07/28/2015 Weld 04N 62W 27 W2 NE LEROY D. PETERSON, A MARRIED MAN DIAMOND RESOURCES CO. 01/20/2011 01/19/2016 Opt. Exr 2Yr 01/19/2016 YES Weld 04N 61W 26 NW LESTER J. POUSH, A/K/A LESTER JAMES POUSH, JR., A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 03/25/2016 Opt. Exr. 3 Yr 03/25/2016 YES Weld 07N 60W 10 E2 LEWIS M. NELSON, A MARRIED MAN DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A 03/17/2016 Weld 05N 61W 23 NE LINDA B. CHILDERS & WILLIAM D. CHILDERS, HER HUSBAND DIAMOND RESOURCES CO. 01/13/2012 01/12/2015 N/A 01/12/2015 NO Weld 07N 62W 12 NE NW,W2 W2,NE SW LINDA B. CHILDERS & WILLIAM D. CHILDERS, HER HUSBAND DIAMOND RESOURCES CO. 01/13/2012 01/12/2015 N/A 01/12/2015 NO Weld 07N 62W 11 N2 NE,SW NE LINDA C. WOODWORTH HOP ENERGIES, LLC 04/23/2010 04/22/2015 Opt. Exr. 2 Yr 04/22/2015 YES Weld 09N 61W 17 NW LINDA G. WILLIAMS DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A 03/23/2016 Weld 04N 61W 25 NW SW LINDA G. WILLIAMS, A/K/A LINDA GROVES WILLIAMS DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A 03/13/2016 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, LINDA G. WILLIAMS, ATTORNEY-IN-FACT FOR DOLPH HENRY GROVES, A/K/A DOLPH H. GROVES DIAMOND RESOURCES CO. 03/22/2011 03/22/2016 N/A 03/22/2016 Weld 04N 61W 25 NW SW LINDA G. WILLIAMS, ATTORNEY-IN-FACT FOR DONALD LUTHER GROVES DIAMOND RESOURCES CO. 03/22/2011 03/22/2016 N/A 03/22/2016 Weld 04N 61W 25 NW SW LINDA L. SANTORA, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/25/2011 03/24/2016 N/A 03/24/2016 Weld 07N 62W 02 S2 NW, LOT3, LOT4 LINDA L. SANTORA, F/K/A LINDA L. ULLMANN, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/18/2011 01/17/2016 N/A 01/17/2016 Weld 07N 62W 02 S2 NE, LOT1, LOT2 A - 54 LINDA LEA WOLFE, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/15/2010 09/14/2015 N/A 09/14/2015 Weld 08N 61W 03 SE LINDA M. BENENATI GREEN AS TRUSTEE OF THE LINDA M. BENENATI FAMILY TRUST DATED MAY 16,2003 BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/24/2010 07/23/2015 2 Yr 07/23/2015 NO Weld 07N 60W 01 S2 NW,S2 NE,S2, LOT3, LOT4 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A 10/19/2015 NO Weld 07N 60W 11 W2 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A 10/19/2015 NO Weld 07N 59W 07 W2 W2,E2 SW,W2 SE LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A 10/19/2015 NO Weld 07N 59W 17 S2 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A 10/19/2015 NO Weld 07N 59W 18 S2,S2 NW,NW NW LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A 10/19/2015 NO Weld 07N 60W 12 E2 E2,W2 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A 10/19/2015 NO Weld 07N 60W 13 N2 NE, SE NE LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A 10/19/2015 NO Weld 07N 60W 14 E2 W2,SW SW,SE/4 LESS THE EAST 24 ACRES LINDA SUE GROSS, A WIDOW DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 06N 61W 34 NE NW,NW NE LISA WILLITS DOWN & NORMAN DOWN, HER HUSBAND DIAMOND RESOURCES CO. 08/23/2010 08/22/2015 N/A 08/22/2015 Weld 09N 61W 04 S2 NE, LOT1, LOT2 LISKEN LYN KENNEDY, F/K/A LISKEN LYN HOFFERBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A 07/26/2015 Weld 02N 63W 26 SW, LESS 4.00 ACRES IN NE CORNER OF SW/4 LISKEN LYN KENNEDY, F/K/A LISKEN LYN HOFFERBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A 07/26/2015 Weld 02N 63W 27 W2 SE LITTLE SISTERS OF THE POOR-HOME FOR THE AGED-DENVER, COLORADO NOCO OIL COMPANY, LLC 09/21/1999 06/30/2015 N/A 06/30/2015 NO Weld 09N 61W 03 SW LITTLE SISTERS OF THE POOR-HOME FOR THE AGED-DENVER, COLORADO NOCO OIL COMPANY, LLC 09/21/1999 06/30/2015 N/A 06/30/2015 NO Weld 09N 61W 10 N2 LLOYD L. HARRIS, A MARRIED MAN DIAMOND RESOURCES CO. 02/13/2012 02/12/2017 N/A 02/12/2017 Weld 06N 61W 31 LOT1 A - 55 LOIS E. KNITTLE & TONY D. KNITTLE, HER HUSBAND DIAMOND RESOURCES CO. 03/23/2012 03/22/2017 N/A 03/22/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 LOIS GLAVINS GILBERT, A SINGLE WOMAN HOP ENERGIES, LLC 07/14/2010 07/13/2015 N/A 07/13/2015 Weld 09N 61W 18 E2 W2, LOT1, LOT2, LOT3 LOIS GLAVINS GILBERT, A SINGLE WOMAN HOP ENERGIES, LLC 07/14/2010 07/13/2015 N/A 07/13/2015 Weld 09N 61W 19 NE NW LOIS I. SCOTT, A WIDOW DIAMOND OPERATING, INC. 05/25/2010 05/24/2015 Opt. Exr. 2 Yr 05/24/2015 YES Weld 09N 61W 04 S2 NE, LOT1, LOT2 LOIS JEAN GRAFF, ATTORNEY IN FACT FOR VIVIAN M. CHRISTENSEN DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A 11/17/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), LOIS JEAN GRAFF, ATTORNEY IN FACT FOR VIVIAN M. CHRISTENSEN DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A 03/21/2016 Weld 04N 61W 25 NW SW LOIS V. GILLETTE, INDIVIDUALLY AND AS TRUSTEE OF THE MILES T. GILLETTE TESTAMENTARY TRUST NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A 06/30/2015 NO Weld 09N 61W 17 E2 LORENE I. JAMES, A/K/A IONE LORENE ATKINSON JAMES, A WIDOW DIAMOND RESOURCES CO. 03/07/2011 03/06/2016 N/A 03/06/2016 Weld 07N 62W 08 SE LORENE I. JAMES, A/K/A IONE LORENE ATKINSON JAMES, A WIDOW DIAMOND RESOURCES CO. 03/07/2011 03/06/2016 N/A 03/06/2016 Weld 07N 62W 08 NE LORI A. WEST, A SINGLE WOMAN JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr 09/25/2011 YES Weld 08N 62W 13 S2 LORI A. WEST, A SINGLE WOMAN JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr 09/25/2011 YES Weld 08N 62W 24 N2 LORITA LONGNECKER, F/K/A LORETTA GROSS, ATTORNEY IN FACT FOR MARJORIE GROSS, A WIDOW DIAMOND RESOURCES CO. 12/10/2010 12/09/2015 N/A 12/09/2015 Weld 06N 61W 34 NE NW,NW NE LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr 06/08/2015 Weld 03N 61W 02 LOT 3, LOT 4 LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr 06/08/2015 Weld 04N 61W 25 N2,NE SE LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr 06/08/2015 Weld 04N 61W 27 E2 NE,AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF THE WASTEWAY FROM THE BIJOU DITCH, A - 56 LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr 06/08/2015 Weld 04N 61W 28 SE LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr 06/08/2015 Weld 04N 61W 33 NE LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr 06/08/2015 Weld 04N 61W 34 S2,N2 NW,NORTH 50 ACRES OF NW/4, LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr 06/08/2015 Weld 04N 61W 35 SW SW LOUIS BOURGEOIS, III, A MARRIED MAN DIAMOND RESOURCES CO. 02/10/2011 02/09/2016 N/A 02/09/2016 Weld 07N 61W 29 W2 LOUIS BOURGEOIS, III, A MARRIED MAN DIAMOND RESOURCES CO. 02/10/2011 02/09/2016 N/A 02/09/2016 Weld 07N 61W 30 COMMENCING AT THE SE/4 CORNER OF SECTION 30, THENCE WEST ALONG THE SOUTH LINE OF SAID SETION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF BEGINNING., LOUISE CARLSON HOKE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 06/08/2015 06/08/2015 Weld 02N 63W 26 W2 SE LOUISE CARLSON HOKE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 06/08/2015 06/08/2015 Weld 02N 63W 35 SE, W2 NE LUCILLE DUELL, TRUSTEE OF THE JOHN DUELL FAMILY TRUST DIAMOND RESOURCES CO. 03/22/2012 03/21/2017 N/A 03/21/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 LYDIA DUNBAR, DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 08/03/2002 06/30/2015 N/A 06/30/2015 Weld 09N 61W 17 E2 LYDIA PATTERSON INSTITUTE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A 03/04/2017 Weld 07N 61W 01 S2 NE,SE, LOT1, LOT2 LYDIA PATTERSON INSTITUTE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A 03/04/2017 Weld 07N 61W 24 E2 SW,W2 SW LYNNE F. KELLY, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/16/2010 07/15/2015 07/15/2015 NO Weld 04N 62W 22 NE NE MABEL L. BAXTER, A WIDOW DIAMOND RESOURCES CO. 12/06/2011 12/05/2014 N/A 12/05/2014 NO Weld 07N 62W 10 A 5.00 ACRE TRACT IN NE/4 DESCRIBED AS: LOT A OF RECORDED EXEMPTION NO. 0715-10-1-RE2365, BEING A PART OF THE W/2 NE/4 ACCORDING TO THE MAP RECORDED 1/27/1, MABLE L. BAXTER, A SINGLE WOMAN HOP ENERGIES, LLC 01/15/2010 01/14/2013 Opt Exr 3Yr 01/14/2013 YES Weld 07N 62W 10 NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO. 07 15-10-1-RE 2365, A - 57 MABLE L. BAXTER, A SINGLE WOMAN HOP ENERGIES, LLC 01/15/2010 01/14/2016 Opt Exr 3Yr 01/14/2016 YES Weld 07N 62W 11 NW,SW MABLE L. BAXTER, A SINGLE WOMAN HOP ENERGIES, LLC 01/15/2010 01/14/2016 Opt Exr 3Yr 01/14/2016 YES Weld 07N 62W 11 SE MAJORIE A. WORSTER, A SINGLE WOMAN HOP ENERGIES, LLC 02/25/2010 02/24/2013 3 yr 02/24/2013 NO Weld 07N 62W 12 SE NW,SE SW MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/15/2014 Opt. Exr. 1 Yr 04/15/2014 YES Weld 07N 61W 06 NE MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/15/2014 Opt. Exr. 1 Yr 04/15/2014 YES Weld 07N 61W 06 W2 NW MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/15/2014 Opt. Exr. 1 Yr 04/15/2014 YES Weld 07N 62W 01 N2 MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/15/2014 Opt. Exr. 1 Yr 04/15/2014 YES Weld 07N 61W 06 E2 NW MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr 04/14/2014 YES Weld 07N 61W 06 E2 NW MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr 04/14/2014 YES Weld 07N 61W 06 W2 NW MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr 04/14/2014 YES Weld 07N 62W 01 N2 MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/04/2014 Opt Exr. 1Yr 04/04/2014 YES Weld 07N 61W 06 NE MARGARET H. KREI, A/K/A PEGGY H. KREI, F/K/A MARGARET RIDDELL, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 03/18/2016 N/A 03/18/2016 NO Weld 08N 62W 13 N2 MARGARET K. APPENZELLER DIAMOND RESOURCES CO. 01/24/2011 01/23/2016 N/A 01/23/2016 Weld 04N 61W 33 W2,SE MARGERY L. BEYDLER, A WIDOW DIAMOND RESOURCES CO. 08/03/2010 08/02/2015 N/A 08/02/2015 Weld 04N 61W 28 SE MARGIE A. TANGYE, A WIDOW DIAMOND RESOURCES CO. 01/19/2011 01/18/2016 N/A 01/18/2016 Weld 07N 61W 20 N2 NE MARGIE A. TANGYE, A WIDOW DIAMOND RESOURCES CO. 01/19/2011 01/18/2019 N/A 01/18/2019 Weld 07N 61W 21 NW NW A - 58 MARGUERITE FREEMAN, A SINGLE WOMAN AND VAN FREEMAN A/K/A PETER V.R. FREEMAN 11 & PETER VAN RENNSSELAER FREEMAN 11 AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN , HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 3Yr. 02/11/2016 YES Weld 08N 62W 26 SW, SE MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt. Exr. 3 Yr 02/11/2016 YES Weld 08N 62W 12 SE,SW MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt. Exr. 3 Yr 02/11/2016 YES Weld 08N 62W 11 SE,NE MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/12/2016 3 yr 02/12/2016 NO Weld 08N 62W 13 NE,NW MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/12/2016 3 yr 02/12/2016 NO Weld 08N 62W 15 NE,NW MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/12/2016 3 yr 02/12/2016 NO Weld 08N 62W 14 NE,NW A - 59 MARIANNE BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 05/24/2015 N/A 05/24/2015 Weld 09N 61W 10 NE MARIANNE BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 05/24/2015 N/A 05/24/2015 Weld 09N 61W 03 SW MARIANNE BERENSON, A MARRRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 05/24/2015 N/A 05/24/2015 Weld 09N 61W 09 E2 NE,SW NE,NW NE, LESS THE 'J' SAND FORMATION MARIANNE BERENSON, A MARRRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 05/24/2015 N/A 05/24/2015 Weld 09N 61W 10 NW MARILYN A. ZELLE AND HENRY H. ZELLE, W/H BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 04/25/2015 N/A 04/25/2015 Weld 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING. WEST TO POINT OF BEGINNING , ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST. MARILYN ANN ZICKEFOOSE AND ROBERT ZICKEFOOSE, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 Opt Exr 2Yr 06/08/2015 YES Weld 02N 64W 24 SW MARILYN E. HARDY, A SINGLE WOMAN HOP ENERGIES, LLC 01/14/2010 01/14/2013 3 yr 01/14/2013 NO Weld 07N 62W 10 SE MARILYN E. HARDY, A SINGLE WOMAN HOP ENERGIES, LLC 01/14/2010 01/13/2013 3 yr 01/13/2013 NO Weld 07N 62W 04 SE,NE,NW,SW MARILYN E. HARDY, A SINGLE WOMAN HOP ENERGIES, LLC 01/14/2010 01/13/2013 3 yr 01/13/2013 NO Weld 07N 62W 10 NW MARILYN J. KINDSFATER, A MARRIED WOMAN DEALING IN HER SOLE & SEPARATE PROPERTY DIAMOND RESOURCES CO. 11/18/2010 11/18/2013 2 Yr 11/18/2013 NO Weld 07N 60W 03 SW A - 60 MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE IDA A. WEITZEL FAMILY TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 02/21/2016 Opt. Exr. 3 Yr 02/21/2016 YES Weld 07N 61W 12 SE, E2 NE, S2 NW, N2 SW, S2 SW MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE IDA A. WEITZEL FAMILY TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 02/21/2016 Opt. Exr. 3 Yr 02/21/2016 YES Weld 07N 61W 12 S2 SW MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE IDA A. WEITZEL FAMILY TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 02/21/2016 Opt. Exr. 3 Yr 02/21/2016 YES Weld 07N 61W 24 NE MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS NATION BANK OF CONCORDIA, KS TRUSTEE HOP ENERGIES, LLC 05/14/2010 05/13/2013 N/A 05/13/2013 NO Weld 07N 62W 12 SE NW,SE SW MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS NATION BANK OF CONCORDIA, KS TRUSTEE HOP ENERGIES, LLC 05/14/2010 05/13/2013 N/A 05/13/2013 NO Weld 07N 63W 25 SE MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS NATION BANK OF CONCORDIA, KS TRUSTEE HOP ENERGIES, LLC 05/14/2010 05/13/2013 N/A 05/13/2013 NO Weld 07N 62W 11 SE NE A - 61 MARION LOUCKS & JOHN GORDON LOUCKS, HER HUSBAND DIAMOND RESOURCES CO. 02/02/2011 02/01/2016 02/01/2016 Weld 05N 61W 25 E2 NW,W2 NW MARK A. WEISBROOK, A/K/A MARK WEISBROOK & SARAH D. WEISBROOK, A/K/A SARAH CAPITAL LAND SERVICES, INC. 05/03/2010 05/02/2015 N/A 05/02/2015 Weld 11N 58W 04 SW MARK A. WEISBROOK, A/K/A MARK WEISBROOK AND SARAH D. WEISBROOK, A/K/A SARAH WEISBROOK, AS JOINT TENANTS CAPITAL LAND SERVICES, INC. 07/15/2010 07/14/2015 N/A 07/14/2015 Weld 11N 58W 19 ALL MARK B. RUMSEY, SUCCESSOR TRUSTEE OF THE JOSEPH F. RUMSEY JR. REVOCABLE TRUST DATED MARCH 29, 1991 DIAMOND RESOURCES CO. 01/13/2011 01/12/2016 Opt. Exr 2Yr 01/12/2016 YES Weld 04N 61W 28 SE MARK STERLING RIDER, A SINGLE MAN DIAMOND RESOURCES CO. 03/27/2012 03/26/2015 N/A 03/26/2015 NO Weld 07N 60W 01 S2 NW, LOT3, LOT4 MARLYS K. ALLISON, A WIDOW DIAMOND RESOURCES CO. 03/27/2012 03/26/2017 N/A 03/26/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 MARTHA A. STETZEL, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 Opt. Exr 2Y 01/25/2016 YES Weld 05N 61W 25 E2 NW,W2 NW MARTHA H. SALSER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/23/2012 03/22/2017 N/A 03/22/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 MARTHA JEAN HARDING DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A 10/17/2015 Weld 07N 61W 29 NW, E2 SW, W2 SW MARTHA JEAN HARDING DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A 10/17/2015 Weld 07N 61W 30 PART OF THE SE1/4SE1/4SE1/4 COMMENCING AT THE SE1/4 CORNER, THENCE WEST ALONG THE SOUTH LINE OF SAID SECTION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF BEGINNING., A - 62 MARTHA MAEBELLE GROSS, A WIDOW DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 06N 61W 34 NE NW,NW NE MARTIN GOEDERT, A SINGLE PERSON JACKFORK LAND, INC. 06/11/2010 06/10/2015 5 Yr 06/10/2015 Weld 04N 61W 24 SW MARVIN B. JENSEN, AS PERSONAL REPRESENTATIVE FOR THE ESTATE OF MERNEICE M. JENSEN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 04/25/2016 Opt. Exr. 3 Yr 04/25/2016 YES Weld 07N 61W 12 N2 NW,W2 NE MARVIN THOMAS AS TRUSTEE OF THE MARVIN THOMAS LIVING TRUST DATED JUNE 29, 2007 BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/06/2010 01/06/2013 3 yr 01/06/2013 NO Weld 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} MARY ANN MOODY, A WIDOW JAMES C. KARO ASSOCIATES 09/21/2007 09/20/2012 N/A 09/20/2012 NO Weld 08N 62W 14 S2 MARY BEATRICE TILLEY DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 06N 61W 34 NE NW,NW NE MARY E. BIGGS, A WIDOW DIAMOND RESOURCES CO. 02/15/2011 02/15/2016 N/A 02/15/2016 NO Weld 07N 62W 12 E2 MAUDE HENNINGER, A WIDOW, INDIVIDUALLY & AS THE FIFTY PERCENT HEIR OF G. STEWART HENNINGER DIAMOND RESOURCES CO. 02/17/2012 02/16/2017 N/A 02/16/2017 Weld 11N 58W 19 E2 W2,E2, LOT1, LOT2, LOT3, LOT4 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A 06/01/2015 Morgan 03N 60W 18 E2 SE MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A 06/01/2015 Morgan 03N 60W 19 E2 NE MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A 06/01/2015 Morgan 03N 60W 20 W2 W2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A 06/01/2015 Weld 03N 61W 04 S2 NE,SE, LOT 1, LOT 2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A 06/01/2015 Weld 03N 61W 25 NE NW,N2 NE MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A 06/01/2015 Weld 03N 61W 13 ALL MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A 06/01/2015 Weld 03N 61W 14 S2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A 06/01/2015 Weld 03N 61W 23 NW,W2 E2 A - 63 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A 06/01/2015 Weld 03N 61W 24 NE,S2 MCCULLISS RESOURCES, CO., INC. HOP ENERGIES, LLC 03/31/2010 03/31/2013 N/A 03/31/2013 NO Weld 08N 62W 13 N2 MCCULLISS RESOURCES, CO., INC. HOP ENERGIES, LLC 03/31/2010 03/31/2013 N/A 03/31/2013 NO Weld 08N 62W 12 S2 MELBA G. FIELDS, A/K/A MELBA G. FIELDS JOHNSTON AND DAVID JOHNSTON, WIFE AND HUSBAND JACKFORK LAND, INC. 06/23/2010 06/22/2015 N/A 06/22/2015 Weld 02N 63W 26 E2 SE MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 MICHAEL EDWARD DUBS, A SINGLE MAN DIAMOND RESOURCES CO. 11/10/2010 11/09/2015 N/A 11/09/2015 Weld 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 MICHAEL MILO STUCKY, A MARRIED MAN DIAMOND RESOURCES CO. 04/15/2011 04/14/2015 N/A 04/14/2015 Weld 09N 61W 03 SW MICHAEL MILO STUCKY, A MARRIED MAN DIAMOND RESOURCES CO. 04/15/2011 04/14/2015 N/A 04/14/2015 Weld 09N 61W 10 NE MIKE DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 09/13/2010 09/12/2015 09/12/2015 Weld 06N 61W 26 NW SW,SW NW MIRIAM R. KEY AND WALLACE E. KEY, HER HUSBAND DIAMOND RESOURCES CO. 03/22/2012 03/21/2017 N/A 03/21/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 MONIQUE C. KATZ, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/20/2010 08/19/2015 Opt. Exr. 2 Yr 08/19/2015 YES Weld 07N 61W 24 NE MORI BROTHERS, INC. DIAMOND RESOURCES CO. 01/12/2011 01/11/2016 N/A 01/11/2016 Weld 04N 61W 28 W2 MYRON SHOWERS AND KATHLEEN L. SHOWERS, H/W BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/29/2010 01/28/2013 3 yr 01/28/2013 NO Weld 07N 60W 04 S2 NW,SW, LOT3, LOT4 A - 64 MYRON SHOWERS AND KATHLEEN L. SHOWERS, H/W BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/29/2010 01/28/2013 3 yr 01/28/2013 NO Weld 07N 60W 05 S2 NANCY ADELAIDE PENNEY & JAMES FREDRICK PENNEY, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 01/10/2017 N/A 01/10/2017 Weld 07N 61W 01 S2 NE,SE, LOT1, LOT2 NANCY ADELAIDE PENNEY & JAMES FREDRICK PENNEY, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 01/10/2017 N/A 01/10/2017 NO Weld 08N 62W 24 SE,SW NANCY CATHERINE LEVY-GLOSSIP, F/K/A NANCY CATHERINE LEVY, F/K/A NANCY CATHERING GROSS DIAMOND RESOURCES CO. 05/31/2011 05/30/2016 N/A 05/30/2016 Weld 06N 61W 34 NE NW,NW NE NANCY EARLS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/28/2011 01/27/2016 N/A 01/27/2016 Weld 09N 60W 30 SE NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 62W 24 SE NE,NE SE NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 62W 25 NE NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 61W 17 NW NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 61W 17 SW NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 61W 18 E2 NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, WIFE AND HUSBAND NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A 06/30/2015 NO Weld 09N 61W 17 E2 NANCY L. GELVIN & EDMOND GELVIN, WIFE & HUSBAND JACKFORK LAND, INC. 06/11/2010 06/10/2015 5 Yr 06/10/2015 Weld 02N 63W 27 W2 SW NANCY ORTH, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/05/2010 08/04/2015 N/A 08/04/2015 NO Weld 08N 61W 31 NE NEIL STEWART WEST AND JOAN M. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr 09/25/2011 YES Weld 08N 62W 13 S2 NEIL STEWART WEST AND JOAN M. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr 09/25/2011 YES Weld 08N 62W 24 N2 NEIL STEWART WEST AND JOAN M. WEST, H/W JAMES C. KARO ASSOCIATES 03/30/2010 03/29/2015 N/A 03/29/2015 Weld 07N 60W 06 W2 A - 65 NEIL T. GROVES DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A 03/13/2016 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES SW/4 SE/4 LESS 10 ACRES, NEIL T. GROVES DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A 03/23/2016 Weld 04N 61W 25 NW SW NICOLA DI FRANCO, A MARRIED MAN DIAMOND RESOURCES CO. 12/15/2010 12/14/2015 N/A 12/14/2015 Weld 01N 64W 12 LOT B (35.928) IN N/2 E/2 NW/4 MFD IN DOCUMENT #3348970, NIKKI L. RALSTON, F/K/A NIKKI L. GROVES DIAMOND RESOURCES CO. 01/31/2011 01/30/2016 N/A 01/30/2016 Weld 04N 61W 33 W2,SE NONA G. SALL, A WIDOW AND HEIR TO THE ESTATE OF DONALD L. SALL, DECEASED EOG 06/14/2011 06/14/2016 2 YR 06/14/2016 Weld 06N 61W 31 LOTS 2 (37.6), 3 (38.25), 4 (38.88), LESS AND EXCEPT THE PORTION RECOREDED IN Book 739 at page 441, as more particularly described in Book 788 at page 127, recorded December 10, 1925 and containing 10 acres, more or less; And a One acre of land in the Northeast corner of Lot 2 of Section 31 in Township 6 North; Range 61 West of the 6th P.M., bounded and described as follows: to-wit: Commencing at the Northeast Corner of said Lot 2; thence running West on the North line of said lot ,208.75 feet; thence South at right angles 208.75 feet; thence East at right angles 208.75 feet to the East line of said Lot; thence North on the said East line 208.75 feet to the place of beginning, as more particularly described in Book 739 at page 441 recorded August 25, 1924 NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 01/29/2016 Opt Exr 3Yr 01/29/2016 YES Weld 07N 62W 09 SE NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 01/29/2016 Opt Exr 3Yr 01/29/2016 YES Weld 07N 62W 03 NW NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 01/29/2016 Opt Exr 3Yr 01/29/2016 YES Weld 08N 62W 28 NE NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 01/29/2016 Opt Exr 3Yr 01/29/2016 YES Weld 07N 62W 02 N2 NORMAN H. REED, A SINGLE MAN HOP ENERGIES, LLC 01/11/2010 01/10/2013 3 yr 01/10/2013 NO Weld 07N 62W 01 SW A - 66 NORMAN L. DUNBAR, DEALING IN HIS SOLE & SEPARATE PROPERTY DIAMOND OPERATING, INC. 08/03/2002 06/30/2015 N/A 06/30/2015 NO Weld 09N 61W 17 E2 OMEGA R. POWERS, A SINGLE WOMAN JACKFORK LAND, INC. 06/23/2010 06/22/2015 N/A 06/22/2015 Weld 02N 63W 26 E2 SE ORVILLE JOHN BRUNMEIER, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/07/2010 07/06/2015 Opt. Exr. 2 Yr 07/06/2015 YES Weld 07N 61W 12 S2 SW PAMELA M. JORDAN, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 06N 61W 26 SW NW,NW SW PAMELA PEARSON, F/K/A PAMELA CULPEPPER GRAVES, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/16/2010 11/15/2015 Opt. Exr 2Yr 11/15/2015 YES Weld 04N 61W 02 SE NW,S2 NE,N2 S2,SW SW, LOT3 PATRICIA M GEHRMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 06/08/2015 06/08/2015 Weld 03N 61W 26 W2 SE PATRICIA M GEHRMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 06/08/2015 06/08/2015 Weld 03N 61W 35 W2 NE,SE PATRICK DALE LEATHER, A SINGLE MAN DIAMOND RESOURCES CO. 08/03/2010 08/02/2015 N/A 08/02/2015 Weld 10N 61W 34 N2 PATRICK J. KELLEY, A MARRIED MAN DIAMOND RESOURCES CO. 01/21/2011 01/20/2016 N/A 01/20/2016 Weld 04N 61W 33 W2,SE PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr 04/14/2013 YES Weld 07N 62W 01 N2 PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr 04/14/2013 YES Weld 07N 61W 06 E2 NW PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr 04/14/2013 YES Weld 07N 61W 06 W2 NW PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr 04/14/2013 YES Weld 07N 61W 06 NE PAUL F. BARNHART, JR., AS TRUSTEE OF THE BARNHART GRANDCHILDREN'S DECEMBER 1992 TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/08/2010 04/07/2015 Opt. Exr. 3 Yr 04/07/2015 YES Weld 07N 61W 24 NE PAUL GREGG & LEANN GREGG, HUSBAND & WIFE CONTINENTAL RESOURCES, INC. 06/09/2010 06/08/2015 5Yr 06/08/2015 Weld 04N 61W 33 NE PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr 06/08/2015 Weld 04N 61W 34 S2,THE NORTH 50 ACRES OF THE NW/4, A - 67 PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr 06/08/2015 Weld 04N 61W 35 SW SW PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr 06/08/2015 Weld 03N 61W 02 LOT3, LOT4 PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr 06/08/2015 Weld 04N 61W 25 N2,NE SE PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr 06/08/2015 Weld 04N 61W 27 E2 NE,ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOY DITCH, PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr 06/08/2015 Weld 04N 61W 28 SE PAUL LEON COLE, A MARRIED MAN DIAMOND RESOURCES CO. 08/20/2010 08/19/2015 N/A 08/19/2015 Weld 09N 61W 05 SE PAUL LEON COLE, A MARRIED MAN DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A 03/17/2016 Weld 09N 61W 10 NW PAULA BOURGEOIS DIAMOND RESOURCES CO. 05/05/2011 05/04/2016 N/A 05/04/2016 Weld 07N 61W 29 W2 PAULA FAUST NEWCOMB, F/K/A PAULA J. FAUST, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/16/2011 03/16/2016 N/A 03/16/2016 NO Weld 08N 62W 13 N2 PEGGY ALEXANDER, A SINGLE WOMAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A 11/21/2015 Weld 01N 64W 12 N/2 SE/4, ALSO DESCRIBED AS LOT 1 & LOT B, RECORDED EXEMPTION NO. 1475-12-4 RE3205, BEING A PORTION OF THE SE OF SECTION 12, TOWNSHIP 1 NORTH, RANGE 64 WEST OF THE 6TH PM., RECORDED JUNE 24, 2, PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr 04/04/2014 NO Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 PHILLIP E. MCKINLEY & DIANE L. MCKINLEY, HUSBAND AND WIFE DIAMOND OPERATING, INC. 08/03/2002 06/30/2015 N/A 06/30/2015 NO Weld 09N 61W 17 E2 PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr 07/28/2015 YES Weld 09N 62W 24 SE NE,NE SE PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr 07/28/2015 YES Weld 09N 62W 25 NE A - 68 PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr 07/28/2015 YES Weld 09N 61W 18 E2 NW PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr 07/28/2015 YES Weld 09N 61W 18 N2 NE PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr 07/28/2015 YES Weld 09N 61W 18 SE,S2 NE PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr 07/28/2015 YES Weld 09N 61W 18 W2 NW,NW SW PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr 07/28/2015 YES Weld 09N 61W 18 E2 SW PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr 07/28/2015 YES Weld 09N 61W 19 S2 NW,S2 RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/15/2011 04/14/2015 N/A 04/14/2015 Weld 09N 61W 03 SW RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/15/2011 04/14/2015 N/A 04/14/2015 Weld 09N 61W 10 NE RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/13/2011 04/12/2015 N/A 04/12/2015 Weld 09N 61W 10 NW A - 69 RAMON G. MIRANDA, A/K/A ROMAN G. MIRANDA, JR. & LUCIA R. MIRANDA, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 N/A 09/29/2015 Weld 01N 64W 12 COMMENCING AT THE NW CORNER OF THE SW/4 OF SAID SECTION 12; THENCE ALONG THE WEST LING OF THE SW/4 OF SAID SECTION 12 SOUTH 00 DEGREES 00' 00" EAST, A DISTANCE OF 97.05' TO THE TRUE POINT OF BEGINNING; THENCE SOUTH 58 DEGREES 48' 28" EAST A DISTANCE 53.22'; THENCE SOUTH 34 DEGREES 32' 23" EAST, A DISTANCE OF 96.18'; THENCE SOUTH 40 DEGREES 02'57" EAST A DISTANCE OF 645.68' TO THE BEGINNING OF THE TANGENT CURVE TO THE LEFT; THENCE ALONG SAID CURVE 63.99'.,HAVING A CHORD LENGTH OF 61.38' HAVING A CHORD BEARING OF SOUTH 68 DEGREES 34'50" EAST, A RADIUS OF 64.25' AND A DELTA ANGLE OF 57 DEGREES 03'46", THENCE NORTH 82 DEGREES 53'17" EAST A DISTANCE OF 331.71'; THENCE NORTH 79 DEGREES 43'22" EAST, A DISTANCE OF 716.55' TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT; THENCE ALONG SAID CURVE 245.58' HAVING A CHORD LENGTH OF 244.81', A CHORD BEARING OF NORTH 87 DEGREES 36' 53" EAST, A RADIUS OF 891.45', AND A DELTA ANGLE OF 15 DEGREES 47'03"; TO THE BEGINNING OF A TANGENT CURVE TO THE LEFT; THENCE ALONG SAID CURVE 116' HAVING A CHORD LENGTH OF 113.29', A CHORD BEARING OF NORTH 73 DEGREES 57' 44" EAST, A RADIUS OF 154.25', AND A DELTA ANGLE OF 43 DEGREES 05'21", THENCE NORTH 52 DEGREES 25'03" EAST, A DISTNACE OF 101.29' TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT., RAY DUELL, A MARRIED MAN DIAMOND RESOURCES CO. 02/10/2012 02/09/2017 N/A 02/09/2017 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 RAY GROSS, JR., A WIDOWER DIAMOND RESOURCES CO. 01/05/2011 01/04/2016 N/A 01/04/2016 Weld 06N 61W 34 NE NW,NW NE RAYMOND JOHN PETERSON DIAMOND RESOURCES CO. 10/21/2010 10/20/2015 Opt. Exr 2 Yr 10/20/2015 YES Weld 04N 61W 26 NW REBECCA R. VANLITH, AS ATTORNEY-IN-FACT FOR BARBARA D. ROGERS BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/29/2010 09/28/2013 2 Yr 09/28/2013 NO Weld 07N 60W 01 S2 NW, LOT3, LOT4 RHEA KALLSEN, A WIDOW NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A 06/30/2015 NO Weld 09N 61W 17 E2 A - 70 RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 62W 24 SE NE,NE SE RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 62W 25 NE RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 61W 17 SW RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 61W 18 E2 RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 61W 17 NW RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A 04/08/2015 Weld 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 RICHARD E. TIBBETTS, A MARRIED MAN DIAMOND RESOURCES CO. 01/31/2011 01/30/2016 N/A 01/30/2016 Weld 06N 61W 26 SW NW,NW SW RICHARD H. STEWART & SHARON L. STEWART, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/07/2010 12/06/2015 N/A 12/06/2015 Weld 02N 64W 26 THAT PART OF THE W/2 SW/4 LYING SOUTH OF THE CENTERLINE OF THAT RIGHT OF WAY OF THE C.B. & Q RAILROAD EXCEPT THAT PART THEREOF PLATTED TO THE TOWN OF KEENESBURG, WHICH LAND IS DESCRIBED IN WARRANTY DEED RECORDED 3/31/1, RECEPTION NO. 02327079, RICHARD LAYTHAM CAMFIELD, A SINGLE MAN DIAMOND RESOURCES CO. 04/25/2011 04/24/2016 N/A 04/24/2016 Weld 07N 62W 08 NE RICHARD LAYTHAM CAMFIELD, A SINGLE MAN DIAMOND RESOURCES CO. 04/25/2011 04/24/2016 N/A 04/24/2016 Weld 07N 62W 08 SE RICHARD NOFFSINGER DIAMOND RESOURCES CO. 10/14/2010 10/13/2015 N/A 10/13/2015 Weld 07N 62W 18 LOT3 RICHARD NOFFSINGER DIAMOND RESOURCES CO. 10/14/2010 10/13/2015 N/A 10/13/2015 Weld 07N 62W 18 LOT A OF THE S/2 S/2 MFD IN DOCUMENT #2881303 LOT,B OF THE S/2 S/2 MFD IN DOCUMENT #2881303, RICHARD NOFFSINGER DIAMOND RESOURCES CO. 10/14/2010 10/13/2015 N/A 10/13/2015 Weld 07N 62W 18 NW NE,NW SE,SW NE RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr 02/07/2014 NO Weld 07N 62W 12 SE NW,SE SW RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr 02/07/2014 NO Weld 07N 62W 12 E2 A - 71 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr 02/07/2016 YES Weld 06N 61W 05 S2 NW, LOT3, LOT4 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr 02/07/2016 YES Weld 06N 61W 06 S2 NE,SE NW, LOT1, LOT2, LOT3, LOT4, LOT5 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr 02/07/2016 YES Weld 06N 62W 01 S2 NE, LOT1, LOT2 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr 02/07/2016 YES Weld 07N 61W 18 E2 NW, LOT1, LOT2 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr 02/07/2016 YES Weld 07N 62W 13 NE RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr 02/07/2016 YES Weld 07N 62W 14 SW RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr 02/07/2016 YES Weld 07N 62W 23 NW RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr 02/07/2016 YES Weld 07N 62W 13 NW RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr 02/07/2016 YES Weld 07N 62W 11 SE NE RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr 02/07/2016 YES Weld 07N 62W 14 SE RICK MOSER, A SINGLE MAN DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A 10/24/2014 NO Weld 08N 61W 31 SE RITA JEAN JOHNSON DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A 02/08/2016 Weld 06N 61W 34 NE NW,NW NE ROBBIN THAYN \A/K/A ROBBING THAYN AND ROBERT THAYN, WIFE AND HUSBAND HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr 01/31/2016 YES Weld 08N 61W 35 E2 SW ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr 03/05/2013 NO Weld 07N 60W 10 W2 ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr 03/05/2013 NO Weld 07N 60W 08 E2 A - 72 ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr 03/05/2013 NO Weld 07N 60W 09 NE,E2 NW ROBERT C. TANGYE, A SINGLE MAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A 01/25/2016 Weld 07N 61W 20 N2 NE ROBERT C. TANGYE, A SINGLE MAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A 01/25/2016 Weld 07N 61W 21 NW NW ROBERT G. ZIMBELMAN DIAMOND RESOURCES CO. 11/23/2010 11/22/2015 Opt. Exr 2Yr 11/22/2015 YES Weld 02N 63W 23 SW ROBERT H. HEMPHILL AND BEVERLY SUE HEMPHILL, HUSBAND & WIFE HOP ENERGIES, LLC 01/14/2010 01/13/2013 3 yr 01/13/2013 NO Weld 07N 62W 04 SE,NE,NW,SW ROBERT H. HEMPHILL AND BEVERLY SUE HEMPHILL, HUSBAND & WIFE HOP ENERGIES, LLC 01/14/2010 01/13/2013 3 yr 01/13/2013 NO Weld 07N 62W 10 NW ROBERT H. HEMPHILL AND BEVERY SUE HEMPHILL, H/W HOP ENERGIES, LLC 01/14/2010 01/14/2013 3 yr 01/14/2013 NO Weld 07N 62W 10 SE ROBERT L. CONNELL, JR., A SINGLE MAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A 12/28/2015 Weld 05N 61W 11 NE ROBERT L. CONNELL, JR., A SINGLE MAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A 12/28/2015 Weld 05N 61W 11 NW ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 07/29/2015 NO Weld 04N 62W 22 SE SE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 07/29/2015 Weld 04N 62W 23 SE NW,E2 SW,SW SW ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 07/29/2015 Weld 04N 62W 24 E2,NW,E2 SW ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 07/29/2015 Weld 04N 62W 27 E2 NE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 07/29/2015 NO Weld 04N 62W 22 W2 SE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 07/29/2015 Weld 04N 62W 27 W2 NE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 07/29/2015 Weld 04N 62W 23 S2 NE A - 73 ROBERT M. STEELE, A SINGLE MAN DIAMOND RESOURCES CO. 01/27/2011 01/26/2016 N/A 01/26/2016 Weld 09N 60W 30 SE ROBERT SALMON, A WIDOWER DIAMOND RESOURCES CO. 12/23/2011 12/22/2014 N/A 12/22/2014 NO Weld 08N 62W 14 N2 ROBERT SALMON, A WIDOWER DIAMOND RESOURCES CO. 12/09/2011 12/08/2016 N/A 12/08/2016 NO Weld 08N 62W 13 N2 ROBERT SALMON, A WIDOWER DIAMOND RESOURCES CO. 12/09/2011 12/08/2016 N/A 12/08/2016 NO Weld 08N 62W 15 N2 ROBERT T. WATKINS, A SINGLE MAN DIAMOND RESOURCES CO. 12/17/2010 12/16/2015 N/A 12/16/2015 Weld 09N 60W 21 NE SE ROBERT TOMLINSON MCINTYRE DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A 11/21/2015 Weld 06N 61W 34 NE NW,NW NE ROBERT TOMLINSON MCINTYRE DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A 11/21/2015 Weld 06N 61W 34 NW NW ROBERT VAN OSTRAND, A SINGLE MAN DIAMOND RESOURCES CO. 01/19/2012 01/18/2017 N/A 01/18/2017 Weld 07N 61W 21 S2 SW ROBERTA SHAKLEE AND ED HURRY, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 Opt. Exr. 2Yr 06/08/2015 YES Weld 02N 64W 24 SW ROD LESTER, A MARRIED MAN DIAMOND RESOURCES CO. 02/04/2011 02/03/2016 N/A 02/03/2016 Weld 07N 61W 01 S2 NE,SE, LOT1, LOT2 RODNEY D. THORELL AND WANDA M THORELL, JT HOP ENERGIES, LLC 04/15/2010 04/15/2015 N/A 04/15/2015 NO Weld 07N 62W 24 SE RODNEY D. THORELL AND WANDA M THORELL, JT HOP ENERGIES, LLC 04/15/2010 04/15/2015 N/A 04/15/2015 NO Weld 07N 62W 25 NE RODNEY D. THORELL AND WANDA M THORELL, JT HOP ENERGIES, LLC 04/15/2010 04/15/2015 N/A 04/15/2015 NO Weld 07N 62W 25 S2 RODNEY L. HOFFERBER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A 07/26/2015 Weld 02N 63W 26 SW, LESS 4 ACRES IN NE CORNER OF SAID SW/4 RODNEY L. HOFFERBER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A 07/26/2015 Weld 02N 63W 27 W2 SE RODNEY L. HOFFERBER, SR. & JOAN HOFFERBER, HUSBAND AND WIFE DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A 07/26/2015 Weld 02N 63W 27 W2 SE A - 74 RODNEY L. HOFFERBER, SR. & JOAN HOFFERBER, HUSBAND AND WIFE DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A 07/26/2015 Weld 02N 63W 26 SW, SOUTH 0 DEGREES 02' WEST, 110.51 FEET; SOUTH 47 DEGREES 52' WEST, 246 FEET; SOUTH 74 DEGREES 41' WEST, 167.25 FEET; NORTH 75 DEGREES 19' WEST, 274.85 FEET; NORTH 41 DEGREES 49' WEST, 339.45 FEET; NORTH 89 DEGREES 14' WEST, 42.60 FEET; AND EAST 876.75 FEET TO BEGINNING, CONTAINING APPROXIMATELY 4 ACRES,LESS 4 ACRES IN THE NE CORNER OF SAID SW/4 RODNEY L. HOFFERBER, SR., & JOAN HOFFERBER, CO-TRUSTEES OF THE ALBERT HOFFERBER & BERTHA HOFFERBER FAMILY IRREVOCABLE TRUST DATED JANUARY 11, 2001 DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A 07/26/2015 Weld 02N 63W 26 SW, LESS 4 ACRES IN THE NE CORNER OF SAID SW/4 RODNEY L. HOFFERBER, SR., & JOAN HOFFERBER, CO-TRUSTEES OF THE ALBERT HOFFERBER & BERTHA HOFFERBER FAMILY IRREVOCABLE TRUST DATED JANUARY 11, 2001 DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A 07/26/2015 Weld 02N 63W 27 W2 SE RODNEY S. BECKER & GAYLE R. BECKER, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/07/2010 09/06/2015 N/A 09/06/2015 Weld 01N 64W 12 S2 NW RODNEY W. BAUMGARTNER & LINDA R. BAUMGARTNER, HUBAND & WIFE DIAMOND RESOURCES CO. 11/16/2010 11/15/2015 Opt. Exr 2Yr 11/15/2015 YES Weld 02N 63W 27 E/2 SE/4 LESS LOT A RECORDED EXEMPTION, MORE FULLY DESCRIBED AS E/2 SE/4 SE/4 SE/4, RONALD B. FROEHLICH, A/K/A RONALD B. FROELICH, A SINGLE MAN DIAMOND RESOURCES CO. 12/20/2010 12/19/2015 N/A 12/19/2015 Weld 08N 61W 25 NE RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 62W 24 NE SE, SE NE RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 62W 25 NE RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 17 NW RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 17 SW RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 18 E2 RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 19 E2 SW, LOT3, LOT4, SE RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/30/2010 09/29/2015 Opt. Exr. 2 Yr 09/29/2015 YES Weld 07N 61W 12 N2 NW,W2 NE RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/30/2010 09/29/2015 Opt. Exr. 2 Yr 09/29/2015 YES Weld 07N 61W 23 NE,W2 RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/30/2010 09/29/2015 Opt. Exr. 2 Yr 09/29/2015 YES Weld 07N 61W 24 NE,NW A - 75 RONALD L. POUSH , A/K/A RONALD LEE POUSH, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 03/25/2016 Opt. Exr. 3 Yr 03/25/2016 YES Weld 07N 60W 10 E2 RONALD WAYNE TYREE DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A 11/21/2015 Weld 06N 61W 34 NW NW,NE NW,NW NE ROSA JORDAN, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A 11/17/2015 Weld 08N 61W 33 SE ROSA JORDAN, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A 11/17/2015 Weld 08N 61W 34 SW ROSCOE EARL COX III AND KAY COX, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/03/2010 05/02/2015 Opt. Exr. 3 Yr 05/02/2015 YES Weld 07N 61W 24 NE ROSE MARIE CHADWICK DIAMOND RESOURCES CO. 12/30/2010 12/29/2015 N/A 12/29/2015 Weld 04N 61W 32 SW ROSEMARY LUCILLE BOND, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/19/2010 11/18/2015 N/A 11/18/2015 Weld 02N 63W 23 SW RUTH M. O'DONNELL, A MARRIED WOMAN DIAMOND RESOURCES CO. 12/06/2010 12/05/2015 N/A 12/05/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), RUTH R. MANY AND FLOYD B. MANY, WIFE AND HUSBAND JAMES C. KARO ASSOCIATES 09/21/2007 09/20/2012 N/A 09/20/2012 NO Weld 08N 62W 23 NW,S2 SE SALLY LYNN STERKEL & GARY D. STERKEL, HER HUSBAND DIAMOND RESOURCES CO. 01/19/2012 01/18/2017 N/A 01/18/2017 Weld 07N 61W 21 S2 SW SAMANTHA GROVES DIAMOND RESOURCES CO. 02/04/2011 02/03/2016 N/A 02/03/2016 Weld 04N 61W 33 W2,SE SAMMIE LOU BELDEN AND RICHARD EDWARD BELDIN, W & H BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/09/2010 07/08/2015 Opt Exr 2Yr 07/08/2015 YES Weld 07N 61W 12 N2 NW,W2 NE SAMMIE LOU BELDEN AND RICHARD EDWARD BELDIN, W & H BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/09/2010 07/08/2015 Opt Exr 2Yr 07/08/2015 YES Weld 07N 61W 24 NE A - 76 SAMMY G. ARCHER, A MARRIED MAN DIAMOND RESOURCES CO. 02/24/2012 02/23/2017 N/A 02/23/2017 Weld 04N 61W 24 LOTS A & B OF RECORDED EXEMPTION I047-24-3-RE4807, RECEPTION #3583360; LOTS A & B OF RECORDED EXEMPTION I047-24-3-RE2474, RECEPTION #2727499; A 29.48 ACRE PARCEL OF LAND IN THE SW/4 MORE FULLY DESCRIBED AS FOLLOW: COMMENCING AT THE NORTHEAST CORNER OF THE SW/4 OF SECTION 24, THENCE SOUTH 89 DEGREES 48' WEST ALONG THE NORTH LINE OF THE SW/4 2/4, THENCE SOUTH 0 DEGREES 02' EAST ALONG THE WEST LINE OF THE SW/4 -OF-WAY LINE OF COUNTY ROAD, THENCE FOLLOWING THE NORTH RIGHT-OF-WAY LINE OF THE COUNTY ROAD, SOUTH 83 DEGREES 30' EAST 685 FEET, THENCE NORTH 83 DEGREES 684 FEET, THENCE NORTH 86 DEGREES EAST 1/4, THENCE NORTH 1 DEGREE 22' WEST ALONG THE EAST LINE OF THE SW/4 SHARON LYNN CAMPBELL, DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/06/2010 05/05/2015 N/A 05/05/2015 Weld 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING., A - 77 SHARON MILLER & CHARLES MILLER, HER HUSBAND DIAMOND RESOURCES CO. 01/03/2011 01/02/2016 N/A 01/02/2016 Weld 07N 62W 05 SE NE, LOT1 SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr 09/21/2015 YES Weld 07N 61W 12 N2 NW,W2 NE SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr 09/21/2015 YES Weld 07N 61W 23 NE SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr 09/21/2015 YES Weld 07N 61W 23 W2 SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr 09/21/2015 YES Weld 07N 61W 24 NW SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr 09/21/2015 YES Weld 07N 61W 24 NE SHEILA KAY HERMANN, F/K/A SHEILAKAY WOODWARD, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A 09/20/2015 Weld 07N 61W 20 N2 NE SHEILA KAY HERMANN, F/K/A SHEILAKAY WOODWARD, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A 09/20/2015 Weld 07N 61W 21 NW NW SHIRLEY A. HENDERSON DIAMOND RESOURCES CO. 10/12/2010 12/11/2015 N/A 12/11/2015 Weld 05N 61W 25 E2 NW,W2 NW SHIRLEY E. DRESSOR, A SINGLE WOMAN HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt Exr 3Yr 01/31/2016 YES Weld 08N 62W 22 SW, NE, NW SHIRLEY E. DRESSOR, A SINGLE WOMAN HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt Exr 3Yr 01/31/2016 YES Weld 08N 62W 22 SE SHIRLEY E. DRESSOR, A SINGLE WOMAN HOP ENERGIES, LLC 03/11/2010 09/11/2014 18 Mo. X2 03/11/2016 Yes Weld 08N 62W 28 N/2 NW/4, EXCEPTING 8 ACRES BELONGING TO THE UNION PACIFIC RAILROAD., SHIRLEY HOWARD A/K/A SHIRLEY J. HOWARD AND SHIRLEY JUNE HOWARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 05/04/2010 05/04/2013 3 yr 05/04/2013 NO Weld 08N 61W 31 NW SHIRLEY HOWARD A/K/A SHIRLEY J. HOWARD AND SHIRLEY JUNE HOWARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 05/04/2010 05/04/2013 3 yr 05/04/2013 NO Weld 08N 61W 31 SW SPALDING & CO. DIAMOND RESOURCES CO. 01/11/2012 01/10/2015 N/A 01/10/2015 NO Weld 08N 62W 13 N2 A - 78 STANTON E. VAN OSTRAND & JACQUELINE B. VAN OSTRAND, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/19/2012 01/18/2017 N/A 01/18/2017 Weld 07N 61W 21 S2 SW STATE OF COLORADO 1174.10 DIAMOND RESOURCES CO. 05/20/2010 05/19/2015 1Yr 05/19/2015 Weld 03N 62W 36 ALL STATE OF COLORADO 1181.10 DIAMOND RESOURCES CO. 05/20/2010 05/19/2015 1Yr 05/19/2015 Weld 08N 62W 04 SE NE,SW NW,NW SW,SE, LOT3, LOT4 STATE OF COLORADO 1308.10 DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 1Yr 11/17/2015 Weld 09N 61W 16 N2 STEPHANIE C. GROVES CONTINENTAL RESOURCES, INC. 02/04/2011 02/03/2016 N/A 02/03/2016 Weld 04N 61W 33 W2, SE STEPHEN C. ELLIOTT, A MARRIED MAN CONTINENTAL RESOURCES, INC. 01/25/2011 01/24/2016 N/A 01/24/2016 Weld 07N 61W 13 NW STEPHEN J. BENSON AND JEAN M. BENSON, HUSBAND AND WIFE DIAMOND RESOURCES CO. 09/08/2010 09/07/2015 N/A 09/07/2015 Weld 02N 63W 27 W2 SW STEVEN D. KITZMAN & KRISTINA L. KITZMAN, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/13/2010 09/12/2015 Opt. Exr 2Yr. 09/12/2015 YES Weld 02N 63W 34 A TRACT COMMENCING AT THE SW CORNER OF THE W/2 NW/4; THENCE NORTH 00 DEGREES 30'46" WEST A DISTNACE OF 250'; THENCE NORTH 89 DEGREES 19' 55" EAST A DISTANCE OF 553'; THENCE SOUTH 00 DEGREES 30'46" EAST A DISTANCE OF 250'; THENCE SOUTH 89 DEGREES 19'55" WEST A DISTANCE OF 553' TO POINT OF BEGINNING, STUART L. GOLGART & CINDY R. GOLGART, HUSBAND & WIFE DIAMOND RESOURCES CO. 11/15/2011 11/14/2016 N/A 11/14/2016 Weld 08N 62W 29 SE SW SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND DIAMOND RESOURCES CO. 12/21/2011 12/20/2014 N/A 12/20/2014 NO Weld 08N 62W 14 N2 SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND DIAMOND RESOURCES CO. 12/13/2011 12/12/2014 N/A 12/12/2014 NO Weld 08N 62W 13 N2 SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND DIAMOND RESOURCES CO. 12/13/2011 12/12/2014 N/A 12/12/2014 NO Weld 08N 62W 15 N2 SUSAN M. WILSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 Opt. Exr 2Yr 01/25/2016 YES Weld 05N 61W 25 E2 NW,W2 NW SUSAN MACKAY SMITH CONTINENTAL RESOURCES, INC. 01/24/2011 01/23/2016 N/A 01/23/2016 Weld 05N 62W 11 SE NW, SW SE SUSAN W. SKAGGS-VIEREGGER, TRUSTEE OF THE SUSAN W. SKAGGS-VIEREGGER TRUST DIAMOND RESOURCES CO. 11/23/2010 11/22/2015 N/A 11/22/2015 Weld 06N 61W 34 NE NW,NW NE A - 79 SUZANN NOLL, F/K/A SUZANN CAMFIELD & PHILLIP L. NOLL, HER HUSBAND DIAMOND RESOURCES CO. 03/08/2011 03/07/2016 N/A 03/07/2016 Weld 07N 62W 08 NE NE NE,SE,NE/4 LESS NE/4 NE/4 NE/4, SYDNEY CAROL OGLE, F/K/A SYDNEY CAROL BAILEY, A/K/A SYDNEY CAROL HENDERSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/17/2010 08/16/2015 N/A 08/16/2015 Weld 08N 62W 20 W2 SYDNEY CAROL OGLE, F/K/ASYDNEY CAROL BAILEY, A/K/A SYDNEY CAROL HENDERSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/17/2010 08/16/2015 N/A 08/16/2015 Weld 08N 62W 29 NW,W2 NE,NE NE TADD O. THOMAS & NANETTE L. THOMAS, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/14/2010 12/14/2015 N/A 12/14/2015 Morgan 03N 60W 32 NE SE TED GLEN STEIGER, A SINGLE MAN CONTINENTAL RESOURCES, INC. 02/07/2011 02/06/2014 2 Yr 02/06/2014 HBP Weld 08N 60W 07 E2 NE TED GLEN STEIGER, A SINGLE MAN CONTINENTAL RESOURCES, INC. 02/07/2011 02/06/2014 2 Yr 02/06/2014 HBP Weld 08N 60W 08 W2 NW TERRI HARRIS KAWAKAMI, A SINGLE WOMAN DIAMOND RESOURCES CO. 02/21/2012 02/20/2017 N/A 02/20/2017 Weld 06N 61W 31 LOT1 TERRY C. DRESSOR AND LANA KAY DRESSOR, H & W JAMES C. KARO ASSOCIATES 10/11/2007 10/11/2012 N/A 10/11/2012 NO Weld 08N 62W 24 SW THE IDA A. WEITZEL FAMILY TRUST, MARILYN K. BARBER AND PAULETTE R. HALL AS TRUSTEES BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 02/21/2016 Opt. Exr. 3 Yr 02/21/2016 YES Weld 07N 60W 10 E2 THE OVERHOLT FAMILY TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 7/7/2010 7/6/2016 07/06/2016 Weld 06N 61W 31 SEE LEASE FOR DESCRIPTION THE SKEETERS COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/27/2010 08/26/2013 2 Yr 08/26/2013 NO Weld 07N 60W 01 S2 NW, LOT3, LOT4 THE UNITED METHODIST CHURCH OF WRAY, A COLORADO NONPROFIT CORPORATION IN TRUST, REPRESENTED HEREIN BY ROBERT L. SCHNEIDER, TRUSTEE BASELINE MINERALS, INC. 12/01/2010 11/30/2013 2 yr 11/30/2013 NO Weld 07N 60W 11 W2 THOMAS W. CORDOVA & MARY L. CORDOVA, H/W DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 N/A 07/18/2015 Weld 01N 64W 12 W2 NE TIMOTHY A. KELLEY, A MARRIED MAN DIAMOND RESOURCES CO. 01/21/2011 01/20/2016 N/A 01/20/2016 Weld 04N 61W 33 W2,SE TIMOTHY L. WOODWARD, A MARRIED MAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A 09/20/2015 Weld 07N 61W 20 N2 NE A - 80 TIMOTHY L. WOODWARD, A MARRIED MAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A 09/20/2015 Weld 07N 61W 21 NW NW TIMOTHY R. SELTZER & JENNIFER J. SELTZER, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/21/2011 02/20/2014 2 Yr 02/20/2014 NO Weld 06N 62W 14 LOT B BEING A PT OF E/2 NE/4 MFD IN DOC 2536150, TIMOTHY R. SELTZER & JENNIFER J. SELTZER, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/21/2011 02/20/2014 2 Yr 02/20/2014 NO Weld 06N 62W 14 LOT B BEING A PT OF E/2 SE/4 MFD IN DOC 2673363, TODD J. ANDRE A/K/A TODD JAMES ANDRE, A MARRIED MAN DEALING IN HIS SOLE & CAPITAL LAND SERVICES, INC. 05/03/2010 05/02/2015 N/A 05/02/2015 Weld 09N 64W 01 SE TODD R. ULLMANN, A SINGLE MAN DIAMOND RESOURCES CO. 01/18/2011 01/17/2016 N/A 01/17/2016 Weld 07N 62W 02 S2 NE, LOT1, LOT2 TODD R. ULLMANN, A SINGLE MAN DIAMOND RESOURCES CO. 03/25/2011 03/24/2016 N/A 03/24/2016 Weld 07N 62W 02 S2 NW, LOT3, LOT4 TWENTYTEN, LLC DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr 04/03/2014 NO Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 TWENTYTEN, LLC DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr 04/03/2014 NO Weld 06N 61W 30 W2 NE,E2 NW TWENTYTEN, LLC DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr 04/03/2014 NO Weld 06N 61W 30 LOT1, LOT2 U.S. AGBANK, FCB F/K/A FARM CREDIT BANK OF WICHITA JACKFORK LAND, INC. 06/17/2010 06/17/2013 N/A 06/17/2013 NO Weld 05N 66W 02 SW VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt. Exr. 3 Yr 02/11/2016 YES Weld 08N 62W 11 E2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/12/2016 N/A 02/12/2016 NO Weld 08N 62W 13 N2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/12/2016 Opt. Exr. 3 Yr 02/12/2016 YES Weld 08N 62W 12 S2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/12/2016 N/A 02/12/2016 NO Weld 08N 62W 15 N2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/12/2016 N/A 02/12/2016 NO Weld 08N 62W 14 N2 VAN FREEMAN (AKA PETER V R FREEMAN II & PETER VAN RENSEELAER FREEMAN II) AND BEVERLY FREEMAN(AKA BEVERLY FREEMAN) HUSBAND AND WIFE HOP ENERGIES, LLC 02/12/2010 02/11/2013 Opt Exr. 3Yr 02/11/2013 YES Weld 08N 62W 23 SW A - 81 VAN FREEMAN (AKA PETER V R FREEMAN II & PETER VAN RENSEELAER FREEMAN II) AND BEVERLY FREEMAN(AKA BEVERLY FREEMAN) HUSBAND AND WIFE HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr. 3Yr 02/11/2016 YES Weld 08N 62W 26 N2 VERONICA DOUGLASS, A MARRIED WOMAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A 12/28/2015 Weld 04N 61W 33 W2,SE VIRGINIA ANN GROSS DIAMOND RESOURCES CO. 05/31/2011 05/30/2016 N/A 05/30/2016 Weld 06N 61W 34 NE NW,NW NE VIRGINIA FONTAINE, A/K/A VIRGINIA D. FONTAINE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 01/21/2013 3Yr 01/21/2013 NO Weld 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} VIRGINIA R. POTTER DIAMOND RESOURCES CO. 03/16/2011 03/15/2016 N/A 03/15/2016 Weld 09N 61W 10 NW WADE CULPEPPER, A/K/A RUSSELL W. CULPEPPER, A SINGLE MAN DIAMOND RESOURCES CO. 11/16/2010 11/15/2015 Opt. Exr 2Yr 11/15/2015 YES Weld 04N 61W 02 SE NW,S2 NE,N2 S2,SW SW, LOT3 WALTER S. CENSOR, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/20/2010 08/19/2015 Opt. Exr. 2 Yr 08/19/2015 YES Weld 07N 61W 24 NE WAYNE THOMAS, A/K/A WAYNE DWIGHT THOMAS, A SINGLE PERSON, TRUSTEE OF THE WAYNE DWIGHT THOMAS TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 01/22/2013 3 yr 01/22/2013 NO Weld 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} WEICKUM FARMS, LLC DIAMOND RESOURCES CO. 09/08/2010 09/07/2015 Opt. Exr 2Yr 09/07/2015 YES Weld 02N 63W 27 NE WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING BY & THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD DIAMOND RESOURCES CO. 01/23/2012 01/22/2015 N/A 01/22/2015 NO Weld 08N 62W 23 A TRACT OF LAND TAKEN UNDER FINAL RULING OF COURT RECORDED SEPTEMBER 17, 1935, BOOK 983, , DESCRIBED AS FOLLOWS; A STRIP OF LAND 20 FEET WIDE ADJACENT & NORTH OF PRESENT HIGHWAY RIGHT OF WAY, EXTENDING WESTWARD APPROXIMATELY 2, TO THE NORTH & SOUTH CENTER LINE OF SAID SECTION, CONTAINING 1.21 ACRES, MORE OR LESS A TRACT OF LAND TAKEN UNDER FINAL RULING OF COURT RECORDED SEPTEMBER 17, 1935, BOOK 983, , DESCRIBED AS FOLLOWS: A STRIP OF LAND 20 FEET WIDE ADJACENT & NORTH OF THE PRESENT HIGHWAY RIGHT-OF-WAY, EXTENDING WESTWARD APPROXIMATELY 2& SOUTH CENTER LINE OF SECTION 23 TO THE WEST BOUNDARY LINE OF SAID SECTION, CONTAINING 1.21 ACRES, MORE OR LESS A - 82 WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING BY & THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD DIAMOND RESOURCES CO. 03/05/2012 03/04/2015 N/A 03/04/2015 Weld 02N 64W 13 PART OF NW/4: BEGINNING AT NW CORNER, THENCE N 89 DEGREES 9 MINUTES 11 SECONDS E 5.58 FT., THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 2,834.79 FT., AN ARC LENGTH OF 374.78 FT. AND A CHORD WHICH BEARS S 4 DEGREES 44 MINUTES 23 SECONDS E, THENCE S 6 DEGREES 30 MINUTES 21 SECONDS E 768.76 FT., THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 4,531.26 FT., AN ARC LENGTH OF 460.36 FT. AND A CHORD WHICH BEARS S 3 DEGREES 35 MINUTES 43 SECONDS E, THENCE S 89 DEGREES 18 MINUTES 55 SECONDS W 60FT., THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 4,471.26 FT., AN ARC OF 454.27 FT. AND A CHORD WHICH BEARS N 3 DEGREES 35 MINUTES 43 SECONDS W, THENCE N 6 DEGREES 80 MINUTES 21 SECONDS W 239.16 FT., THENCE N 1 DEGREE 39 MINUTES 12 SECONDS W 707.35 FT TO POINT OF BEGINNING. (TRACT #13-3) WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING BY AND THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD CONTINENTAL RESOURCES, INC. 09/17/2012 09/16/2015 N/A 09/16/2015 NO Weld 08N 62W 24 TRACT 5: "A STRIP OF LAND 20 FEET WIDE ADJACENT AND NORTH OF THE PRESENT HIGHWAY RIGHT-OF-WAY, EXTENDING WESTWARD APPROXIMATELY 5, TO THE WEST BOUNDARY LINE OF SAID SECTION, TOWNSHIP 8 NORTH, RANGE 62, WEST OF THE 6TH, P.M., CONTAINING 2.42 ACRES." A - 83 WENDY LYNNE FUCHS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE INTERESTS JACKFORK LAND, INC. 06/08/2010 06/08/2015 Opt Exr 2Yr 06/08/2015 YES Weld 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , A - 84 WILBUR E THOMAS, A SINGLE PERSON BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 01/22/2013 3 yr 01/22/2013 NO Weld 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} WILBUR GOLBA GROVES, A WIDOWER DIAMOND RESOURCES CO. 10/19/2010 10/18/2015 N/A 10/18/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), WILBUR GOLBA GROVES, A WIDOWER DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A 03/21/2016 Weld 04N 61W 25 NW SW WILDA ALLAN ROKOS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 03/30/2010 03/29/2014 4 Yr 03/29/2014 HBP Weld 07N 61W 08 NW,SW WILLARD GROVES DIAMOND RESOURCES CO. 11/17/2010 11/16/2015 N/A 11/16/2015 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00) WILLARD GROVES DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A 03/21/2016 Weld 04N 61W 25 NW SW WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/15/2010 07/14/2015 N/A 07/14/2015 Weld 10N 61W 32 SE WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A 07/22/2015 Weld 09N 61W 05 S2 N2, LOT1, LOT2, LOT3, LOT4 WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A 07/22/2015 Weld 09N 61W 05 SE WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A 07/22/2015 Weld 09N 61W 05 SW WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A 07/22/2015 Weld 09N 61W 08 W2 WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 09/01/2010 08/31/2015 N/A 08/31/2015 Weld 09N 61W 10 SE WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 01/19/2011 01/18/2016 01/18/2016 Weld 09N 61W 22 NE WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 62W 24 NE SE, SE NE WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 62W 25 NE WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 17 NW A - 85 WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 17 SW WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 18 E2 WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A 04/07/2015 Weld 09N 61W 19 E2 SW, LOT3, LOT4, SE WILLIAM THOMSON QUINSLER, TRUSTEE OF THE WILLIAM THOMAS QUINSLER & BARBARA FAUST QUINSLER REVOCABLE TRUST, DATED DECEMBER 5, 1997 DIAMOND RESOURCES CO. 01/10/2011 01/09/2016 N/A 01/09/2016 Weld 10N 60W 05 S2 NW, LOT3, LOT4 WILLIAM W. LINDBLOOM, A MARRIED MAN DIAMOND RESOURCES CO. 10/12/2010 12/11/2015 N/A 12/11/2015 Weld 05N 61W 25 E2 NW,W2 NW WILLIAM W. MATTER, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE MATTER FAMILY TRUST DIAMOND RESOURCES CO. 03/09/2011 03/08/2014 N/A 03/08/2014 NO Weld 08N 62W 13 N2 WRAY AREA FOUNDATION, INC., A COLORADO NON-PROFIT CORPORATION, REPRESENTED HEREIN BY LANCE BOHALL BASELINE MINERALS, INC. 12/01/2010 11/30/2013 2 Yr 11/30/2013 NO Weld 07N 60W 11 W2 YOUNGBLOOD, LTD. BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr 09/21/2015 YES Weld 07N 61W 24 NE Stone Hill Minerals (Original Lessor Kristen L. Johnson) DIAMOND RESOURCES CO. 01/18/2011 01/17/2016 N/A 01/17/2016 Weld 07N 62W 02 S2 NE, LOT1, LOT2 (Sec:22 ALL. Sec 02: S2 NE A - 86 EXHIBIT B - WELLS # API OPERATOR WELL SEC TWP RNG CTY ST WI BPO NRI BPO WI APO 200% NRI APO 200% 1 BILL BARRETT CORPORATION Anschutz Equus Farms 4-62-15-0362CH2 15/22 4N 62W WELD CO 2 BILL BARRETT CORPORATION Anschutz Equus Farms 4-62-15-0461BH2 15/22 4N 62W WELD CO 3 BILL BARRETT CORPORATION CASS FARMS 11-9H 9 7N 62W WELD CO 4 BILL BARRETT CORPORATION CB Rudd 5-51-18-263BH2 18/19 6N 61W WELD CO 5 BILL BARRETT CORPORATION Coffelt 5-61-35-0108BH2 35/36 5N 61W WELD CO 6 BILL BARRETT CORPORATION DUTCH LAKE 12-14H 14 6N 62W WELD CO 7 BILL BARRETT CORPORATION GREASEWOOD 09-19H 19 6N 61W WELD CO 8 BILL BARRETT CORPORATION NE ROSENBERG 6-61-30-0560BH 30 6N 61W WELD CO 9 BILL BARRETT CORPORATION NE ROSENBERG 6-61-30-0659BH 30 6N 61W WELD CO 10 BILL BARRETT CORPORATION NE ROSENBERG 6-61-30-0758BH 30 6N 61W WELD CO 11 BILL BARRETT CORPORATION NE ROSENBERG 6-61-30-0857BH 30 6N 61W WELD CO 12 BILL BARRETT CORPORATION NW ROSENBERG 6-61-30-0263BH 30 6N 61W WELD CO 13 BILL BARRETT CORPORATION NW ROSENBERG 6-61-30-0362BH 30 6N 61W WELD CO 14 BILL BARRETT CORPORATION NW ROSENBERG 6-61-30-0461BH 30 6N 61W WELD CO 15 BILL BARRETT CORPORATION ROSENBERG 6-61-30-0164BH 30 6N 61W WELD CO 16 BILL BARRETT CORPORATION RUH 06-62-11-0461BH2 14/11 6N 62W WELD CO 17 BILL BARRETT CORPORATION Anschutz Equus Farms 4-62-15-0362BH2 15/22 4N 62W WELD CO 18 BILL BARRETT CORPORATION Anschutz Equus Farms 4-62-15-0461CH2 15/23 4N 62W WELD CO 19 BONANZA CREEK CROW VALLEY-07-62-24-2H 24 7N 62W WELD CO 20 BONANZA CREEK PRONGHORN 11-41-28HNB 28 5N 61W WELD CO 21 BONANZA CREEK PRONGHORN 12-42-28HNB 28 5N 61W WELD CO 22 BONANZA CREEK PRONGHORN B-V-28HNB 28 5N 61W WELD CO 23 BONANZA CREEK PRONGHORN C-2-24HNB 24 5N 61W WELD CO 24 BONANZA CREEK STATE ANTELOPE #31-11HZ 11 5N 62W WELD CO 25 CARRIZO OIL & GAS, INC. PERGAMOS 1-4-34-7-60 4 7N 60W WELD CO 26 CARRIZO OIL & GAS, INC. PERGAMOS 1-4-44-7-60 4 7N 60W WELD CO 27 CARRIZO OIL & GAS, INC. PERGAMOS 2-4-34-7-60 9 7N 60W WELD CO 28 CARRIZO OIL & GAS, INC. PERGAMOS 2-4-44-7-60 9 7N 60W WELD CO 29 CARRIZO OIL & GAS, INC. PERGAMOS 3-11-7-60 3 7N 60W WELD CO 30 CARRIZO OIL & GAS, INC. PERGAMOS 3-3-7-60 3 7N 60W WELD CO 31 CARRIZO OIL & GAS, INC. PERGAMOS 3-44-7-60 3 7N 60W WELD CO 32 CARRIZO OIL & GAS, INC. PERGAMOS 4-3-7-60 3 7N 60W WELD CO 33 CARRIZO OIL & GAS, INC. PERGAMOS 8-41-7-60 8 7N 60W WELD CO 34 CARRIZO OIL & GAS, INC. SIEVERS 1-3-7-62 3 7N 62W WELD CO 35 CARRIZO OIL & GAS, INC. SLICK ROCK 2-17-11-7-60 17 7N 60W WELD CO 36 MINERAL RESOURCES, INC. WESTMOOR 5 2-6-2 2 5N 66W WELD CO 37 NOBLE ENERGY, INC. GRAVEL DRAW 9-9H 9 8N 61W WELD CO 38 NOBLE ENERGY, INC. SHABLE LF #7-68HN 5 8N 60W WELD CO 39 NOBLE ENERGY, INC. WASHBURN GX15-62HN 15 8N 62W WELD CO 40 RED HAWK PETROLEUM LLC BUCHNER 1-2H 2, 11 7N 60W WELD CO 41 RED HAWK PETROLEUM LLC BUCHNER 2-2H 2, 11 7N 60W WELD CO 42 RED HAWK PETROLEUM LLC DUNN 1-13H 13, 24 8N 62W WELD CO 43 RED HAWK PETROLEUM LLC HAHN 1-4H 4 7N 62W WELD CO 44 RED HAWK PETROLEUM LLC LEGGETT 1-5H 5 7N 60W WELD CO 45 RED HAWK PETROLEUM LLC LOOMIS 2-1H 2 7N 60W WELD CO 46 RED HAWK PETROLEUM LLC LOOMIS 2-3H 2 7N 60W WELD CO 47 RED HAWK PETROLEUM LLC LOOMIS 2-6H 2 7N 60W WELD CO 48 RED HAWK PETROLEUM LLC MARCONI 1-1H 1, 12 7N 62W WELD CO 49 RED HAWK PETROLEUM LLC PERRIN 1-10H 10 7N 62W WELD CO 50 RED HAWK PETROLEUM LLC PLANCK 1-14H 14, 23 8N 62W WELD CO 51 RED HAWK PETROLEUM LLC REINES 1-1H 1 7N 60W WELD CO 52 RED HAWK PETROLEUM LLC STAUDINGER 1-31H 6, 31 7N, 8N 61W WELD CO 53 RED HAWK PETROLEUM LLC WALLACH 1-8H 8 7N 61W WELD CO B -1 EXHIBIT B-1 - CONTRACTS Exhibit C Assignment When Recorded Return To: Red Hawk Petroleum, LLC 4125 Blackhawk Plaza Circle, Suite 201A Danville, California 94506 Attn: Clark R. Moore ASSIGNMENT, CONVEYANCE AND BILL OF SALE THIS ASSIGNMENT, CONVEYANCE AND BILL OF SALE (this “Assignment”), dated effective as of January 1, 2015, at 12:01 a.m. Mountain Time (the “Effective Time”), is from GOLDEN GLOBE ENERGY (US), LLC, a Delaware limited liability company (“Assignor”), 250 West 55th Street, 14th Floor, New York, New York 10019, to RED HAWK PETROLEUM, LLC, a Nevada limited liability company and a subsidiary of PEDEVCO Corp.(“Assignee”), 4125 Blackhawk Plaza Circle, Suite 201A, Danville, California 94506. Assignor and Assignee are referred to herein, individually, as a “Party” and, collectively, as the “Parties.” FOR TEN DOLLARS ($10.00), and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the Parties, subject to the terms and conditions of this Assignment, Assignor hereby sells, assigns, transfers and conveys unto Assignee the following (collectively, the “Assigned Interests”): (a)The undivided interests in, to and under the leasehold estates created by the oil and gas leases described in Exhibit A hereto (the “Leases”), insofar as the Leases cover and relate to the lands described in Exhibit A hereto (the “Lands”), together with Assignor’s right, title and interest in and to any mineral, fee, leasehold, working, royalty, overriding royalty, operating, carried, net revenue, net profit, pooled, non-consent and reversionary interests and any interests arising by operation of law or in connection with the pooling, unitization, or communitization of any of the Leases or any portion of the Lands; (b)The oil and gas wells described in Exhibit B hereto (the “Wells”); (c)The agreements, contracts, options, licenses, permits and other documents related to the ownership or operation of the Leases or the Lands, including all surface, operating, pooling, unit, development, exploration, participation, farm-out, area of mutual interest, water disposal, gathering, processing, transportation and product purchase agreements, options, and licenses, permits, orders and decisions of state and federal regulatory authorities described in Exhibit B-1 hereto (collectively, the “Contracts”); (d) (i) The oil, gas, condensate and other hydrocarbon production, and other substances produced in conjunction therewith, produced from the Lands covered by the Leases, or attributable thereto, or to lands pooled, unitized or communitized therewith, from and after the Effective Time; (ii) all oil in the tanks related to the Wells as of the Effective Time; and (iii) notwithstanding the Effective Time, with respect to the Loomis 2-1H, Loomis 2-3H and Loomis 2-6H Wells listed on Exhibit B hereto (the “Loomis Wells”), all revenues attributable to Assignor’s interest therein from and after the date of first production therefrom (even if such production occurred prior to the Effective Time), and any and all refunds of amounts paid by Assignor to Assignee as the operator of the Loomis Wells shall be deemed “Assigned Interests” (subsections (i) through (iii) inclusive, collectively, the “Production”); -1- (e)The equipment, machinery, tools, tangible personal property, facilities, improvements, structures and fixtures located on the Lands, or used in connection with the Leases or the Wells, for the production, gathering, treatment, compression, transportation, processing, sale or disposal of hydrocarbons or water produced from the Wells, including all wells, well-bores, casing, tubing, wellheads, gauges, valves, rods, tanks, pumps, pads, separators, treaters, compressors, pipelines and other improvements; and (f)All files and records related to the Leases, the Lands, the Wells, the Contracts, the Production, and the Equipment, including: (i) title abstracts, title opinions, ownership reports, leases, assignments, contracts, rights of way, surveys, maps, plats and related correspondence; (ii) well files, logs, and operations, engineering and maintenance records; (iii) joint interest billing, lease operating expense, division of interest and accounting records; (iv) taxes (except for Assignor’s income taxes); and (v) all seismic, geological and geophysical data and information (collectively, the “Records”). This Assignment is subject to and burdened by the terms and conditions of that certain Purchase and Sale Agreement (the “Purchase Agreement”), dated as of the Effective Time, between Assignor and Assignee (a copy of which is available at the offices of Assignor and Assignee). Except as otherwise defined herein, all capitalized terms shall have the meanings assigned to them in the Purchase Agreement. In the event of a conflict between the terms and conditions of this Assignment and the terms and conditions of the Purchase Agreement, the terms and conditions of the Purchase Agreement shall control and govern the point in conflict. None of the provisions of the Purchase Agreement shall be deemed to have merged with this Assignment. The terms and conditions of the Purchase Agreement shall be deemed to be covenants running with the Lands. Assignor represents and warrants that Assignor has not granted, created or reserved any overriding royalty, net profits interest, carried interest, production payment, reversionary interest, or other burden that would result in the net revenue interest in any Lease being less than the applicable net revenue interest set forth on Exhibit A, and that the Leases are free and clear of any liens, encumbrances and defects of title arising by, through or under Assignor. Assignor warrants and agrees to defend title to the Assigned Interests, free and clear of all liens, encumbrances and defects of title arising by, through or under Assignor, but not otherwise, subject to the terms and conditions of this Assignment, the Purchase Agreement, the Contracts and the Leases, and a proportionate part of all landowners’ royalties, overriding royalties and similar burdens of record as of the Effective Time. Notwithstanding anything in this Assignment to the contrary, to the extent that any of the Leases are subject to an agreement requiring the prior written consent of a third party prior to any assignment, and such consent has not been obtained, this Assignment shall not be deemed to assign such Leases until such consent shall have been obtained. -2- TO HAVE AND TO HOLD the Assigned Interests unto Assignee, and Assignee’s successors and assigns, subject to the terms and conditions of this Assignment. As appropriate, Assignor shall also execute, acknowledge and deliver separate counterparts of this Assignment on officially approved forms in sufficient counterparts for recording in each county, and to satisfy applicable statutory and regulatory requirements. Such counterpart assignments shall be deemed to contain all of the terms and conditions of the Purchase Agreement and this Assignment. The Assigned Interests assigned in such counterparts are the same, and not additional to, the Assigned Interests assigned hereunder. All exhibits attached hereto are hereby incorporated herein and made a part hereof for all purposes, as if set forth in full herein. References in such exhibits to instruments on file in the public records are hereby incorporated by reference herein for all purposes. This Assignment shall be binding upon and inure to the benefit of Assignor and Assignee, and their respective successors and assigns. The Parties shall use their reasonable efforts in good faith to execute all documents and take all other action reasonably necessary to consummate the transactions contemplated by this Assignment and the Purchase Agreement. EXECUTED on the dates below the signatures hereto, to be effective for all purposes as of the Effective Time. ASSIGNOR: Golden Globe Energy (US), LLC By: Name: Title: Date: ASSIGNEE: Red Hawk Petroleum, LLC By: Name: Title: Date: -3- Acknowledgements STATE OF ) ) ss. COUNTY OF ) On this day of , 2015, before me personally appeared , known to me to be the of Golden Globe Energy (US), LLC, a Delaware limited liability company, that is described in and that executed this instrument, and acknowledged to me that he executed this instrument on behalf of the company. (Notary Seal) Notary Public My commission expires: STATE OF ) ) ss. COUNTY OF ) On this day of , 2015, before me personally appeared , known to me to be the of Red Hawk Petroleum, LLC, a Nevada limited partnership, that is described in and that executed this instrument, and acknowledged to me that he executed this instrument on behalf of the company. (Notary Seal) Notary Public My commission expires: -4- Lessor Lessee Effective Date County Book/Page/Desc TWN RNG SEC Description BERNARD WATSON & BEVERLY WATSON, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/14/2010 Morgan 03N 60W 28 E2 E2 EDWARD L. FETTERS, A SINGLE MAN DIAMOND RESOURCES CO. 11/18/2010 Morgan 03N 60W 30 E2 SW, LOT3, LOT4 EDWARD L. FETTERS, A SINGLE MAN DIAMOND RESOURCES CO. 11/18/2010 Morgan 03N 60W 31 E2 NW, LOT1, LOT2 JANICE GODDARD, A WIDOW DIAMOND RESOURCES CO. 12/16/2010 Morgan 03N 60W 32 W2 NE JAY SCHAEFER, A/K/A JOHN F. SCHAEFER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 12/07/2010 Morgan 03N 60W 30 E2 SW, LOT3, LOT4 JAY SCHAEFER, A/K/A JOHN F. SCHAEFER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 12/07/2010 Morgan 03N 60W 31 E2 NW, LOT1, LOT2 JUDITH V.J. KENNEDY, F/K/A JUDITH JOHNSON, A WIDOW DIAMOND RESOURCES CO. 11/19/2010 Morgan 03N 60W 30 E2 SW, LOT3, LOT4 JUDITH V.J. KENNEDY, F/K/A JUDITH JOHNSON, A WIDOW DIAMOND RESOURCES CO. 11/19/2010 Morgan 03N 60W 31 E2 NW, LOT1, LOT2 JUDY SCHAEFER, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/07/2010 Morgan 03N 60W 30 E2 SW, LOT3, LOT4 JUDY SCHAEFER, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/07/2010 Morgan 03N 60W 31 E2 NW, LOT1, LOT2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 Morgan 03N 60W 18 E2 SE MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 Morgan 03N 60W 19 E2 NE MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 Morgan 03N 60W 20 W2 W2 TADD O. THOMAS & NANETTE L. THOMAS, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/14/2010 Morgan 03N 60W 32 NE SE C - 1 Lessor Lessee Effective Date County Book /Page/Desc TWN RNG SEC Description ADA E. JOHNSTON, A WIDOW DIAMOND RESOURCES CO. 10/22/2010 Weld 09N 62W 12 NE,E/2 SE/4, LESS THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT , OF THE E/2 SE/4 OF SECTION 12, EAST , 30 MINUTES, WEST 382 FEET, WEST 280 FFET, SOUTH , IN SECTION 12, 9N-62W, WELD COUNTY (CONTAINING 2.5 ACRES MORE OR LESS) AND LESS THAT PART OF THE E/2 SE/4, OF SECTION 12, 9N-62W, BEGINNING AT THE SOUTHEAST CORNER, WEST 590 FEET, THENCE NORTH 1,620 FEET, THENCE EAST 590 FEET, THENCE SOUTH 1, (CONTAINING 20 ACRES MORE OR LESS), ADENE T. STEELE, A WIDOW DIAMOND RESOURCES CO. 01/27/2011 Weld 09N 60W 30 SE ADRIAN LINDSEY LOUCKS DIAMOND RESOURCES CO. 01/21/2011 Weld 05N 61W 25 E2 NW,W2 NW ALAN DEAN TYREE, A MARRIED MAN DIAMOND RESOURCES CO. 12/01/2010 Weld 06N 61W 34 NW NW,NE NW,NW NE ALAN DUBS, A/K/A ALAN JEFFREY DUBS, A SINGLE MAN DIAMOND RESOURCES CO. 11/10/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 22 SE SE ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 24 N2,SE,E2 SW ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 27 E2 NE ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 22 W2 SE ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 27 W2 NE ALICE J. JOHNSTON, A/K/A JOAN JOHNSTON, A WIDOW DIAMOND RESOURCES CO. 11/19/2010 Weld 01N 64W 19 PART OF THE SE/4 SW/4 AND PART OF THE SE/4, MORE FULLY DESCRIBED IN DOCUMENT #2792489, ALICE M. JONES AND GEORGE M. JONES JAMES C. KARO ASSOCIATES 09/06/2007 Weld 08N 62W 13 S2 ALICE M. JONES AND GEORGE M. JONES JAMES C. KARO ASSOCIATES 09/06/2007 Weld 08N 62W 24 N2 ALICE M. JONES AND GEORGE M. JONES, W/H JAMES C. KARO ASSOCIATES 03/30/2010 Weld 07N 60W 06 W2 ALLENE GRAGG, A MARRIED WOMAN DIAMOND RESOURCES CO. 12/14/2010 Weld 02N 63W 26 SW/4 EXCEPTING AND RESERVING A TRACT OF LAND IN THE NE/4 SW/4 DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SW/4, THENCE SOUTH 0 DEGREES 20' WEST, 110.51 FEET; THENCE SOUTH 47 DEGREES 41' WEST 167.25 FEET; THENCE NORTH 75 DEGREES 19' WEST 274.85 FEET; THENCE NORTH 41 DEGREES 49' WEST 339.25 FEET; THENCE NORTH 89 DEGREES 14' WEST 42.60 FEET; THENCE EAST 876.75 FEET TO THE PLACE OF BEGINNING., ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 22 SE SE ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 24 N2,SE,E2 SW ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 27 E2 NE ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 22 W2 SE ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 27 W2 NE AMANDA CAROLINE FERROGGIARO, F/K/A AMANDA DAVIS FERROGGIARO, A SINGLE WOMAN DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 61W 01 S2 NE,SE, LOT1, LOT2 AMANDA CHRISTINE GROSS DIAMOND RESOURCES CO. 02/09/2011 Weld 06N 61W 34 NE NW,NW NE AMOS BUNIM, DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/13/2010 Weld 07N 61W 24 NE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 Weld 07N 62W 10 SE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 Weld 07N 62W 12 N2 NW, SW SW, N2 SW, SW SW ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 Weld 07N 62W 14 W2 NE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 Weld 07N 62W 14 E2 NE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 Weld 07N 62W 11 N2 NE, SW NE ANDREW E. WEST AND MERIETTA B. WEST, H/W HOP ENERGIES, LLC 01/09/2010 Weld 07N 62W 10 NW C - 2 ANDREW GALLOWAY DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 61W 01 S2 NE, LOT1, LOT2 ANITA KAY WATKINS, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/11/2011 Weld 09N 60W 21 NE SE ANN EMRICH, A/K/A ANN FREEMAN EMRICH, A WIDOW DIAMOND RESOURCES CO. 02/03/2011 Weld 09N 61W 10 NE ANN SQUIRE, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/10/2011 Weld 10N 60W 05 S2 NW, LOT3, LOT4 ANNE LAURIE CUYKENDALL CHARLTON, TRUSTEE OF THE KEVIN HOFFMAN CHARLTON TRUST DIAMOND RESOURCES CO. 12/09/2010 Weld 02N 63W 23 E2 SE ANNE LAURIE CUYKENDALL CHARLTON, TRUSTEE OF THE PAUL R. CUYKENDALL FAMILY TRUST B DIAMOND RESOURCES CO. 12/09/2010 Weld 02N 63W 23 E2 SE ARDIS L. KERNS, A/K/A ARDIS KERNS, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/14/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 ARLENE BOWEN, A/K/A L. ARLENE BOWEN DIAMOND RESOURCES CO. 10/18/2010 Weld 07N 61W 20 N2 NE ARLENE BOWEN, A/K/A L. ARLENE BOWEN DIAMOND RESOURCES CO. 10/18/2010 Weld 07N 61W 21 NW NW ARTINA E. CAMPBELL, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/25/2011 Weld 08N 61W 31 SE AUDREY DOWDY, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/25/2011 Weld 08N 61W 31 SE AVIS WERDEL, A WIDOW DIAMOND RESOURCES CO. 08/05/2010 Weld 08N 61W 31 NE B & W FARMS, A PARTNERSHIP DIAMOND RESOURCES CO. 10/08/2010 Weld 02N 63W 34 LOTS A & B OF RECORDED EXEMPTION 1303-34-1-RE 2, BEING PART OF THE E2 NW AND PART OF THE NE OF SECTION 34, AND SUBDIVISION EXEMPTION , BEING PART OF THE W2 NE, E2 NE EXCEPT A PARCEL OF LAND MFD IN DEED IN BOOK 1148-408; ALSO EXCEPT A PARCEL OF LAND MFD IN WD IN RECEPTION 3643481, LOT B OF RECORDED EXEMPTION NO. 1303-34-2 RE 2 B. THOMAS GRAY, A/K/A BRETT T. GRAY, A MARRIED MAN DIAMOND OPERATING, INC. 08/27/2010 Weld 09N 61W 4 S2 NE, LOT1, LOT2 B.J. ANDRE DEAN A/K/A BILLY JO ANDRE DEAN, A SINGLE WOMAN CAPITAL LAND SERVICES, INC. 05/03/2010 Weld 09N 64W 01 SE BARBARA BOURGEOIS MCGEE DIAMOND RESOURCES CO. 05/05/2011 Weld 07N 61W 29 W2 BARBARA J. BOHAC, F/K/A BARBARA J. CAMPBELL, A WIDOW DIAMOND RESOURCES CO. 08/18/2010 Weld 09N 61W 05 SW BARBARA J. BOHAC, F/K/A BARBARA J. CAMPBELL, A WIDOW DIAMOND RESOURCES CO. 08/18/2010 Weld 09N 61W 08 W2 BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 Weld 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 Weld 09N 61W 17 W2 BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 Weld 09N 61W 18 E2 BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 Weld 09N 61W 17 NW BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 Weld 09N 62W 24 NE SE BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 Weld 09N 62W 25 NE BARBARA JEAN MCKEOUGH DIAMOND RESOURCES CO. 09/09/2010 Weld 06N 61W 26 NW SW,SW NW BARBARA L. NITSCHKE, A WIDOW DIAMOND RESOURCES CO. 08/31/2010 Weld 07N 61W 06 E2 SW,SE, LOT6, LOT7 BARBARA M. BANKS DIAMOND RESOURCES CO. 01/17/2011 Weld 04N 61W 32 SW BARBARA NAY RACICH, F/K/A BARBARA LOUISE NAY & RICHARD NICHOLAS RACICH, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 Weld 07N 61W 01 S2 NE,SE, LOT1, LOT2 BARBARA NAY RACICH, F/K/A BARBARA LOUISE NAY & RICHARD NICHOLAS RACICH, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 Weld 08N 62W 24 SE,SW BARBARA PATTERSON CHAPMAN, DEALING IN HER SOLE SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/23/2010 Weld 07N 61W 24 NE C - 3 BARBARA SIMMONS, A WIDOW DIAMOND RESOURCES CO. 12/12/2011 Weld 08N 62W 15 N2 BARBARA SIMMONS, A WIDOW DIAMOND RESOURCES CO. 12/12/2011 Weld 08N 62W 13 N2 BARBARA SIMMONS, A WIDOW DIAMOND RESOURCES CO. 12/21/2011 Weld 08N 62W 14 N2 BARRY CLAY BEDINGER, A MARRIED MAN DIAMOND RESOURCES CO. 07/16/2010 Weld 04N 62W 22 ALL BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 Weld 07N 62W 01 N2 BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 E2 NW BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 W2 NW BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 NE BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 07/07/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 06/02/2010 Weld 07N 61W 12 N2 NW,W2 NE BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 06/02/2010 Weld 07N 61W 24 NE BECKY JUSTESEN, A/K/A REBECCA JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 BECKY JUSTESEN, A/K/A REBECCA JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 BECKY JUSTESEN, A/K/A REBECCA JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 62W 25 E2 NE,NW NE BERNARD LUEKING TESTAMENTARY TRUST HOP ENERGIES, LLC 02/01/2010 Weld 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW BERNETHA J. GROVES DIAMOND RESOURCES CO. 03/22/2011 Weld 04N 61W 25 NW SW BERNETHA J. GROVES, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/13/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES (150.00) SW/4 SE/4 LESS 10 ACRES (30.00), BERNICE M. HENNINGER, A WIDOW DIAMOND RESOURCES CO. 02/09/2012 Weld 11N 58W 19 E2 W2,E2, LOT1, LOT2, LOT3, LOT4 BERTA TANGYE, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/26/2011 Weld 07N 61W 20 N2 NE BERTA TANGYE, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/26/2011 Weld 07N 61W 21 NW NW BETH COLE, F/K/A BETH WRIGHT, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/03/2010 Weld 02N 63W 20 NW BETHKUJO, LLC JAMES C. KARO ASSOCIATES 09/05/2007 Weld 08N 62W 23 NE BETTIE KAYE MILLER, A WIDOW DIAMOND RESOURCES CO. 03/29/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 BETTY BRADSHAW LIVING TRUST DIAMOND RESOURCES CO. 11/21/2009 Weld 09N 61W 08 BETTY J. WARE, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE VERA W. JENNINGS TRUST NOCO OIL COMPANY, LLC 08/21/1999 Weld 09N 61W 17 E2 BETTY JO GROSS, A WIDOW DIAMOND RESOURCES CO. 02/09/2011 Weld 06N 61W 34 NE NW,NW NE BETTY LOUISE HORTON, A WIDOW DIAMOND RESOURCES CO. 12/28/2011 Weld 08N 61W 31 NE BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 14 NE, NW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 12 SE, SW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 15 NE, NW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 13 NE, NW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 11 NE, SE BILL L. FINDLEY & SHIRLEY FINDLEY, HUSBAND & WIFE DIAMOND RESOURCES CO. 11/18/2010 Weld 01N 64W 12 N2/3 SE/4, ALSO DESCRIBED AS LOT A & LOT B, RECORDED EXEMPTION NO. 1475-12-4-RE3205, BEING A PORTION OF THE SE/4 OF SECTION 12, TOWNSHIP 1 NORTH, RANGE 64 WEST OF THE 6TH P.M., RECORDED JUNE 24, 2, BILLIE LOU GAISER, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/21/2010 Weld 04N 61W 26 NW C - 4 BILLY L. BURKE, A/K/A BILLY LEE BURKE DIAMOND RESOURCES CO. 10/06/2010 Weld 05N 61W 35 NW BLAINE WRIGHT, A SINGLE MAN DIAMOND RESOURCES CO. 12/06/2010 Weld 02N 63W 20 NW BOB E. JOHNSON AND BARBARA M. JOHNSON, H/W HOP ENERGIES, LLC 02/25/2010 Weld 07N 62W 12 SE NW, SE SW BOB E. WHITE AND KEITHA E. WHITE, H/W HOP ENERGIES, LLC 01/13/2010 Weld 07N 61W 06 SE,SW BOB E. WHITE AND KEITHA E. WHITE, H/W HOP ENERGIES, LLC 01/13/2010 Weld 08N 62W 33 SE BOB E. WHITE AND KEITHA E. WHITE, H/W HOP ENERGIES, LLC 01/13/2010 Weld 08N 62W 35 SE,SW,NE,NW BONNIE DORN, A SINGLE PERSON BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 Weld 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} BONNIE STEVENS AND MIKE STEVENS, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 02N 64W 24 SW BRIAN CHARLES GROSS DIAMOND RESOURCES CO. 02/09/2011 Weld 06N 61W 34 NE NW,NW NE BRUCE G. DUELL, A MARRIED MAN DIAMOND RESOURCES CO. 03/27/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 BRYCE ARTHUR WILLIAMS DIAMOND RESOURCES CO. 03/14/2011 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, BRYCE ARTHUR WILLIAMS DIAMOND RESOURCES CO. 03/24/2011 Weld 04N 61W 25 NW SW C. BRUCE SPANGLER AG ENERGY PARTNERS, LP 05/16/2011 Weld 08N 62W 23 SW C. WAYNE SMITH, A WIDOWER DIAMOND OPERATING, INC. 07/28/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 CALF CREEK ROYALTY, LTD DIAMOND RESOURCES CO. 01/12/2012 Weld 08N 62W 24 SW CAROL ANN KATES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/27/2011 Weld 09N 60W 30 SE CAROL BATT, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/21/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), CAROL BATT, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/22/2011 Weld 04N 61W 25 NW SW CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 22 SE SE CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 24 N2,SE,E2 SW CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 27 E2 NE CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 22 W2 SE , NE NE CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 27 W2 NE CAROL ROUBIDOUX & HERMAN ROUBIDOUX, HER HUSBAND DIAMOND RESOURCES CO. 07/19/2010 Weld 01N 64W 12 N2/3SE/4, CAROL S. FOWLER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/20/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 NE CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 Weld 07N 62W 01 N2 CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 E2 NW CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 W2 NW CARRIE SMITH, A/K/A CARRIE ANN SMITH DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 CARRIE SMITH, A/K/A CARRIE ANN SMITH DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 CARRIE SMITH, A/K/A CARRIE ANN SMITH DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 62W 25 E2 NE,NW NE CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 33 NE CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 34 S2, N2 NW,NORTH 50 ACRES OF NW/4 C - 5 CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 35 SW SW CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 03N 61W 02 LOT 3, LOT 4 CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 25 N2,NE SE CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 27 E2 NE AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOY DITCH CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 28 SE CATHIE E. NIX, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/18/2012 Weld 04N 61W 27 LOT A OF NIX EXEMPTION PLAT NO. 047-27-2-RE-2#2639098, BEING A PART OF THE NW/4 OF SECTION 27 CENTRAL WYOMING COUNCIL, INC., BOY SCOUTS OF AMERICA DIAMOND RESOURCES CO. 12/03/2010 Weld 05N 61W 35 NW CENTRAL WYOMING COUNCIL, INC., BOY SCOUTS OF AMERICA DIAMOND RESOURCES CO. 12/03/2010 Weld 05N 61W 24 SE CHAD T. HALE, A SINGLE MAN DIAMOND RESOURCES CO. 01/19/2011 Weld 06N 62W 14 W2 SE CHARLA JEANNE SPENCE F/K/A CHARLA JEANNE MOORE, DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/10/2010 Weld 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING., CHARLES GERALD HERD DIAMOND RESOURCES CO. 11/02/2010 Weld 07N 60W 17 E2 CHARLES GERALD HERD, ATTORNEY IN FACT FOR BRELERE HERD DIAMOND RESOURCES CO. 11/08/2010 Weld 07N 60W 17 E2 CHARLES HENRY DUBS, A SINGLE MAN DIAMOND RESOURCES CO. 11/10/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), CHARLES J. WHEELER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 Weld 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH , THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALLY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST., CHARLES RIDDELL, A MARRIED MAN DIAMOND RESOURCES CO. 03/18/2011 Weld 08N 62W 13 N2 CHARLES ROLLIN POWELL, DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/06/2010 Weld 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST., CHARLOTTE J. GAUT, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/31/2011 Weld 06N 61W 26 SW NW,NW SW CHERYL JEAN CRABBE, A/K/A CHERYL CRABBE, A MARRIED WOMAN CAPITAL LAND SERVICES, INC. 05/03/2010 Weld 09N 64W 01 SE CHERYL LYNN FIELDS, FKA CHERYL LYNN HOFFERBER DIAMOND RESOURCES CO. 07/27/2010 Weld 02N 63W 26 SW/4 LESS 4 ACRES IN NE CORNER, CHERYL LYNN FIELDS, FKA CHERYL LYNN HOFFERBER DIAMOND RESOURCES CO. 07/27/2010 Weld 02N 63W 27 W2 SE CHERYL RAE CARPINELLO, A/K/A CHERYL R. CARPINELLO, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/25/2010 Weld 07N 61W 21 NW NW CHERYL RAE CARPINELLO, A/K/A CHERYL R. CARPINELLO, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/21/2010 Weld 07N 61W 20 N2 NE CINDY MARKER HEGY AND JAMES P. HEGY, W/H HOP ENERGIES, LLC 04/30/2010 Weld 09N 61W 17 NW CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, REPRESENTED HEREIN BY KRIS JONES, MAYOR BASELINE MINERALS, INC. 12/01/2010 Weld 07N 60W 11 W2 CLARA JANE WATERWORTH, A/K/A JANE WATERWORTH, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/29/2012 Weld 11N 58W 19 E2 W2,E2, LOT1, LOT2, LOT3, LOT4 C - 6 CLARENCE WILLIAM ROBINSON, JR. AND JOSEPHINE C. ROBINSON, HUSBAND AND WIFE DIAMOND OPERATING, INC. 07/26/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 CLAUDIAJEANETTE MCINTYRE WISMA DIAMOND RESOURCES CO. 12/03/2010 Weld 06N 61W 34 NW NW,NE NW,NW NE CLAYTON WENTWORTH EIFLER BILL BARRETT CORPORATION 01/15/2013 Weld 06N 61W 31 SENW; E2SW, SE CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 Weld 09N 61W 05 S2 N2, LOT1, LOT2, LOT3, LOT4 CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 Weld 09N 61W 05 SE CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 Weld 09N 61W 05 SW CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 Weld 09N 61W 08 W2 CLYDE A. NELSON, A MARRIED MAN DIAMOND RESOURCES CO. 03/14/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 CLYDE A. NELSON, A/K/A CLYDE NELSON, A MARRIED MAN DIAMOND RESOURCES CO. 01/26/2012 Weld 07N 62W 12 E2 CLYDE LUEKING, A/K/A CLYDE F. LUEKING AND MARLENE LUEKING, HUSBAND AND WIFE HOP ENERGIES, LLC 02/01/2010 Weld 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW COLETTE KAY FRIDGEN, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 02N 63W 34 SE COLLEEN J. KOBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 Weld 09N 61W 35 S2 SE,SE SW COLLEEN J. KOBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 Weld 08N 61W 02 S2 NE,SE, LOT1, LOT2 CRAIG BLACK, A MARRIED MAN DIAMOND RESOURCES CO. 08/06/2010 Weld 08N 61W 31 NE CYNTHIA M. SPURLOCK, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/20/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 DANIEL D. WAGNER & MARGARET WAGNER, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/07/2010 Weld 02N 63W 27 NW DANIEL L. PETERSON & MARILU PETERSON DIAMOND RESOURCES CO. 10/12/2010 Weld 08N 61W 09 E2 DANIELLE R. ULLMANN, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/18/2011 Weld 07N 62W 02 S2 NE, LOT1, LOT2 DANIELLE R. ULLMANN, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/25/2011 Weld 07N 62W 02 S2 NW, LOT3, LOT4 DARCY C. MCEVOY, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 03/01/2011 Weld 06N 61W 26 SW NW, NW SW DARELL D. ZIMBELMAN, A MARRIED MAN DIAMOND RESOURCES CO. 11/22/2010 Weld 02N 63W 23 SW DARLENE JOY WILSON VERMEULEN, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/22/2010 Weld 06N 61W 34 NW NW,NE NW,NW NE DARRELL L. JOHNSON AND CAROLYN J. JOHNSON, H/W HOP ENERGIES, LLC 02/25/2010 Weld 07N 62W 12 SE NW,SE SW DAVE DUELL & BONNIE DUELL, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 Weld 07N 62W 12 E2,SE NW,SE SW DAVID E. POTTS, A SINGLE MAN DIAMOND RESOURCES CO. 01/03/2011 Weld 04N 61W 27 SE DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE DIAMOND RESOURCES CO. 07/23/2010 Weld 09N 61W 05 ALL DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE DIAMOND RESOURCES CO. 07/23/2010 Weld 09N 61W 08 W2 DAVID LESLIE BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 09/13/2010 Weld 10N 61W 08 E2 E2 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 61W 01 S2 NE,SE, LOT1, LOT2 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 61W 23 W2 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 61W 10 S2 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 61W 13 NW,SW DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 61W 23 NE DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 61W 14 SE C - 7 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 61W 24 NW DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 61W 24 NE DAVID O. BONE & PATRICIA A. BONE, HUSBAND & WIFE DIAMOND RESOURCES CO. 10/13/2010 Weld 02N 63W 27 E2 SW DAVID R. STEELE, A MARRIED MAN DIAMOND RESOURCES CO. 01/27/2011 Weld 09N 60W 30 SE DAVID VEACH, A SINGLE MAN DIAMOND RESOURCES CO. 12/29/2010 Weld 04N 61W 33 W2,SE DEAN M. POUSH, A/K/A DEAN MARQUIS POUSH, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 Weld 07N 60W 10 E2 DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 62W 25 E2 NE,NW NE DEBORAH A. SQUIRE, A/K/A DEBORAH A. BIRD FLATIRON ENERGY COMPANY, INC. 07/02/2010 Weld 07N 60W 22 E2 DEBORAH JOHNSON, A SINGLE WOMAN DIAMOND RESOURCES CO. 11/09/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), DEBORAH KAY GRIFFIE DIAMOND RESOURCES CO. 02/09/2011 Weld 06N 61W 34 NE NW,NW NE DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 E2 NW DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 Weld 07N 62W 01 N2 DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 W2 NW DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 NE DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 Weld 07N 62W 01 N2 DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 E2 NW DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 W2 NW DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 NE DEBRA GLEE JOHNSON MONTOYA HOP ENERGIES, LLC 03/10/2010 Weld 08N 62W 12 S2 DELLCONN OIL CORPORATION DIAMOND RESOURCES CO. 02/02/2012 Weld 07N 60W 01 S2 NW, LOT3, LOT4 DELPHINE BERRYHILL, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/17/2011 Weld 04N 61W 32 SW DENNIS D. KITZMAN & SUSAN K. KITZMAN, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/07/2010 Weld 02N 63W 34 W/2 NW/4 LESS AND EXCEPT A TRACT DESCRIBED AS: A TRACT COMMENCING AT THE SW CORNER OF THE W/2 NW/4; THENCE N 00 DEGREES 30' 46"W A DISTANCE OF 250'; THENCE N89 DEGREES 19' 55" E A DISTANCE OF 553'; THENCE S 00 DEGREES 30' 46" E A DISTANCE OF 250'; THENCE S 89 DEGREES 19' 55" W A DISTANCE OF 553' TO POB, DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/06/2010 Weld 04N 61W 27 E2 NE,ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOU DITCH, DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 Weld 03N 61W 02 LOT 3, LOT 4 DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 25 N2,NE SE DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 28 SE DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 33 NE DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 34 S2,N2 NW, NORTH 50 ACRES OF NW/4 DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 35 SW SW DENNIS M. BUCHHOLZ, A SINGLE MAN DIAMOND RESOURCES CO. 09/16/2010 Weld 01N 64W 12 THE SOUTH 53-1/3 ACRES OF THE SE/4 C - 8 DEREK COLLINS JANSEN, F/K/A DEREK COLLINS & COLLEEN J. JANSEN, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/05/2012 Weld 08N 62W 23 SW DEVONA CARLINE WEAR DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 DEVONA CARLINE WEAR DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 DEVONA CARLINE WEAR DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 62W 25 E2 NE,NW NE DIANA LEE MARTINEZ, A WIDOW DIAMOND RESOURCES CO. 09/20/2013 Weld 10N 61W 32 SE DIANE CASELMAN, A SINGLE WOMAN DIAMOND RESOURCES CO. 11/09/2010 Weld 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), DIANE HARRIS HANSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/21/2012 Weld 06N 61W 31 LOT1 DIANE R. KLIEWER & VERNON L. KLIEWER, HER HUSBAND DIAMOND RESOURCES CO. 01/10/2012 Weld 07N 62W 12 NE NW,W2 W2,NE SW DIANNE STICKNEY DAVIES, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/22/2010 Weld 06N 61W 34 NE NW,NW NE DIANNE STICKNEY DAVIES, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/22/2010 Weld 06N 61W 34 NW NW DOLORES ALEXANDER, A WIDOW DIAMOND RESOURCES CO. 12/16/2010 Weld 04N 61W 23 NW DOLORES ALEXANDER, A WIDOW DIAMOND RESOURCES CO. 12/16/2010 Weld 04N 61W 32 SW DOLORES NOREENE MOORE DIAMOND RESOURCES CO. 02/09/2011 Weld 06N 61W 34 NE NW,NW NE DOLPH HENRY GROVES DIAMOND RESOURCES CO. 10/11/2010 Weld 04N 61W 26 N2 SE, SW/4 LESS 10 ACRES FOR RESERVOIR SW/4SE4, LESS 10 ACRES FOR RESERVOIR, DON NORRISH, A WIDOWER DIAMOND RESOURCES CO. 11/19/2010 Weld 01N 64W 19 PART OF THE SE/4 SW/4 AND PART OF THE SE/4 MORE FULLY DESCRIBED IN DOCUMENT #2792489, DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 17 NW DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 19 E2 SW, LOT3, LOT4, SE DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 17 SW DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 18 E2 DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 Weld 09N 62W 24 NE SE, SE NE DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 Weld 09N 62W 25 NE DON SLOAN, A WIDOWER DIAMOND RESOURCES CO. 09/15/2010 Weld 02N 64W 26 E/2 SE/4 LESS .30 ACRE TRACT, DONALD E. GREEN, AS TRUSTEE OF THE DONALD E. GREEN FAMILY TRUST, DATED MAY 16, 2003 BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/24/2010 Weld 07N 60W 01 S2 NW,S2 NE,S2, LOT3, LOT4 DONALD J. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 Weld 04N 61W 10 S2 NE,S2 DONALD J. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 Weld 05N 61W 11 S2 DONALD JAMES WEST AND PATRICIA D. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 Weld 08N 62W 13 S2 DONALD JAMES WEST AND PATRICIA D. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 Weld 08N 62W 24 N2 DONALD JAMES WEST AND PATRICIA D. WEST, H/W JAMES C. KARO ASSOCIATES 03/30/2010 Weld 07N 60W 06 W2 DONALD L. JOHNSON, A SINGLE MAN HOP ENERGIES, LLC 02/25/2010 Weld 07N 62W 12 SE NW,SE SW DONALD LUTHER GROVES DIAMOND RESOURCES CO. 10/11/2010 Weld 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00) , DONALD R. HARRIS, II, A MARRIED MAN DIAMOND RESOURCES CO. 02/21/2012 Weld 06N 61W 31 LOT1 DONALD SHELLER AND VICKI SHELLER, H & W JAMES C. KARO ASSOCIATES 10/11/2007 Weld 08N 62W 23 N2 SE DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 Weld 09N 62W 24 SE NE,NE SE DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 Weld 09N 62W 25 NE DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 Weld 09N 61W 17 NW DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 Weld 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 Weld 09N 61W 17 SW C - 9 DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 Weld 09N 61W 18 E2 DONALD W. TIBBETTS, A MARRIED MAN DIAMOND RESOURCES CO. 01/31/2011 Weld 06N 61W 26 SW NW,NW SW DONNA CRAFT, A WIDOW DIAMOND RESOURCES CO. 12/27/2011 Weld 10N 61W 26 SW DONNA EVERSON, A WIDOW DIAMOND RESOURCES CO. 12/14/2010 Weld 02N 63W 26 SW/4 EXCEPTING AND RESERVING A TRACT OF LAND IN THE NE/4 SW/4 DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SW/4, THENCE SOUTH 0 DEGREES 20' WEST, 110.51 FEET; THENCE SOUTH 47 DEGREES 41' WEST 167.25 FEET; THENCE NORTH 75 DEGREES 19' WEST 274.85 FEET; THENCE NORTH 41 DEGREES 49' WEST 339.25 FEET; THENCE NORTH 89 DEGREES 14' WEST 42.60 FEET; THENCE EAST 876.75 FEET TO THE PLACE OF BEGINNING., DONNA L. COURNOYER, A/K/A DONNA LEE COURNOYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 Weld 09N 61W 10 NW DONNA L. KING, A/K/A DONNA LEE KING, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/20/2010 Weld 09N 61W 05 SE DONNA PINTO, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/09/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 22 SE SE DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 24 N2,SE,E2 SW DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 27 E2 NE DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 22 W2 SE DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 27 W2 NE DORIS L. POUSH, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 Weld 07N 60W 10 E2 DOROTHY D. SANDUSKY, F/K/A DOROTHY DEER, A MARRIED WOMAN DEALING IN HER SOLE & SEPARATE PROPERTY DIAMOND RESOURCES CO. 11/18/2010 Weld 07N 60W 03 SW DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 Weld 09N 62W 24 SE NE,NE SE DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 Weld 09N 62W 25 NE DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 Weld 09N 61W 17 NW DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 Weld 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 Weld 09N 61W 17 SW DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 Weld 09N 61W 18 E2 DOROTHY GILLETT, A WIDOW BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/01/2010 Weld 07N 61W 12 S2 SW DOROTHY L. GISH BY ROBERT F. GISH, A-I-F HOP ENERGIES, LLC 02/25/2010 Weld 07N 62W 12 SE NW, SE SW DOROTHY W. CORDWELL, TRUSTEE OF THE CORDWELL FAMILY TRUST, DATED JULY 16, 1985 JACKFORK LAND, INC. 06/08/2010 Weld 02N 63W 28 E/2 W/2; E/2 LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS & EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH & SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH 630 FEET & MPD IN OGL DOUG C. FROEHLICH, A/K/A DOUG C. FROELICH, A SINGLE MAN DIAMOND RESOURCES CO. 12/20/2010 Weld 08N 61W 25 NE DOUG LESTER, A MARRIED MAN DIAMOND RESOURCES CO. 02/04/2011 Weld 07N 61W 01 S2 NE,SE, LOT1, LOT2 DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 Weld 03N 61W 02 LOT3, LOT4 DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 Weld 04N 61W 28 SE DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 Weld 04N 61W 34 SE (NEEDS TO BE REMOVED) DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 Weld 04N 61W 25 N2,NE SE DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 Weld 04N 61W 27 E2 NE (NEEDS TO BE REMOVED) DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 Weld 04N 61W 33 NE DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 Weld 04N 61W 34 SW,NORTH 50 ACRES OF NW/4, DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 Weld 04N 61W 35 SW SW C - 10 DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 Weld 04N 61W 25 NW SW DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10.00 ACRES SW/4SE/4 LESS 10.00 ACRES, DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 Weld 04N 61W 26 10.00 ACRES IN SW/4 10.00 ACRES IN SW/4SE/4, DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 Weld 04N 61W 27 W/2NE/4 EAST OF DITCH (VERIFY AGAINST LEASE) DOUGLAS D. VARVEL DIAMOND RESOURCES CO. 07/30/2010 Weld 08N 61W 31 NE DOUGLAS JUNIOR WATERMAN, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY JAMES C. KARO ASSOCIATES 01/11/2008 Weld 08N 62W 14 S2 DOUGLAS W. WILLIAMSON, AKA D.W. WILLIAMMSON, DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 11/20/2009 Weld 09N 61W 09 SW DR. KIM M. RIDDELL, A/K/A KIM M. MADEN, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 Weld 08N 62W 13 N2 DUANGCHAI WASHBURN, A WIDOW JAMES C. KARO ASSOCIATES 09/21/2007 Weld 08N 62W 14 S2 EARL J. ROBINSON AND MARY M. ROBINSON, HUSBAND AND WIFE DIAMOND OPERATING, INC. 07/29/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 EDNA TRUPP, ALSO KNOWN AS EDNA C. TRUPP, A WIDOW BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/07/2010 Weld 07N 61W 12 S2 SW EDWARD BAXTER AND ANNA BAXTER, H & W HOP ENERGIES, LLC 08/04/2010 Weld 07N 62W 10 NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO. 07 15-10-1-RE 2365, EDWARD BAXTER AND ANNA BAXTER, H & W HOP ENERGIES, LLC 08/04/2010 Weld 07N 62W 11 NW,SW EDWARD L. HARRIS AND BETTY L. HARRIS, H/W DIAMOND RESOURCES CO. 07/19/2010 Weld 01N 64W 12 W2 NE EDWARD LEON GROSS DIAMOND RESOURCES CO. 02/09/2011 Weld 06N 61W 34 NE NW,NW NE EDWARD M. ROBINSON, A SINGLE MAN DIAMOND OPERATING, INC. 07/29/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 EDWIN C. AND HAZEL M. JESS, H & W BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/14/2010 Weld 07N 60W 11 E2 EDWIN S. DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 04/01/2011 Weld 08N 62W 24 SW ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 Weld 04N 62W 22 SE SE ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 Weld 04N 62W 24 N2,SE,E2 SW ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 Weld 04N 62W 27 E2 NE ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 Weld 04N 62W 22 W2 SE ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 Weld 04N 62W 27 W2 NE ELEANOR E. BARKER, A WIDOW DIAMOND RESOURCES CO. 01/20/2012 Weld 07N 62W 10 NE ERIC R. LANTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/09/2010 Weld 06N 61W 31 SE1/4NW1/4, E/2SW1/4, W2SW1/4SE1/4, N2SE1/4, SE1/4SE1/7, E2SW1/4SE1/4 ERNEST L. GROVES DIAMOND RESOURCES CO. 10/21/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, ERNEST L. GROVES, A WIDOWER DIAMOND RESOURCES CO. 04/12/2011 Weld 04N 61W 25 NW SW ERNIE TANGYE CONTINENTAL RESOURCES, INC. 01/19/2011 Weld 07N 61W 20 N2 NE ERNIE TANGYE CONTINENTAL RESOURCES, INC. 01/19/2011 Weld 07N 61W 21 NW NW ESTATE OF LORI A. WEST, DECEASED, TERRENCE O. BOLTON, HEIR JAMES C. KARO ASSOCIATES 03/30/2010 Weld 07N 60W 06 W2 FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 22 SE SE FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 24 N2,SE,E2 SW FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 27 E2 NE FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 22 W2 SE, NE NE FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 27 W2 NE FLYNN OF ORMAND BEACH, LP AND BARBARA SILWAY FLYNN, GENERAL MANAGER, C/O THE TRUST COMPANY OF OKLAHOMA DIAMOND RESOURCES CO. 01/06/2011 Weld 05N 61W 25 E2 C - 11 FRANCES DUBS, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/21/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RSERVOIR (30.00), FRANCES N. CLEMONS DIAMOND RESOURCES CO. 01/13/2011 Weld 05N 61W 25 E2 NW,W2 NW FRANCES WERDEL, A SINGLE WOMAN DIAMOND RESOURCES CO. 08/05/2010 Weld 08N 61W 31 NE FRANCIS DUBS, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/22/2011 Weld 04N 61W 25 NW SW FRANK H. DAHLBERG AND GLORIA DAHLBERG, HUSBAND AND WIFE JACKFORK LAND, INC. 06/08/2010 Weld 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , FRANK U. BAXTER AND GAYLE C. BAXTER, H & W HOP ENERGIES, LLC 08/10/2010 Weld 07N 62W 10 NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO. 07 15-10-1-RE 2365, FRANK U. BAXTER AND GAYLE C. BAXTER, H & W HOP ENERGIES, LLC 08/10/2010 Weld 07N 62W 11 NW,SW FRANKLIN R. GRAY, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 08/27/2010 Weld 09N 61W 4 S2 NE, LOT1, LOT2 FRED E. COZZENS, PEARL H. COZZENS & ELMER DEAN COZZENS, TRUSTEES OF THE COZZENS LIVING TRUST DATED AUGUST 25, 2010 DIAMOND RESOURCES CO. 03/20/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 FRED H. CARR & JOAN C. CARR, TRUSTEES UNDER THAT CERTAIN TRUST INDENTURE DATED 6/24/1983 DIAMOND RESOURCES CO. 03/21/2011 Weld 08N 62W 13 N2 FREDA B. LAMM. A WIDOW DIAMOND RESOURCES CO. 01/13/2012 Weld 08N 62W 24 SE,SW FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 Weld 07N 61W 10 S2 FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 Weld 07N 61W 13 W2 FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 Weld 07N 61W 14 SE FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 Weld 07N 61W 24 NE FREDRICK RAY HOLLAND DIAMOND RESOURCES CO. 02/09/2011 Weld 06N 61W 34 NE NW,NW NE FULTON FAMILY 1, CAROL E. FULTON & SHIRLEY D. FULTON, TRUSTEES BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/15/2010 Weld 07N 60W 01 S2 NW, LOT3, LOT4 GARRETT G. BICKFORD, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 07/15/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 C - 12 GARY L. CHRISTENSEN, SOLE SUCCESSOR TRUSTEE OF THE ISABEL M. THOMPSON REVOCABLE TRUST HOP ENERGIES, LLC 07/26/2010 Weld 08N 62W 12 SE,SW GARY L. CHRISTENSEN, SOLE SUCCESSOR TRUSTEE OF THE ISABEL M. THOMPSON REVOCABLE TRUST HOP ENERGIES, LLC 07/26/2010 Weld 08N 62W 13 NE,NW GARY L. FICHTER, INDIVIDUALLY AND AS TRUSTEE OF THE GERALD FICHTER REVOCABLE TRUST AGREEMENT, DATED FEBRUARY 15, 1992 DIAMOND RESOURCES CO. 03/24/2011 Weld 09N 61W 10 NW GARY L. FICHTER, TRUSTEE OF THE GERALD W. FICHTER REVOCABLE TRUST AGREEMENT, DATED FEBRUARY 15, 1992 DIAMOND RESOURCES CO. 08/16/2011 Weld 09N 61W 05 SE GARY L. STEELE DIAMOND RESOURCES CO. 01/28/2011 Weld 09N 60W 30 SE GEORGE G. VAUGHT, JR. HOP ENERGIES, LLC 03/31/2010 Weld 08N 62W 13 N2 GEORGE G. VAUGHT, JR. HOP ENERGIES, LLC 03/31/2010 Weld 08N 62W 12 S2 GEORGE J. NOLAN, JR. DIAMOND RESOURCES CO. 07/21/2010 Weld 09N 61W 03 SE GEORGEAN H. CALLISON DIAMOND RESOURCES CO. 10/18/2010 Weld 07N 61W 29 W2 GEORGEAN H. CALLISON DIAMOND RESOURCES CO. 10/18/2010 Weld 07N 61W 30 COMMENCING AT THE SE/4 CORNER OF SECTION 30, THENCE WEST ALONG THE SOUTH LINE OF SAID SETION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF BEGINNING., GEORGIENE RUTH D'ANGELO DEVLIN, F/K/A GEOGIENE RUTH D'ANGELO, A WIDOW DIAMOND RESOURCES CO. 12/13/2010 Weld 02N 63W 20 NW GERALDINE HOYER, F/K/A GERALDINE BLACK, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/30/2010 Weld 08N 61W 31 NE GLADYS LUEKING TRUST #2 HOP ENERGIES, LLC 02/01/2010 Weld 08N 61W 35 NE, SE NW, SE, E2 SW, SW SW GLORIA A. MCINTOSH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/11/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 Weld 07N 60W 10 W2 GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 Weld 07N 60W 08 E2 GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 Weld 07N 60W 09 NE,E2 NW GRACE D. GIBSON, LIFE TENANT, A SINGLE PERSON JACKFORK LAND, INC. 06/25/2010 Weld 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , C - 13 GREAT NORTHERN PROPERTIES, LLLP DIAMOND RESOURCES CO. 08/24/2011 Weld 08N 61W 02 SW GREAT NORTHERN PROPERTIES, LLLP DIAMOND RESOURCES CO. 08/24/2011 Weld 07N 60W 18 E2 NE GREAT NORTHERN PROPERTIES, LLLP, A COLORADO LIMITED LIABILITY PARTNERSHIP BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/14/2010 Weld 07N 61W 12 N2 NW,W2 NE GREAT NORTHERN PROPERTIES, LLLP, A COLORADO LIMITED LIABILITY PARTNERSHIP BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/14/2010 Weld 09N 62W 12 THE PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST, 6TH P.M., GREGORY J. GOLGART, A SINGLE MAN DIAMOND RESOURCES CO. 11/15/2011 Weld 08N 62W 29 SE SW GUS K. EIFLER III TRUST BILL BARRETT CORPORATION 01/16/2013 Weld 06N 61W 31 SENW; E2SW, SE HAROLD FRANCIS GROVES & BEVERLY RUTH GROVES, HUSBAND & WIFE DIAMOND RESOURCES CO. 11/08/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), HAROLD FRANCIS GROVES & BEVERLY RUTH GROVES, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/22/2011 Weld 04N 61W 25 NW SW HAROLD H. BENDER, A WIDOWER DIAMOND RESOURCES CO. 09/23/2010 Weld 08N 61W 33 SE HAROLD H. BENDER, A WIDOWER DIAMOND RESOURCES CO. 09/23/2010 Weld 08N 61W 34 SW HARRY H. EWING II & JUDY ANN EWING, H/W DIAMOND RESOURCES CO. 07/16/2010 Weld 01N 64W 12 E2 NE HAT CREEK ROYALTY, LTD. DIAMOND RESOURCES CO. 01/12/2012 Weld 07N 60W 11 W2 HAYDEN HITCHCOCK AND KAREN HITCHCOCK, HUSBAND AND WIFE DIAMOND OPERATING, INC. 04/09/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 HEATHER ANNE HOLMES, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/03/2010 Weld 10N 61W 34 N2 Heir of Carol H. Nalley, Deceased, a married woman DIAMOND OPERATING, INC. 07/15/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 HELEN CREWS, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/14/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 HERBERT DUELL & ELAINE DUELL, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 Weld 09N 61W 03 LOT1, LOT2, LOT3, LOT4 HERBERT DUELL & ELAINE DUELL, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 Weld 09N 61W 03 S2 N2 HERMAN PETERSON & DOROTHY PETERSON, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/23/2011 Weld 07N 61W 08 NE HERSCHEL A. POTTS, A MARRIED MAN DIAMOND RESOURCES CO. 01/03/2011 Weld 04N 61W 27 SE HERSCHEL ANTHONY POTTS, ATTORNEY-IN-FACT FOR ETHEL W. POTTS DIAMOND RESOURCES CO. 03/26/2012 Weld 04N 61W 27 E2 SW HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 Weld 07N 61W 12 N2 NW, W2 NE HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 Weld 07N 61W 23 NE HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 Weld 07N 61W 23 W2 HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 Weld 07N 61W 24 NE HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 Weld 07N 61W 24 NW HOLLY HITCHCOCK GOURLEY, DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/15/2006 Weld 09N 61W 04 NE IRENE DUELL, A WIDOW DIAMOND RESOURCES CO. 03/27/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 IRENE HOFF BRUNMEIER A/K/A IRENE BRUNMEIER, A WIDOW BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/01/2010 Weld 07N 61W 12 S2 SW J. DIANA MALLEY AND KEITH E. MALLEY, W/H HOP ENERGIES, LLC 12/21/2009 Weld 07N 62W 01 SW JACALYN M. DIXON, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 Weld 09N 61W 35 S2 SE,SE SW C - 14 JACALYN M. DIXON, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 Weld 08N 61W 02 S2 NE,SE, LOT1, LOT2 JACK GILLETTE & BARBARA GILETTE, HUSBAND & WIFE NOCO OIL COMPANY, LLC 08/21/1999 Weld 09N 61W 17 E2 JACKIE F. SCHREINER, TRUSTEE OF THE SHIRLEY J. SCHREINER FAMILY TRUST DIAMOND RESOURCES CO. 12/02/2010 Weld 02N 63W 23 SW JACKIE PARKINSON, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/07/2011 Weld 06N 62W 02 LOT B RECORDED EXEMPTION NO. 0797-02-3 RE-3343, ACCORDING TO THE MAP RECORDED 9/8/02 AT RECEPTION NO. 2988794, BEING A PORTION OF THE W2 NW AND THE N2 SW JACQUELINE HELFENSTEIN & RICHARD HELFENSTEIN, TRUSTEES OF THE HELFENSTEIN FAMILY TRUST DIAMOND RESOURCES CO. 03/29/2011 Weld 07N 60W 18 E2 NE JAMES ALAN SONGER AND KELLY SONGER HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 NE JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 Weld 07N 62W 01 N2 JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 W2 NW JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 E2 NW JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 Weld 08N 61W 33 NE JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 Weld 08N 61W 34 NW JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 Weld 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 Weld 07N 61W 11 SE,NE JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 Weld 07N 62W 03 NW JAMES D. ZIMBELMAN DIAMOND RESOURCES CO. 11/23/2010 Weld 02N 63W 23 SW JAMES E. BURKE & MELODY R. BURKE, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/07/2011 Weld 05N 61W 28 SW JAMES G. MCCUE III NOCO OIL COMPANY, LLC 11/01/1999 Weld 09N 61W 03 NW JAMES G. MCCUE III NOCO OIL COMPANY, LLC 11/01/1999 Weld 09N 61W 10 N2 JAMES J. SIMMONS, A MARRIED MAN DIAMOND RESOURCES CO. 12/12/2011 Weld 08N 62W 13 N2 JAMES J. SIMMONS, A MARRIED MAN DIAMOND RESOURCES CO. 12/12/2011 Weld 08N 62W 15 N2 JAMES J. SIMMONS, A/K/A JAMES JACKSON SIMMONS, A MARRIED MAN DIAMOND RESOURCES CO. 12/21/2011 Weld 08N 62W 14 N2 JAMES JOSEPH DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 11/18/2010 Weld 02N 63W 32 NE NW JAMES L. GROVES, A MARRIED MAN DIAMOND RESOURCES CO. 09/22/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), JAMES L. GROVES, A MARRIED MAN DIAMOND RESOURCES CO. 03/22/2011 Weld 04N 61W 25 NW SW JAMES PAUL MCINTYRE, JR. DIAMOND RESOURCES CO. 11/22/2010 Weld 06N 61W 34 NW NW JAMES PAUL MCINTYRE, JR. DIAMOND RESOURCES CO. 11/22/2010 Weld 06N 61W 34 NE NW,NW NE JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 62W 24 NE SE, SE NE JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 62W 25 NE JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 17 NW JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 17 SW JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 18 E2 C - 15 JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 19 E2 SW, LOT3, LOT4, SE JAMES VAN OSTRAND, A MARRIED MAN DIAMOND RESOURCES CO. 01/20/2012 Weld 07N 61W 21 S2 SW JAMES VAN OSTRAND, TRUSTEE OF THE GARY VAN OSTRAND LIFETIME BENEFIT TRUST DIAMOND RESOURCES CO. 01/20/2012 Weld 07N 61W 21 S2 SW JAMES WERDEL, A SINEL MAN DIAMOND RESOURCES CO. 08/05/2010 Weld 08N 61W 31 NE JAMEY LEE DUBS DIAMOND RESOURCES CO. 11/11/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 62W 25 E2 NE,NW NE JAN GIPSON, A WIDOW DIAMOND RESOURCES CO. 03/18/2011 Weld 05N 61W 23 NE JANE MANLY, A SINGLE WOMAN DIAMOND RESOURCES CO. 08/23/2010 Weld 09N 61W 05 SE JANE MANLY, A SINGLE WOMAN DIAMOND RESOURCES CO. 09/22/2010 Weld 09N 61W 10 NW JANET GROVES JOHANNSEN DIAMOND RESOURCES CO. 03/14/2011 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, JANET GROVES JOHANNSEN DIAMOND RESOURCES CO. 03/24/2011 Weld 04N 61W 25 NW SW JANET ROBERTS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/28/2011 Weld 09N 60W 30 SE JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 E2 NW JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 W2 NW JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 Weld 07N 62W 01 N2 JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 NE JANICE A. COMMUNAL, A SINGLE WOMAN HOP ENERGIES, LLC 04/23/2010 Weld 09N 61W 17 NW JANIS M. NAKUTIN, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/19/2012 Weld 07N 61W 21 S2 SW JAY W. GIBSON, A MARRIED MAN DIAMOND RESOURCES CO. 09/15/2010 Weld 08N 61W 03 SE JEAN B. ANDRE A/K/A JEAN ANDRE, A SINGLE WOMAN CAPITAL LAND SERVICES, INC. 05/13/2010 Weld 09N 64W 01 SE JEANNE BOGGS DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 JEANNE BOGGS DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 JEANNE BOGGS DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 62W 25 E2 NE,NW NE JEFFERY JOHNSON, A MARRIED MAN DIAMOND RESOURCES CO. 11/09/2010 Weld 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), JEFFREY N. BARNUM & TONI J. BARNUM, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/28/2010 Weld 04N 62W 22 W2 SE JEFFREY N. BARNUM & TONI J. BARNUM, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/28/2010 Weld 04N 62W 27 W2 NE JEFFREY QUINSLER, A SINGLE MAN DIAMOND RESOURCES CO. 01/10/2011 Weld 10N 60W 05 S2 NW, LOT3, LOT4 JENNIFER GREG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 27 E2 NE, AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF THE WASTEWAY FROM THE BIJOY DITCH JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 03N 61W 02 LOT 3, LOT 4 JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 25 N2,NE SE JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 28 SE JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 33 NE JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 34 S2,N2 NW, NORTH 50 ACRES OF NW/4 C - 16 JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 35 SW SW JENNIFER S. JONES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2012 Weld 07N 62W 12 NE NW,W2 W2,NE SW JENNIFER S. JONES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2012 Weld 07N 62W 11 N2 NE,SW NE JENNIFER S. JONES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2012 Weld 07N 62W 13 S2 JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 62W 25 E2 NE,NW NE JERALD STEELE, A MARRIED MAN DIAMOND RESOURCES CO. 01/28/2011 Weld 09N 60W 30 SE JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 Weld 07N 62W 01 SE JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 Weld 07N 61W 06 NE,E2 NW,W2 NW JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 Weld 07N 62W 01 NE,NW JERRY LUEKING, A/K/A JERRY N. LUEKING AND CAROLYN LUEKING, HUSBAND AND WIFE HOP ENERGIES, LLC 02/21/2010 Weld 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 33 NE JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 34 NW,NORTH 50 ACRES OF THE NW/4, JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 03N 61W 02 LOT3, LOT4 JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 25 N2 JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 27 E2 NE,W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOU DITCH, JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 28 SE JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 35 SW SW JOAN SIMS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 Weld 07N 60W 02 S2 NE,SE,S2 NW,SW, LOT1, LOT2, LOT3, LOT4 JOANN GROSS RYAN DIAMOND RESOURCES CO. 02/04/2011 Weld 06N 61W 34 NE NW,NW NE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 22 W2 SE, NE NE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 27 W2 NE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 22 SE SE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 24 N2,SE,E2 SW JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 27 E2 NE JOE HAWKINS AND GAIL HAWKINS, HUSBAND AND WIFE JACKFORK LAND, INC. 06/11/2010 Weld 04N 61W 24 NE JOHN C. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 Weld 04N 61W 10 S2 NE,S2 JOHN C. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 Weld 05N 61W 11 S2 JOHN FREDERICK WILSON, A/K/A JOHN FRED WILSON, A MARRIED MAN DIAMOND RESOURCES CO. 01/13/2011 Weld 04N 61W 01 S2 NE, LOT1, LOT2 JOHN G. REID II, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/24/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 Weld 04N 62W 22 SE SE JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 Weld 04N 62W 24 N2,SE,E2 SW JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 Weld 04N 62W 27 W2 NE JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 Weld 04N 62W 22 W2 SE JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 Weld 04N 62W 27 E2 NE C - 17 JOHN P. LAFARGE, A SINGLE MAN DIAMOND RESOURCES CO. 09/21/2010 Weld 10N 61W 08 W2 E2 JOHN P. WIEDORN & CHRISTIE D. WIEDORN, A/K/A CHRISTINE WIEDORN, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/09/2011 Weld 09N 61W 35 S2 SE JOHN P. WIEDORN & CHRISTIE D. WIEDORN, A/K/A CHRISTINE WIEDORN, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/09/2011 Weld 09N 61W 35 SE SW JOHN R. STEVENS, A MARRIED MAN DIAMOND RESOURCES CO. 11/19/2010 Weld 01N 64W 19 PART OF THE SE/4 SW/4 AND PART OF THE SE/4, MORE FULLY DESCRIBED IN DOCUMENT # 2792489, JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 Weld 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 Weld 04N 61W 28 SE JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 Weld 04N 61W 33 NE JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 Weld 04N 61W 25 NE SE,N2 JOHN TUMA, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/11/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 JOHN W. WHEELER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 Weld 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO A POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 6 WEST., JONNI K. DRESSENDORFER, A/K/A JONNI K. GARDEY, HEIR OF CAROL H. NALLEY, DECEASED, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/02/2010 Weld 07N 60W 22 E2 JOSE A. BACA, A/K/A JOSE A. BACA IV, A MARRIED MAN DIAMOND RESOURCES CO. 09/15/2010 Weld 10N 61W 08 W2 E2 JOSEPH E. DREXLER & HELEN W. DREXLER, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/05/2011 Weld 06N 62W 01 LOT B OF RECORDED EXEMPTION NO. 0797-01-2-RE-3451, RECORDED 12/10/02 AT RECEPTION NO. 3013246, LOCATED IN THE E2NW JOSH H. PARR, A SINGLE MAN DIAMOND OPERATING, INC. 11/28/2005 Weld 09N 61W 03 NW JOSH H. PARR, A SINGLE MAN DIAMOND OPERATING, INC. 11/28/2005 Weld 09N 61W 10 N2 JOSH H. PARR, A SINGLE MAN DIAMOND OPERATING, INC. 11/28/2005 Weld 09N 61W 09 NE JOY M. VITGENOS, A SINGLE WOMAN JACKFORK LAND, INC. 06/23/2010 Weld 02N 63W 26 E2 SE JOYCE A. SMITH, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/02/2011 Weld 04N 61W 10 S2 NE,S2 JOYCE A. SMITH, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/02/2011 Weld 05N 61W 11 S2 JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 Weld 07N 60W 10 W2 JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 Weld 07N 60W 08 E2 JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 Weld 07N 60W 09 NE,E2 NW JUDITH E. ATKINSON, A WIDOW CONTINENTAL RESOURCES, INC. 03/02/2011 Weld 07N 62W 08 NE JUDITH E. ATKINSON, A WIDOW CONTINENTAL RESOURCES, INC. 03/02/2011 Weld 07N 62W 08 SE JUDITH R. CLINCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 Weld 09N 61W 35 S2 SE,SE SW JUDITH R. CLINCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 Weld 08N 61W 02 S2 NE,SE, LOT1, LOT2 JUDITH SEDBROOK, F/K/A JUDITH TANGYE, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 01/26/2011 Weld 07N 61W 20 N2 NE JUDITH SEDBROOK, F/K/A JUDITH TANGYE, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 01/26/2011 Weld 07N 61W 21 NW NW JUDY BINNEY DIAMOND RESOURCES CO. 03/14/2011 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, JUDY BRANNBERG, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/05/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 JUDY BRANNBERG, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/01/2012 Weld 07N 62W 12 E2 JUDY TOURNILLON DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 C - 18 JUDY TOURNILLON DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 JUDY TOURNILLON DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 62W 25 E2 NE,NW NE JULIA A. MILLS, A/K/A JULIE MILLS AND CHARLES MILLS, WIFE AND HUSBAND JACKFORK LAND, INC. 06/08/2010 Weld 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , JULIE M. KORT, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/07/2010 Weld 09N 61W 35 S2 SE,SE SW JULIE M. KORT, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/07/2010 Weld 08N 61W 02 S2 NE,SE, LOT1, LOT2 JULIUS A. PLUSS, A MARRIED MAN DIAMOND RESOURCES CO. 09/13/2010 Weld 02N 63W 34 SW KAREN J. KOCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 Weld 09N 61W 35 S2 SE,SE SW KAREN J. KOCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 Weld 08N 61W 02 S2 NE,SE, LOT1, LOT2 KAREN L. BELL, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/29/2010 Weld 05N 61W 11 NE KAREN L. BELL, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/29/2010 Weld 05N 61W 11 NW KAREN NITSCHKE, ATTORNEY-IN-FACT FOR BARBARA NITSCHKE, A WIDOW CONTINENTAL RESOURCES, INC. 11/08/2011 Weld 08N 62W 23 SW KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 Weld 04N 62W 24 N2,SE,E2 SW KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 Weld 04N 62W 27 E2 NE KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 Weld 04N 62W 22 W2 SE, NE NE KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 Weld 04N 62W 27 W2 NE KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 Weld 04N 62W 22 SE SE KATHLEEN K. DICKEY, F/K/A KATHLEEN K. DORCAS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 Weld 07N 61W 20 N2 NE KATHLEEN K. DICKEY, F/K/A KATHLEEN K. DORCAS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 Weld 07N 61W 21 NW NW KATHLEEN M. PEAKE & RICK MOSER, CO-CONSERVATORS OF THE ESTATE OF BRUCE WAYNE MOSER DIAMOND RESOURCES CO. 10/25/2011 Weld 08N 61W 31 SE KATHLEEN M. PEAKE, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/25/2011 Weld 08N 61W 31 SE KATHY DORN WALKER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/02/2012 Weld 06N 61W 31 LOT1 KATHY KERR WILLIAMSON DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 KATHY KERR WILLIAMSON DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 KATHY KERR WILLIAMSON DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 62W 25 E2 NE,NW NE KEITH BICKFORD AND FRANCES F. BICKFORD, H & W DIAMOND OPERATING, INC. 07/15/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 W2 NE,E2 NW C - 19 KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 LOT1, LOT2 KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 62W 25 E2 NE,NW NE KENNETH A. DAHLBERG, A MARRIED MAN DEAING IN HIS SOLE AND SEPARATE INTERESTS JACKFORK LAND, INC. 06/08/2010 Weld 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , KENNETH D. JACOBS, A WIDOWER DIAMOND RESOURCES CO. 03/20/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 KENNETH TANGYE, A MARRIED MAN DIAMOND RESOURCES CO. 01/26/2011 Weld 07N 61W 20 N2 NE KENNETH TANGYE, A MARRIED MAN DIAMOND RESOURCES CO. 01/26/2011 Weld 07N 61W 21 NW NW KENT K. MILLER, A MARRIED MAN DIAMOND RESOURCES CO. 10/21/2010 Weld 08N 62W 29 ALL KERRLYN SUE CARVELL DIAMOND RESOURCES CO. 11/11/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), KEVIN A. KELLEY DIAMOND RESOURCES CO. 01/24/2011 Weld 04N 61W 33 W2,SE KEVIN CHRISTOPHER GROSS DIAMOND RESOURCES CO. 02/09/2011 Weld 06N 61W 34 NE NW,NW NE KEVIN HOFFMAN CHARLTON, TRUSTEE OF THE ANNE LAURIE CUYKENDALL CHARLTON TRUST DIAMOND RESOURCES CO. 12/09/2010 Weld 02N 63W 23 E2 SE KIMBERLY JO MASSEY, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/19/2010 Weld 02N 63W 34 SE KIMBERLY MEEK, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/17/2010 Weld 06N 61W 26 NW SW,SW NW KIP GORDER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 Weld 08N 62W 13 N2 KIVI BAUER, A SINGLE WOMAN DIAMOND RESOURCES CO. 08/19/2010 Weld 02N 63W 34 SE KS PROPERTIES, INC LONE TREE ENERGY 05/05/2010 Weld 06N 61W 31 SEE LEASE FOR DESCRIPTION KYLE KELLEY, A/K/A KYLE E. KELLEY DIAMOND RESOURCES CO. 01/24/2011 Weld 04N 61W 33 W2,SE L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 Weld 06N 61W 30 LOT1, LOT2 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 Weld 06N 61W 31 NE L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 Weld 06N 61W 31 NE NW L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 Weld 06N 61W 31 LOT2, LOT3, LOT4 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 Weld 06N 61W 29 SW SW L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 Weld 06N 61W 32 N2 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 Weld 06N 62W 25 E2 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 Weld 06N 62W 25 E2 C - 20 LADONNA J. DIXON, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/03/2011 Weld 04N 61W 27 SE LARRY BAUER DIAMOND RESOURCES CO. 08/19/2010 Weld 02N 63W 34 SE LARRY CULPEPPER, A MARRIED MAN DIAMOND RESOURCES CO. 11/16/2010 Weld 04N 61W 02 SE NW,S2 NE,N2 S2,SW SW, LOT3 LARRY D. DUELL, A MARRIED MAN DIAMOND RESOURCES CO. 03/27/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 LARRY EDSON, A MARRIED MAN CONTINENTAL RESOURCES, INC. 01/17/2011 Weld 04N 61W 32 SW LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 62W 24 NE SE, SE NE LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 62W 25 NE LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 17 NW LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 17 SW LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 18 E2 LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 19 E2 SW, LOT3, LOT4, SE LAURA JEAN GORESLINE, A SINGLE WOMAN JACKFORK LAND, INC. 6/18/2010 Weld 02N 63W 28 E2 W2, E2, LESS AN EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS & EXCEPT A 5.95 ACRE TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POING ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH & SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING, CONTAINING 3.15 ACRES, MORE OR LESS. EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE OF SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING, CONTAINING .6 ACRES, MORE OR LESS; AND LESS & EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER OF SECTION 28; TOWNSHIP 2 NORTH; RAINGE 63 WEST OF THE SIXTH PRINCIPAL MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK & RECORDER OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT. MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , LAVONNE CHAPMAN, A-I-F FOR BESSIE V. WASHBURN JAMES C. KARO ASSOCIATES 09/24/2007 Weld 08N 62W 24 SW LAWRENCE D. GILL, AS TRUSTEE OF THE JAMES L. SIRIOS RESIDUARY TRUST JACKFORK LAND, INC. 05/28/2010 Weld 02N 64W 24 ALL THAT PART OF THE SE/4 LYING NORTH OF THE BURLINGTONNORTHERN RAILROAD RIGHT OF WAY LAZELLE ATKINSON-BONTRAGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/03/2011 Weld 07N 62W 08 NE NE NE,NE/4 LESS NE/4 NE/4 NE/4, LAZELLE ATKINSON-BONTRAGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/03/2011 Weld 07N 62W 08 SE LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS HOP ENERGIES, LLC 04/23/2010 Weld 07N 62W 24 SE LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS HOP ENERGIES, LLC 04/23/2010 Weld 07N 62W 25 NE LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS HOP ENERGIES, LLC 04/23/2010 Weld 07N 62W 25 S2 LEE BOYD COBB, JR. AND SANDRA COBB, HUSBAND AND WIFE JACKFORK LAND, INC. 06/11/2010 Weld 02N 63W 27 W2 SW LEE CUBBISON, A WIDOW DIAMOND RESOURCES CO. 03/18/2011 Weld 05N 61W 23 NE C - 21 LEO EVERETT OSBURNSEN AND DARLAINE I. DAWSON, AKA DARLAINE DAWSON, HUSBAND AND WIFE RED HAWK PETROLEUM, LLC 11/20/2014 Weld 02N 64W 24 A TRACT OF LAND IN THE NW/4 MORE PARTICULARLY DESCRIBED AS: LOT A IN CORREFCTED RECORDED EXEMPTION NO. 1305-24-2 RE-4785, BEING A PORTION OF THE NW/4 NW/4 NW/4 OF SECTION 24, TOWNSHIP 2 NORTH RANGE 64 WEST OF THE 6TH P.M. RECORDED IN THE REAL PROPERTY RECORDS OF WELD COUNTY, COLORADO ON 7/28/2#3568831, LEONA M. HAVILAND, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 Weld 08N 61W 34 SW LEONA M. HAVILAND, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 Weld 08N 61W 33 SE LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 22 SE SE LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 24 N2,SE,E2 SW LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 27 E2 NE LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 22 W2 SE LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 Weld 04N 62W 27 W2 NE LEROY D. PETERSON, A MARRIED MAN DIAMOND RESOURCES CO. 01/20/2011 Weld 04N 61W 26 NW LESTER J. POUSH, A/K/A LESTER JAMES POUSH, JR., A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 Weld 07N 60W 10 E2 LEWIS M. NELSON, A MARRIED MAN DIAMOND RESOURCES CO. 03/18/2011 Weld 05N 61W 23 NE LINDA B. CHILDERS & WILLIAM D. CHILDERS, HER HUSBAND DIAMOND RESOURCES CO. 01/13/2012 Weld 07N 62W 12 NE NW,W2 W2,NE SW LINDA B. CHILDERS & WILLIAM D. CHILDERS, HER HUSBAND DIAMOND RESOURCES CO. 01/13/2012 Weld 07N 62W 11 N2 NE,SW NE LINDA C. WOODWORTH HOP ENERGIES, LLC 04/23/2010 Weld 09N 61W 17 NW LINDA G. WILLIAMS DIAMOND RESOURCES CO. 03/24/2011 Weld 04N 61W 25 NW SW LINDA G. WILLIAMS, A/K/A LINDA GROVES WILLIAMS DIAMOND RESOURCES CO. 03/14/2011 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, LINDA G. WILLIAMS, ATTORNEY-IN-FACT FOR DOLPH HENRY GROVES, A/K/A DOLPH H. GROVES DIAMOND RESOURCES CO. 03/22/2011 Weld 04N 61W 25 NW SW LINDA G. WILLIAMS, ATTORNEY-IN-FACT FOR DONALD LUTHER GROVES DIAMOND RESOURCES CO. 03/22/2011 Weld 04N 61W 25 NW SW LINDA L. SANTORA, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/25/2011 Weld 07N 62W 02 S2 NW, LOT3, LOT4 LINDA L. SANTORA, F/K/A LINDA L. ULLMANN, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/18/2011 Weld 07N 62W 02 S2 NE, LOT1, LOT2 LINDA LEA WOLFE, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/15/2010 Weld 08N 61W 03 SE LINDA M. BENENATI GREEN AS TRUSTEE OF THE LINDA M. BENENATI FAMILY TRUST DATED MAY 16,2003 BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/24/2010 Weld 07N 60W 01 S2 NW,S2 NE,S2, LOT3, LOT4 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 Weld 07N 60W 11 W2 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 Weld 07N 59W 07 W2 W2,E2 SW,W2 SE LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 Weld 07N 59W 17 S2 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 Weld 07N 59W 18 S2,S2 NW,NW NW LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 Weld 07N 60W 12 E2 E2,W2 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 Weld 07N 60W 13 N2 NE, SE NE LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 Weld 07N 60W 14 E2 W2,SW SW,SE/4 LESS THE EAST 24 ACRES LINDA SUE GROSS, A WIDOW DIAMOND RESOURCES CO. 02/09/2011 Weld 06N 61W 34 NE NW,NW NE C - 22 LISA WILLITS DOWN & NORMAN DOWN, HER HUSBAND DIAMOND RESOURCES CO. 08/23/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 LISKEN LYN KENNEDY, F/K/A LISKEN LYN HOFFERBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/27/2010 Weld 02N 63W 26 SW, LESS 4.00 ACRES IN NE CORNER OF SW/4 LISKEN LYN KENNEDY, F/K/A LISKEN LYN HOFFERBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/27/2010 Weld 02N 63W 27 W2 SE LITTLE SISTERS OF THE POOR-HOME FOR THE AGED-DENVER, COLORADO NOCO OIL COMPANY, LLC 09/21/1999 Weld 09N 61W 03 SW LITTLE SISTERS OF THE POOR-HOME FOR THE AGED-DENVER, COLORADO NOCO OIL COMPANY, LLC 09/21/1999 Weld 09N 61W 10 N2 LLOYD L. HARRIS, A MARRIED MAN DIAMOND RESOURCES CO. 02/13/2012 Weld 06N 61W 31 LOT1 LOIS E. KNITTLE & TONY D. KNITTLE, HER HUSBAND DIAMOND RESOURCES CO. 03/23/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 LOIS GLAVINS GILBERT, A SINGLE WOMAN HOP ENERGIES, LLC 07/14/2010 Weld 09N 61W 18 E2 W2, LOT1, LOT2, LOT3 LOIS GLAVINS GILBERT, A SINGLE WOMAN HOP ENERGIES, LLC 07/14/2010 Weld 09N 61W 19 NE NW LOIS I. SCOTT, A WIDOW DIAMOND OPERATING, INC. 05/25/2010 Weld 09N 61W 04 S2 NE, LOT1, LOT2 LOIS JEAN GRAFF, ATTORNEY IN FACT FOR VIVIAN M. CHRISTENSEN DIAMOND RESOURCES CO. 11/18/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), LOIS JEAN GRAFF, ATTORNEY IN FACT FOR VIVIAN M. CHRISTENSEN DIAMOND RESOURCES CO. 03/22/2011 Weld 04N 61W 25 NW SW LOIS V. GILLETTE, INDIVIDUALLY AND AS TRUSTEE OF THE MILES T. GILLETTE TESTAMENTARY TRUST NOCO OIL COMPANY, LLC 08/21/1999 Weld 09N 61W 17 E2 LORENE I. JAMES, A/K/A IONE LORENE ATKINSON JAMES, A WIDOW DIAMOND RESOURCES CO. 03/07/2011 Weld 07N 62W 08 SE LORENE I. JAMES, A/K/A IONE LORENE ATKINSON JAMES, A WIDOW DIAMOND RESOURCES CO. 03/07/2011 Weld 07N 62W 08 NE LORI A. WEST, A SINGLE WOMAN JAMES C. KARO ASSOCIATES 09/26/2007 Weld 08N 62W 13 S2 LORI A. WEST, A SINGLE WOMAN JAMES C. KARO ASSOCIATES 09/26/2007 Weld 08N 62W 24 N2 LORITA LONGNECKER, F/K/A LORETTA GROSS, ATTORNEY IN FACT FOR MARJORIE GROSS, A WIDOW DIAMOND RESOURCES CO. 12/10/2010 Weld 06N 61W 34 NE NW,NW NE LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 Weld 03N 61W 02 LOT 3, LOT 4 LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 25 N2,NE SE LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 27 E2 NE,AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF THE WASTEWAY FROM THE BIJOU DITCH, LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 28 SE LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 33 NE LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 34 S2,N2 NW,NORTH 50 ACRES OF NW/4, LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 35 SW SW LOUIS BOURGEOIS, III, A MARRIED MAN DIAMOND RESOURCES CO. 02/10/2011 Weld 07N 61W 29 W2 LOUIS BOURGEOIS, III, A MARRIED MAN DIAMOND RESOURCES CO. 02/10/2011 Weld 07N 61W 30 COMMENCING AT THE SE/4 CORNER OF SECTION 30, THENCE WEST ALONG THE SOUTH LINE OF SAID SETION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF BEGINNING., LOUISE CARLSON HOKE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 Weld 02N 63W 26 W2 SE LOUISE CARLSON HOKE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 Weld 02N 63W 35 SE, W2 NE LUCILLE DUELL, TRUSTEE OF THE JOHN DUELL FAMILY TRUST DIAMOND RESOURCES CO. 03/22/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 LYDIA DUNBAR, DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 08/03/2002 Weld 09N 61W 17 E2 LYDIA PATTERSON INSTITUTE DIAMOND RESOURCES CO. 03/05/2012 Weld 07N 61W 01 S2 NE,SE, LOT1, LOT2 LYDIA PATTERSON INSTITUTE DIAMOND RESOURCES CO. 03/05/2012 Weld 07N 61W 24 E2 SW,W2 SW LYNNE F. KELLY, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/16/2010 Weld 04N 62W 22 NE NE MABEL L. BAXTER, A WIDOW DIAMOND RESOURCES CO. 12/06/2011 Weld 07N 62W 10 A 5.00 ACRE TRACT IN NE/4 DESCRIBED AS: LOT A OF RECORDED EXEMPTION NO. 0715-10-1-RE2365, BEING A PART OF THE W/2 NE/4 ACCORDING TO THE MAP RECORDED 1/27/1, MABLE L. BAXTER, A SINGLE WOMAN HOP ENERGIES, LLC 01/15/2010 Weld 07N 62W 10 NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO. 07 15-10-1-RE 2365, C - 23 MABLE L. BAXTER, A SINGLE WOMAN HOP ENERGIES, LLC 01/15/2010 Weld 07N 62W 11 NW,SW MABLE L. BAXTER, A SINGLE WOMAN HOP ENERGIES, LLC 01/15/2010 Weld 07N 62W 11 SE MAJORIE A. WORSTER, A SINGLE WOMAN HOP ENERGIES, LLC 02/25/2010 Weld 07N 62W 12 SE NW,SE SW MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 NE MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 W2 NW MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 Weld 07N 62W 01 N2 MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 E2 NW MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 E2 NW MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 W2 NW MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 Weld 07N 62W 01 N2 MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 NE MARGARET H. KREI, A/K/A PEGGY H. KREI, F/K/A MARGARET RIDDELL, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 Weld 08N 62W 13 N2 MARGARET K. APPENZELLER DIAMOND RESOURCES CO. 01/24/2011 Weld 04N 61W 33 W2,SE MARGERY L. BEYDLER, A WIDOW DIAMOND RESOURCES CO. 08/03/2010 Weld 04N 61W 28 SE MARGIE A. TANGYE, A WIDOW DIAMOND RESOURCES CO. 01/19/2011 Weld 07N 61W 20 N2 NE MARGIE A. TANGYE, A WIDOW DIAMOND RESOURCES CO. 01/19/2011 Weld 07N 61W 21 NW NW MARGUERITE FREEMAN, A SINGLE WOMAN AND VAN FREEMAN A/K/A PETER V.R. FREEMAN 11 & PETER VAN RENNSSELAER FREEMAN 11 AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN , HW HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 26 SW, SE MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 12 SE,SW MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 11 SE,NE MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 13 NE,NW MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 15 NE,NW MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 14 NE,NW MARIANNE BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 Weld 09N 61W 10 NE C - 24 MARIANNE BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 Weld 09N 61W 03 SW MARIANNE BERENSON, A MARRRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 Weld 09N 61W 09 E2 NE,SW NE,NW NE, LESS THE 'J' SAND FORMATION MARIANNE BERENSON, A MARRRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 Weld 09N 61W 10 NW MARILYN A. ZELLE AND HENRY H. ZELLE, W/H BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 Weld 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING. WEST TO POINT OF BEGINNING , ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST. MARILYN ANN ZICKEFOOSE AND ROBERT ZICKEFOOSE, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 02N 64W 24 SW MARILYN E. HARDY, A SINGLE WOMAN HOP ENERGIES, LLC 01/14/2010 Weld 07N 62W 10 SE MARILYN E. HARDY, A SINGLE WOMAN HOP ENERGIES, LLC 01/14/2010 Weld 07N 62W 04 SE,NE,NW,SW MARILYN E. HARDY, A SINGLE WOMAN HOP ENERGIES, LLC 01/14/2010 Weld 07N 62W 10 NW MARILYN J. KINDSFATER, A MARRIED WOMAN DEALING IN HER SOLE & SEPARATE PROPERTY DIAMOND RESOURCES CO. 11/18/2010 Weld 07N 60W 03 SW MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE IDA A. WEITZEL FAMILY TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 Weld 07N 61W 12 SE, E2 NE, S2 NW, N2 SW, S2 SW MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE IDA A. WEITZEL FAMILY TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 Weld 07N 61W 12 S2 SW MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE IDA A. WEITZEL FAMILY TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 Weld 07N 61W 24 NE MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS NATION BANK OF CONCORDIA, KS TRUSTEE HOP ENERGIES, LLC 05/14/2010 Weld 07N 62W 12 SE NW,SE SW MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS NATION BANK OF CONCORDIA, KS TRUSTEE HOP ENERGIES, LLC 05/14/2010 Weld 07N 63W 25 SE MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS NATION BANK OF CONCORDIA, KS TRUSTEE HOP ENERGIES, LLC 05/14/2010 Weld 07N 62W 11 SE NE MARION LOUCKS & JOHN GORDON LOUCKS, HER HUSBAND DIAMOND RESOURCES CO. 02/02/2011 Weld 05N 61W 25 E2 NW,W2 NW MARK A. WEISBROOK, A/K/A MARK WEISBROOK & SARAH D. WEISBROOK, A/K/A SARAH CAPITAL LAND SERVICES, INC. 05/03/2010 Weld 11N 58W 04 SW MARK A. WEISBROOK, A/K/A MARK WEISBROOK AND SARAH D. WEISBROOK, A/K/A SARAH WEISBROOK, AS JOINT TENANTS CAPITAL LAND SERVICES, INC. 07/15/2010 Weld 11N 58W 19 ALL MARK B. RUMSEY, SUCCESSOR TRUSTEE OF THE JOSEPH F. RUMSEY JR. REVOCABLE TRUST DATED MARCH 29, 1991 DIAMOND RESOURCES CO. 01/13/2011 Weld 04N 61W 28 SE MARK STERLING RIDER, A SINGLE MAN DIAMOND RESOURCES CO. 03/27/2012 Weld 07N 60W 01 S2 NW, LOT3, LOT4 MARLYS K. ALLISON, A WIDOW DIAMOND RESOURCES CO. 03/27/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 C - 25 MARTHA A. STETZEL, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 Weld 05N 61W 25 E2 NW,W2 NW MARTHA H. SALSER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/23/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 MARTHA JEAN HARDING DIAMOND RESOURCES CO. 10/18/2010 Weld 07N 61W 29 NW, E2 SW, W2 SW MARTHA JEAN HARDING DIAMOND RESOURCES CO. 10/18/2010 Weld 07N 61W 30 PART OF THE SE1/4SE1/4SE1/4 COMMENCING AT THE SE1/4 CORNER, THENCE WEST ALONG THE SOUTH LINE OF SAID SECTION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF BEGINNING., MARTHA MAEBELLE GROSS, A WIDOW DIAMOND RESOURCES CO. 02/09/2011 Weld 06N 61W 34 NE NW,NW NE MARTIN GOEDERT, A SINGLE PERSON JACKFORK LAND, INC. 06/11/2010 Weld 04N 61W 24 SW MARVIN B. JENSEN, AS PERSONAL REPRESENTATIVE FOR THE ESTATE OF MERNEICE M. JENSEN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 Weld 07N 61W 12 N2 NW,W2 NE MARVIN THOMAS AS TRUSTEE OF THE MARVIN THOMAS LIVING TRUST DATED JUNE 29, 2007 BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/06/2010 Weld 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} MARY ANN MOODY, A WIDOW JAMES C. KARO ASSOCIATES 09/21/2007 Weld 08N 62W 14 S2 MARY BEATRICE TILLEY DIAMOND RESOURCES CO. 02/09/2011 Weld 06N 61W 34 NE NW,NW NE MARY E. BIGGS, A WIDOW DIAMOND RESOURCES CO. 02/15/2011 Weld 07N 62W 12 E2 MAUDE HENNINGER, A WIDOW, INDIVIDUALLY & AS THE FIFTY PERCENT HEIR OF G. STEWART HENNINGER DIAMOND RESOURCES CO. 02/17/2012 Weld 11N 58W 19 E2 W2,E2, LOT1, LOT2, LOT3, LOT4 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 Weld 03N 61W 04 S2 NE,SE, LOT 1, LOT 2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 Weld 03N 61W 25 NE NW,N2 NE MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 Weld 03N 61W 13 ALL MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 Weld 03N 61W 14 S2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 Weld 03N 61W 23 NW,W2 E2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 Weld 03N 61W 24 NE,S2 MCCULLISS RESOURCES, CO., INC. HOP ENERGIES, LLC 03/31/2010 Weld 08N 62W 13 N2 MCCULLISS RESOURCES, CO., INC. HOP ENERGIES, LLC 03/31/2010 Weld 08N 62W 12 S2 MELBA G. FIELDS, A/K/A MELBA G. FIELDS JOHNSTON AND DAVID JOHNSTON, WIFE AND HUSBAND JACKFORK LAND, INC. 06/23/2010 Weld 02N 63W 26 E2 SE MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 MICHAEL EDWARD DUBS, A SINGLE MAN DIAMOND RESOURCES CO. 11/10/2010 Weld 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 MICHAEL MILO STUCKY, A MARRIED MAN DIAMOND RESOURCES CO. 04/15/2011 Weld 09N 61W 03 SW MICHAEL MILO STUCKY, A MARRIED MAN DIAMOND RESOURCES CO. 04/15/2011 Weld 09N 61W 10 NE MIKE DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 09/13/2010 Weld 06N 61W 26 NW SW,SW NW MIRIAM R. KEY AND WALLACE E. KEY, HER HUSBAND DIAMOND RESOURCES CO. 03/22/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 MONIQUE C. KATZ, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/20/2010 Weld 07N 61W 24 NE MORI BROTHERS, INC. DIAMOND RESOURCES CO. 01/12/2011 Weld 04N 61W 28 W2 MYRON SHOWERS AND KATHLEEN L. SHOWERS, H/W BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/29/2010 Weld 07N 60W 04 S2 NW,SW, LOT3, LOT4 MYRON SHOWERS AND KATHLEEN L. SHOWERS, H/W BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/29/2010 Weld 07N 60W 05 S2 NANCY ADELAIDE PENNEY & JAMES FREDRICK PENNEY, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 Weld 07N 61W 01 S2 NE,SE, LOT1, LOT2 C - 26 NANCY ADELAIDE PENNEY & JAMES FREDRICK PENNEY, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 Weld 08N 62W 24 SE,SW NANCY CATHERINE LEVY-GLOSSIP, F/K/A NANCY CATHERINE LEVY, F/K/A NANCY CATHERING GROSS DIAMOND RESOURCES CO. 05/31/2011 Weld 06N 61W 34 NE NW,NW NE NANCY EARLS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/28/2011 Weld 09N 60W 30 SE NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 Weld 09N 62W 24 SE NE,NE SE NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 Weld 09N 62W 25 NE NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 Weld 09N 61W 17 NW NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 Weld 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 Weld 09N 61W 17 SW NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 Weld 09N 61W 18 E2 NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, WIFE AND HUSBAND NOCO OIL COMPANY, LLC 08/21/1999 Weld 09N 61W 17 E2 NANCY L. GELVIN & EDMOND GELVIN, WIFE & HUSBAND JACKFORK LAND, INC. 06/11/2010 Weld 02N 63W 27 W2 SW NANCY ORTH, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/05/2010 Weld 08N 61W 31 NE NEIL STEWART WEST AND JOAN M. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 Weld 08N 62W 13 S2 NEIL STEWART WEST AND JOAN M. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 Weld 08N 62W 24 N2 NEIL STEWART WEST AND JOAN M. WEST, H/W JAMES C. KARO ASSOCIATES 03/30/2010 Weld 07N 60W 06 W2 NEIL T. GROVES DIAMOND RESOURCES CO. 03/14/2011 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES SW/4 SE/4 LESS 10 ACRES, NEIL T. GROVES DIAMOND RESOURCES CO. 03/24/2011 Weld 04N 61W 25 NW SW NICOLA DI FRANCO, A MARRIED MAN DIAMOND RESOURCES CO. 12/15/2010 Weld 01N 64W 12 LOT B (35.928) IN N/2 E/2 NW/4 MFD IN DOCUMENT #3348970, NIKKI L. RALSTON, F/K/A NIKKI L. GROVES DIAMOND RESOURCES CO. 01/31/2011 Weld 04N 61W 33 W2,SE NONA G. SALL, A WIDOW AND HEIR TO THE ESTATE OF DONALD L. SALL, DECEASED EOG 06/14/2011 Weld 06N 61W 31 LOTS 2 (37.6), 3 (38.25), 4 (38.88), LESS AND EXCEPT THE PORTION RECOREDED IN Book 739 at page 441, as more particularly described in Book 788 at page 127, recorded December 10, 1925 and containing 10 acres, more or less; And a One acre of land in the Northeast corner of Lot 2 of Section 31 in Township 6 North; Range 61 West of the 6th P.M., bounded and described as follows: to-wit: Commencing at the Northeast Corner of said Lot 2; thence running West on the North line of said lot ,208.75 feet; thence South at right angles 208.75 feet; thence East at right angles 208.75 feet to the East line of said Lot; thence North on the said East line 208.75 feet to the place of beginning, as more particularly described in Book 739 at page 441 recorded August 25, 1924 NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 Weld 07N 62W 09 SE NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 Weld 07N 62W 03 NW NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 Weld 08N 62W 28 NE NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 Weld 07N 62W 02 N2 NORMAN H. REED, A SINGLE MAN HOP ENERGIES, LLC 01/11/2010 Weld 07N 62W 01 SW NORMAN L. DUNBAR, DEALING IN HIS SOLE & SEPARATE PROPERTY DIAMOND OPERATING, INC. 08/03/2002 Weld 09N 61W 17 E2 OMEGA R. POWERS, A SINGLE WOMAN JACKFORK LAND, INC. 06/23/2010 Weld 02N 63W 26 E2 SE ORVILLE JOHN BRUNMEIER, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/07/2010 Weld 07N 61W 12 S2 SW PAMELA M. JORDAN, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/09/2011 Weld 06N 61W 26 SW NW,NW SW PAMELA PEARSON, F/K/A PAMELA CULPEPPER GRAVES, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/16/2010 Weld 04N 61W 02 SE NW,S2 NE,N2 S2,SW SW, LOT3 C - 27 PATRICIA M GEHRMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 Weld 03N 61W 26 W2 SE PATRICIA M GEHRMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 Weld 03N 61W 35 W2 NE,SE PATRICK DALE LEATHER, A SINGLE MAN DIAMOND RESOURCES CO. 08/03/2010 Weld 10N 61W 34 N2 PATRICK J. KELLEY, A MARRIED MAN DIAMOND RESOURCES CO. 01/21/2011 Weld 04N 61W 33 W2,SE PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 Weld 07N 62W 01 N2 PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 E2 NW PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 W2 NW PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 Weld 07N 61W 06 NE PAUL F. BARNHART, JR., AS TRUSTEE OF THE BARNHART GRANDCHILDREN'S DECEMBER 1992 TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/08/2010 Weld 07N 61W 24 NE PAUL GREGG & LEANN GREGG, HUSBAND & WIFE CONTINENTAL RESOURCES, INC. 06/09/2010 Weld 04N 61W 33 NE PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 34 S2,THE NORTH 50 ACRES OF THE NW/4, PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 35 SW SW PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 Weld 03N 61W 02 LOT3, LOT4 PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 25 N2,NE SE PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 27 E2 NE,ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOY DITCH, PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 Weld 04N 61W 28 SE PAUL LEON COLE, A MARRIED MAN DIAMOND RESOURCES CO. 08/20/2010 Weld 09N 61W 05 SE PAUL LEON COLE, A MARRIED MAN DIAMOND RESOURCES CO. 03/18/2011 Weld 09N 61W 10 NW PAULA BOURGEOIS DIAMOND RESOURCES CO. 05/05/2011 Weld 07N 61W 29 W2 PAULA FAUST NEWCOMB, F/K/A PAULA J. FAUST, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/16/2011 Weld 08N 62W 13 N2 PEGGY ALEXANDER, A SINGLE WOMAN DIAMOND RESOURCES CO. 11/22/2010 Weld 01N 64W 12 N/2 SE/4, ALSO DESCRIBED AS LOT 1 & LOT B, RECORDED EXEMPTION NO. 1475-12-4 RE3205, BEING A PORTION OF THE SE OF SECTION 12, TOWNSHIP 1 NORTH, RANGE 64 WEST OF THE 6TH PM., RECORDED JUNE 24, 2, PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 PHILLIP E. MCKINLEY & DIANE L. MCKINLEY, HUSBAND AND WIFE DIAMOND OPERATING, INC. 08/03/2002 Weld 09N 61W 17 E2 PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 Weld 09N 62W 24 SE NE,NE SE PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 Weld 09N 62W 25 NE PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 Weld 09N 61W 18 E2 NW PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 Weld 09N 61W 18 N2 NE PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 Weld 09N 61W 18 SE,S2 NE PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 Weld 09N 61W 18 W2 NW,NW SW C - 28 PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 Weld 09N 61W 18 E2 SW PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 Weld 09N 61W 19 S2 NW,S2 RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/15/2011 Weld 09N 61W 03 SW RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/15/2011 Weld 09N 61W 10 NE RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/13/2011 Weld 09N 61W 10 NW RAMON G. MIRANDA, A/K/A ROMAN G. MIRANDA, JR. & LUCIA R. MIRANDA, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/30/2010 Weld 01N 64W 12 COMMENCING AT THE NW CORNER OF THE SW/4 OF SAID SECTION 12; THENCE ALONG THE WEST LING OF THE SW/4 OF SAID SECTION 12 SOUTH 00 DEGREES 00' 00" EAST, A DISTANCE OF 97.05' TO THE TRUE POINT OF BEGINNING; THENCE SOUTH 58 DEGREES 48' 28" EAST A DISTANCE 53.22'; THENCE SOUTH 34 DEGREES 32' 23" EAST, A DISTANCE OF 96.18'; THENCE SOUTH 40 DEGREES 02'57" EAST A DISTANCE OF 645.68' TO THE BEGINNING OF THE TANGENT CURVE TO THE LEFT; THENCE ALONG SAID CURVE 63.99'.,HAVING A CHORD LENGTH OF 61.38' HAVING A CHORD BEARING OF SOUTH 68 DEGREES 34'50" EAST, A RADIUS OF 64.25' AND A DELTA ANGLE OF 57 DEGREES 03'46", THENCE NORTH 82 DEGREES 53'17" EAST A DISTANCE OF 331.71'; THENCE NORTH 79 DEGREES 43'22" EAST, A DISTANCE OF 716.55' TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT; THENCE ALONG SAID CURVE 245.58' HAVING A CHORD LENGTH OF 244.81', A CHORD BEARING OF NORTH 87 DEGREES 36' 53" EAST, A RADIUS OF 891.45', AND A DELTA ANGLE OF 15 DEGREES 47'03"; TO THE BEGINNING OF A TANGENT CURVE TO THE LEFT; THENCE ALONG SAID CURVE 116' HAVING A CHORD LENGTH OF 113.29', A CHORD BEARING OF NORTH 73 DEGREES 57' 44" EAST, A RADIUS OF 154.25', AND A DELTA ANGLE OF 43 DEGREES 05'21", THENCE NORTH 52 DEGREES 25'03" EAST, A DISTNACE OF 101.29' TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT., RAY DUELL, A MARRIED MAN DIAMOND RESOURCES CO. 02/10/2012 Weld 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 RAY GROSS, JR., A WIDOWER DIAMOND RESOURCES CO. 01/05/2011 Weld 06N 61W 34 NE NW,NW NE RAYMOND JOHN PETERSON DIAMOND RESOURCES CO. 10/21/2010 Weld 04N 61W 26 NW REBECCA R. VANLITH, AS ATTORNEY-IN-FACT FOR BARBARA D. ROGERS BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/29/2010 Weld 07N 60W 01 S2 NW, LOT3, LOT4 RHEA KALLSEN, A WIDOW NOCO OIL COMPANY, LLC 08/21/1999 Weld 09N 61W 17 E2 RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 Weld 09N 62W 24 SE NE,NE SE RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 Weld 09N 62W 25 NE RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 Weld 09N 61W 17 SW RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 Weld 09N 61W 18 E2 RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 Weld 09N 61W 17 NW RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 Weld 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 RICHARD E. TIBBETTS, A MARRIED MAN DIAMOND RESOURCES CO. 01/31/2011 Weld 06N 61W 26 SW NW,NW SW RICHARD H. STEWART & SHARON L. STEWART, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/07/2010 Weld 02N 64W 26 THAT PART OF THE W/2 SW/4 LYING SOUTH OF THE CENTERLINE OF THAT RIGHT OF WAY OF THE C.B. & Q RAILROAD EXCEPT THAT PART THEREOF PLATTED TO THE TOWN OF KEENESBURG, WHICH LAND IS DESCRIBED IN WARRANTY DEED RECORDED 3/31/1, RECEPTION NO. 02327079, RICHARD LAYTHAM CAMFIELD, A SINGLE MAN DIAMOND RESOURCES CO. 04/25/2011 Weld 07N 62W 08 NE RICHARD LAYTHAM CAMFIELD, A SINGLE MAN DIAMOND RESOURCES CO. 04/25/2011 Weld 07N 62W 08 SE RICHARD NOFFSINGER DIAMOND RESOURCES CO. 10/14/2010 Weld 07N 62W 18 LOT3 RICHARD NOFFSINGER DIAMOND RESOURCES CO. 10/14/2010 Weld 07N 62W 18 LOT A OF THE S/2 S/2 MFD IN DOCUMENT #2881303 LOT,B OF THE S/2 S/2 MFD IN DOCUMENT #2881303, RICHARD NOFFSINGER DIAMOND RESOURCES CO. 10/14/2010 Weld 07N 62W 18 NW NE,NW SE,SW NE RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 62W 12 SE NW,SE SW RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 62W 12 E2 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 06N 61W 05 S2 NW, LOT3, LOT4 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 06N 61W 06 S2 NE,SE NW, LOT1, LOT2, LOT3, LOT4, LOT5 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 06N 62W 01 S2 NE, LOT1, LOT2 C - 29 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 61W 18 E2 NW, LOT1, LOT2 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 62W 13 NE RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 62W 14 SW RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 62W 23 NW RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 62W 13 NW RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 62W 11 SE NE RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 Weld 07N 62W 14 SE RICK MOSER, A SINGLE MAN DIAMOND RESOURCES CO. 10/25/2011 Weld 08N 61W 31 SE RITA JEAN JOHNSON DIAMOND RESOURCES CO. 02/09/2011 Weld 06N 61W 34 NE NW,NW NE ROBBIN THAYN \A/K/A ROBBING THAYN AND ROBERT THAYN, WIFE AND HUSBAND HOP ENERGIES, LLC 02/01/2010 Weld 08N 61W 35 E2 SW ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 Weld 07N 60W 10 W2 ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 Weld 07N 60W 08 E2 ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 Weld 07N 60W 09 NE,E2 NW ROBERT C. TANGYE, A SINGLE MAN DIAMOND RESOURCES CO. 01/26/2011 Weld 07N 61W 20 N2 NE ROBERT C. TANGYE, A SINGLE MAN DIAMOND RESOURCES CO. 01/26/2011 Weld 07N 61W 21 NW NW ROBERT G. ZIMBELMAN DIAMOND RESOURCES CO. 11/23/2010 Weld 02N 63W 23 SW ROBERT H. HEMPHILL AND BEVERLY SUE HEMPHILL, HUSBAND & WIFE HOP ENERGIES, LLC 01/14/2010 Weld 07N 62W 04 SE,NE,NW,SW ROBERT H. HEMPHILL AND BEVERLY SUE HEMPHILL, HUSBAND & WIFE HOP ENERGIES, LLC 01/14/2010 Weld 07N 62W 10 NW ROBERT H. HEMPHILL AND BEVERY SUE HEMPHILL, H/W HOP ENERGIES, LLC 01/14/2010 Weld 07N 62W 10 SE ROBERT L. CONNELL, JR., A SINGLE MAN DIAMOND RESOURCES CO. 12/29/2010 Weld 05N 61W 11 NE ROBERT L. CONNELL, JR., A SINGLE MAN DIAMOND RESOURCES CO. 12/29/2010 Weld 05N 61W 11 NW ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 22 SE SE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 23 SE NW,E2 SW,SW SW ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 24 E2,NW,E2 SW ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 27 E2 NE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 22 W2 SE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 27 W2 NE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 Weld 04N 62W 23 S2 NE ROBERT M. STEELE, A SINGLE MAN DIAMOND RESOURCES CO. 01/27/2011 Weld 09N 60W 30 SE ROBERT SALMON, A WIDOWER DIAMOND RESOURCES CO. 12/23/2011 Weld 08N 62W 14 N2 ROBERT SALMON, A WIDOWER DIAMOND RESOURCES CO. 12/09/2011 Weld 08N 62W 13 N2 ROBERT SALMON, A WIDOWER DIAMOND RESOURCES CO. 12/09/2011 Weld 08N 62W 15 N2 ROBERT T. WATKINS, A SINGLE MAN DIAMOND RESOURCES CO. 12/17/2010 Weld 09N 60W 21 NE SE ROBERT TOMLINSON MCINTYRE DIAMOND RESOURCES CO. 11/22/2010 Weld 06N 61W 34 NE NW,NW NE ROBERT TOMLINSON MCINTYRE DIAMOND RESOURCES CO. 11/22/2010 Weld 06N 61W 34 NW NW ROBERT VAN OSTRAND, A SINGLE MAN DIAMOND RESOURCES CO. 01/19/2012 Weld 07N 61W 21 S2 SW ROBERTA SHAKLEE AND ED HURRY, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 Weld 02N 64W 24 SW ROD LESTER, A MARRIED MAN DIAMOND RESOURCES CO. 02/04/2011 Weld 07N 61W 01 S2 NE,SE, LOT1, LOT2 C - 30 RODNEY D. THORELL AND WANDA M THORELL, JT HOP ENERGIES, LLC 04/15/2010 Weld 07N 62W 24 SE RODNEY D. THORELL AND WANDA M THORELL, JT HOP ENERGIES, LLC 04/15/2010 Weld 07N 62W 25 NE RODNEY D. THORELL AND WANDA M THORELL, JT HOP ENERGIES, LLC 04/15/2010 Weld 07N 62W 25 S2 RODNEY L. HOFFERBER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 07/27/2010 Weld 02N 63W 26 SW, LESS 4 ACRES IN NE CORNER OF SAID SW/4 RODNEY L. HOFFERBER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 07/27/2010 Weld 02N 63W 27 W2 SE RODNEY L. HOFFERBER, SR. & JOAN HOFFERBER, HUSBAND AND WIFE DIAMOND RESOURCES CO. 07/27/2010 Weld 02N 63W 27 W2 SE RODNEY L. HOFFERBER, SR. & JOAN HOFFERBER, HUSBAND AND WIFE DIAMOND RESOURCES CO. 07/27/2010 Weld 02N 63W 26 SW, SOUTH 0 DEGREES 02' WEST, 110.51 FEET; SOUTH 47 DEGREES 52' WEST, 246 FEET; SOUTH 74 DEGREES 41' WEST, 167.25 FEET; NORTH 75 DEGREES 19' WEST, 274.85 FEET; NORTH 41 DEGREES 49' WEST, 339.45 FEET; NORTH 89 DEGREES 14' WEST, 42.60 FEET; AND EAST 876.75 FEET TO BEGINNING, CONTAINING APPROXIMATELY 4 ACRES,LESS 4 ACRES IN THE NE CORNER OF SAID SW/4 RODNEY L. HOFFERBER, SR., & JOAN HOFFERBER, CO-TRUSTEES OF THE ALBERT HOFFERBER & BERTHA HOFFERBER FAMILY IRREVOCABLE TRUST DATED JANUARY 11, 2001 DIAMOND RESOURCES CO. 07/27/2010 Weld 02N 63W 26 SW, LESS 4 ACRES IN THE NE CORNER OF SAID SW/4 RODNEY L. HOFFERBER, SR., & JOAN HOFFERBER, CO-TRUSTEES OF THE ALBERT HOFFERBER & BERTHA HOFFERBER FAMILY IRREVOCABLE TRUST DATED JANUARY 11, 2001 DIAMOND RESOURCES CO. 07/27/2010 Weld 02N 63W 27 W2 SE RODNEY S. BECKER & GAYLE R. BECKER, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/07/2010 Weld 01N 64W 12 S2 NW RODNEY W. BAUMGARTNER & LINDA R. BAUMGARTNER, HUBAND & WIFE DIAMOND RESOURCES CO. 11/16/2010 Weld 02N 63W 27 E/2 SE/4 LESS LOT A RECORDED EXEMPTION, MORE FULLY DESCRIBED AS E/2 SE/4 SE/4 SE/4, RONALD B. FROEHLICH, A/K/A RONALD B. FROELICH, A SINGLE MAN DIAMOND RESOURCES CO. 12/20/2010 Weld 08N 61W 25 NE RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 Weld 09N 62W 24 NE SE, SE NE RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 Weld 09N 62W 25 NE RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 17 NW RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 17 SW RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 18 E2 RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 19 E2 SW, LOT3, LOT4, SE RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/30/2010 Weld 07N 61W 12 N2 NW,W2 NE RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/30/2010 Weld 07N 61W 23 NE,W2 RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/30/2010 Weld 07N 61W 24 NE,NW RONALD L. POUSH , A/K/A RONALD LEE POUSH, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 Weld 07N 60W 10 E2 RONALD WAYNE TYREE DIAMOND RESOURCES CO. 11/22/2010 Weld 06N 61W 34 NW NW,NE NW,NW NE ROSA JORDAN, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 Weld 08N 61W 33 SE ROSA JORDAN, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 Weld 08N 61W 34 SW ROSCOE EARL COX III AND KAY COX, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/03/2010 Weld 07N 61W 24 NE ROSE MARIE CHADWICK DIAMOND RESOURCES CO. 12/30/2010 Weld 04N 61W 32 SW ROSEMARY LUCILLE BOND, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/19/2010 Weld 02N 63W 23 SW C - 31 RUTH M. O'DONNELL, A MARRIED WOMAN DIAMOND RESOURCES CO. 12/06/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), RUTH R. MANY AND FLOYD B. MANY, WIFE AND HUSBAND JAMES C. KARO ASSOCIATES 09/21/2007 Weld 08N 62W 23 NW,S2 SE SALLY LYNN STERKEL & GARY D. STERKEL, HER HUSBAND DIAMOND RESOURCES CO. 01/19/2012 Weld 07N 61W 21 S2 SW SAMANTHA GROVES DIAMOND RESOURCES CO. 02/04/2011 Weld 04N 61W 33 W2,SE SAMMIE LOU BELDEN AND RICHARD EDWARD BELDIN, W & H BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/09/2010 Weld 07N 61W 12 N2 NW,W2 NE SAMMIE LOU BELDEN AND RICHARD EDWARD BELDIN, W & H BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/09/2010 Weld 07N 61W 24 NE SAMMY G. ARCHER, A MARRIED MAN DIAMOND RESOURCES CO. 02/24/2012 Weld 04N 61W 24 LOTS A & B OF RECORDED EXEMPTION I047-24-3-RE4807, RECEPTION #3583360; LOTS A & B OF RECORDED EXEMPTION I047-24-3-RE2474, RECEPTION #2727499; A 29.48 ACRE PARCEL OF LAND IN THE SW/4 MORE FULLY DESCRIBED AS FOLLOW: COMMENCING AT THE NORTHEAST CORNER OF THE SW/4 OF SECTION 24, THENCE SOUTH 89 DEGREES 48' WEST ALONG THE NORTH LINE OF THE SW/4 2/4, THENCE SOUTH 0 DEGREES 02' EAST ALONG THE WEST LINE OF THE SW/4 -OF-WAY LINE OF COUNTY ROAD, THENCE FOLLOWING THE NORTH RIGHT-OF-WAY LINE OF THE COUNTY ROAD, SOUTH 83 DEGREES 30' EAST 685 FEET, THENCE NORTH 83 DEGREES 684 FEET, THENCE NORTH 86 DEGREES EAST 1/4, THENCE NORTH 1 DEGREE 22' WEST ALONG THE EAST LINE OF THE SW/4 SHARON LYNN CAMPBELL, DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/06/2010 Weld 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING., SHARON MILLER & CHARLES MILLER, HER HUSBAND DIAMOND RESOURCES CO. 01/03/2011 Weld 07N 62W 05 SE NE, LOT1 SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 Weld 07N 61W 12 N2 NW,W2 NE SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 Weld 07N 61W 23 NE SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 Weld 07N 61W 23 W2 SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 Weld 07N 61W 24 NW SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 Weld 07N 61W 24 NE SHEILA KAY HERMANN, F/K/A SHEILAKAY WOODWARD, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/21/2010 Weld 07N 61W 20 N2 NE SHEILA KAY HERMANN, F/K/A SHEILAKAY WOODWARD, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/21/2010 Weld 07N 61W 21 NW NW SHIRLEY A. HENDERSON DIAMOND RESOURCES CO. 10/12/2010 Weld 05N 61W 25 E2 NW,W2 NW SHIRLEY E. DRESSOR, A SINGLE WOMAN HOP ENERGIES, LLC 02/01/2010 Weld 08N 62W 22 SW, NE, NW SHIRLEY E. DRESSOR, A SINGLE WOMAN HOP ENERGIES, LLC 02/01/2010 Weld 08N 62W 22 SE SHIRLEY E. DRESSOR, A SINGLE WOMAN HOP ENERGIES, LLC 03/11/2010 Weld 08N 62W 28 N/2 NW/4, EXCEPTING 8 ACRES BELONGING TO THE UNION PACIFIC RAILROAD., SHIRLEY HOWARD A/K/A SHIRLEY J. HOWARD AND SHIRLEY JUNE HOWARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 05/04/2010 Weld 08N 61W 31 NW SHIRLEY HOWARD A/K/A SHIRLEY J. HOWARD AND SHIRLEY JUNE HOWARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 05/04/2010 Weld 08N 61W 31 SW SPALDING & CO. DIAMOND RESOURCES CO. 01/11/2012 Weld 08N 62W 13 N2 C - 32 STANTON E. VAN OSTRAND & JACQUELINE B. VAN OSTRAND, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/19/2012 Weld 07N 61W 21 S2 SW STATE OF COLORADO 1174.10 DIAMOND RESOURCES CO. 05/20/2010 Weld 03N 62W 36 ALL STATE OF COLORADO 1181.10 DIAMOND RESOURCES CO. 05/20/2010 Weld 08N 62W 04 SE NE,SW NW,NW SW,SE, LOT3, LOT4 STATE OF COLORADO 1308.10 DIAMOND RESOURCES CO. 11/18/2010 Weld 09N 61W 16 N2 STEPHANIE C. GROVES CONTINENTAL RESOURCES, INC. 02/04/2011 Weld 04N 61W 33 W2, SE STEPHEN C. ELLIOTT, A MARRIED MAN CONTINENTAL RESOURCES, INC. 01/25/2011 Weld 07N 61W 13 NW STEPHEN J. BENSON AND JEAN M. BENSON, HUSBAND AND WIFE DIAMOND RESOURCES CO. 09/08/2010 Weld 02N 63W 27 W2 SW STEVEN D. KITZMAN & KRISTINA L. KITZMAN, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/13/2010 Weld 02N 63W 34 A TRACT COMMENCING AT THE SW CORNER OF THE W/2 NW/4; THENCE NORTH 00 DEGREES 30'46" WEST A DISTNACE OF 250'; THENCE NORTH 89 DEGREES 19' 55" EAST A DISTANCE OF 553'; THENCE SOUTH 00 DEGREES 30'46" EAST A DISTANCE OF 250'; THENCE SOUTH 89 DEGREES 19'55" WEST A DISTANCE OF 553' TO POINT OF BEGINNING, STUART L. GOLGART & CINDY R. GOLGART, HUSBAND & WIFE DIAMOND RESOURCES CO. 11/15/2011 Weld 08N 62W 29 SE SW SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND DIAMOND RESOURCES CO. 12/21/2011 Weld 08N 62W 14 N2 SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND DIAMOND RESOURCES CO. 12/13/2011 Weld 08N 62W 13 N2 SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND DIAMOND RESOURCES CO. 12/13/2011 Weld 08N 62W 15 N2 SUSAN M. WILSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 Weld 05N 61W 25 E2 NW,W2 NW SUSAN MACKAY SMITH CONTINENTAL RESOURCES, INC. 01/24/2011 Weld 05N 62W 11 SE NW, SW SE SUSAN W. SKAGGS-VIEREGGER, TRUSTEE OF THE SUSAN W. SKAGGS-VIEREGGER TRUST DIAMOND RESOURCES CO. 11/23/2010 Weld 06N 61W 34 NE NW,NW NE SUZANN NOLL, F/K/A SUZANN CAMFIELD & PHILLIP L. NOLL, HER HUSBAND DIAMOND RESOURCES CO. 03/08/2011 Weld 07N 62W 08 NE NE NE,SE,NE/4 LESS NE/4 NE/4 NE/4, SYDNEY CAROL OGLE, F/K/A SYDNEY CAROL BAILEY, A/K/A SYDNEY CAROL HENDERSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/17/2010 Weld 08N 62W 20 W2 SYDNEY CAROL OGLE, F/K/ASYDNEY CAROL BAILEY, A/K/A SYDNEY CAROL HENDERSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/17/2010 Weld 08N 62W 29 NW,W2 NE,NE NE TED GLEN STEIGER, A SINGLE MAN CONTINENTAL RESOURCES, INC. 02/07/2011 Weld 08N 60W 07 E2 NE TED GLEN STEIGER, A SINGLE MAN CONTINENTAL RESOURCES, INC. 02/07/2011 Weld 08N 60W 08 W2 NW TERRI HARRIS KAWAKAMI, A SINGLE WOMAN DIAMOND RESOURCES CO. 02/21/2012 Weld 06N 61W 31 LOT1 TERRY C. DRESSOR AND LANA KAY DRESSOR, H & W JAMES C. KARO ASSOCIATES 10/11/2007 Weld 08N 62W 24 SW THE IDA A. WEITZEL FAMILY TRUST, MARILYN K. BARBER AND PAULETTE R. HALL AS TRUSTEES BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 Weld 07N 60W 10 E2 THE OVERHOLT FAMILY TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 7/7/2010 Weld 06N 61W 31 SEE LEASE FOR DESCRIPTION THE SKEETERS COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/27/2010 Weld 07N 60W 01 S2 NW, LOT3, LOT4 THE UNITED METHODIST CHURCH OF WRAY, A COLORADO NONPROFIT CORPORATION IN TRUST, REPRESENTED HEREIN BY ROBERT L. SCHNEIDER, TRUSTEE BASELINE MINERALS, INC. 12/01/2010 Weld 07N 60W 11 W2 THOMAS W. CORDOVA & MARY L. CORDOVA, H/W DIAMOND RESOURCES CO. 07/19/2010 Weld 01N 64W 12 W2 NE TIMOTHY A. KELLEY, A MARRIED MAN DIAMOND RESOURCES CO. 01/21/2011 Weld 04N 61W 33 W2,SE TIMOTHY L. WOODWARD, A MARRIED MAN DIAMOND RESOURCES CO. 09/21/2010 Weld 07N 61W 20 N2 NE TIMOTHY L. WOODWARD, A MARRIED MAN DIAMOND RESOURCES CO. 09/21/2010 Weld 07N 61W 21 NW NW TIMOTHY R. SELTZER & JENNIFER J. SELTZER, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/21/2011 Weld 06N 62W 14 LOT B BEING A PT OF E/2 NE/4 MFD IN DOC 2536150, TIMOTHY R. SELTZER & JENNIFER J. SELTZER, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/21/2011 Weld 06N 62W 14 LOT B BEING A PT OF E/2 SE/4 MFD IN DOC 2673363, C - 33 TODD J. ANDRE A/K/A TODD JAMES ANDRE, A MARRIED MAN DEALING IN HIS SOLE & CAPITAL LAND SERVICES, INC. 05/03/2010 Weld 09N 64W 01 SE TODD R. ULLMANN, A SINGLE MAN DIAMOND RESOURCES CO. 01/18/2011 Weld 07N 62W 02 S2 NE, LOT1, LOT2 TODD R. ULLMANN, A SINGLE MAN DIAMOND RESOURCES CO. 03/25/2011 Weld 07N 62W 02 S2 NW, LOT3, LOT4 TWENTYTEN, LLC DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 19 NE SW,SE SW, LOT3, LOT4 TWENTYTEN, LLC DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 W2 NE,E2 NW TWENTYTEN, LLC DIAMOND RESOURCES CO. 04/04/2011 Weld 06N 61W 30 LOT1, LOT2 U.S. AGBANK, FCB F/K/A FARM CREDIT BANK OF WICHITA JACKFORK LAND, INC. 06/17/2010 Weld 05N 66W 02 SW VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 11 E2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 13 N2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 12 S2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 15 N2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 14 N2 VAN FREEMAN (AKA PETER V R FREEMAN II & PETER VAN RENSEELAER FREEMAN II) AND BEVERLY FREEMAN(AKA BEVERLY FREEMAN) HUSBAND AND WIFE HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 23 SW VAN FREEMAN (AKA PETER V R FREEMAN II & PETER VAN RENSEELAER FREEMAN II) AND BEVERLY FREEMAN(AKA BEVERLY FREEMAN) HUSBAND AND WIFE HOP ENERGIES, LLC 02/12/2010 Weld 08N 62W 26 N2 VERONICA DOUGLASS, A MARRIED WOMAN DIAMOND RESOURCES CO. 12/29/2010 Weld 04N 61W 33 W2,SE VIRGINIA ANN GROSS DIAMOND RESOURCES CO. 05/31/2011 Weld 06N 61W 34 NE NW,NW NE VIRGINIA FONTAINE, A/K/A VIRGINIA D. FONTAINE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 Weld 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} VIRGINIA R. POTTER DIAMOND RESOURCES CO. 03/16/2011 Weld 09N 61W 10 NW WADE CULPEPPER, A/K/A RUSSELL W. CULPEPPER, A SINGLE MAN DIAMOND RESOURCES CO. 11/16/2010 Weld 04N 61W 02 SE NW,S2 NE,N2 S2,SW SW, LOT3 WALTER S. CENSOR, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/20/2010 Weld 07N 61W 24 NE WAYNE THOMAS, A/K/A WAYNE DWIGHT THOMAS, A SINGLE PERSON, TRUSTEE OF THE WAYNE DWIGHT THOMAS TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 Weld 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} WEICKUM FARMS, LLC DIAMOND RESOURCES CO. 09/08/2010 Weld 02N 63W 27 NE C - 34 WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING BY & THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD DIAMOND RESOURCES CO. 01/23/2012 Weld 08N 62W 23 A TRACT OF LAND TAKEN UNDER FINAL RULING OF COURT RECORDED SEPTEMBER 17, 1935, BOOK 983, , DESCRIBED AS FOLLOWS; A STRIP OF LAND 20 FEET WIDE ADJACENT & NORTH OF PRESENT HIGHWAY RIGHT OF WAY, EXTENDING WESTWARD APPROXIMATELY 2, TO THE NORTH & SOUTH CENTER LINE OF SAID SECTION, CONTAINING 1.21 ACRES, MORE OR LESS A TRACT OF LAND TAKEN UNDER FINAL RULING OF COURT RECORDED SEPTEMBER 17, 1935, BOOK 983, , DESCRIBED AS FOLLOWS: A STRIP OF LAND 20 FEET WIDE ADJACENT & NORTH OF THE PRESENT HIGHWAY RIGHT-OF-WAY, EXTENDING WESTWARD APPROXIMATELY 2& SOUTH CENTER LINE OF SECTION 23 TO THE WEST BOUNDARY LINE OF SAID SECTION, CONTAINING 1.21 ACRES, MORE OR LESS WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING BY & THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD DIAMOND RESOURCES CO. 03/05/2012 Weld 02N 64W 13 PART OF NW/4: BEGINNING AT NW CORNER, THENCE N 89 DEGREES 9 MINUTES 11 SECONDS E 5.58 FT., THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 2,834.79 FT., AN ARC LENGTH OF 374.78 FT. AND A CHORD WHICH BEARS S 4 DEGREES 44 MINUTES 23 SECONDS E, THENCE S 6 DEGREES 30 MINUTES 21 SECONDS E 768.76 FT., THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 4,531.26 FT., AN ARC LENGTH OF 460.36 FT. AND A CHORD WHICH BEARS S 3 DEGREES 35 MINUTES 43 SECONDS E, THENCE S 89 DEGREES 18 MINUTES 55 SECONDS W 60FT., THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 4,471.26 FT., AN ARC OF 454.27 FT. AND A CHORD WHICH BEARS N 3 DEGREES 35 MINUTES 43 SECONDS W, THENCE N 6 DEGREES 80 MINUTES 21 SECONDS W 239.16 FT., THENCE N 1 DEGREE 39 MINUTES 12 SECONDS W 707.35 FT TO POINT OF BEGINNING. (TRACT #13-3) WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING BY AND THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD CONTINENTAL RESOURCES, INC. 09/17/2012 Weld 08N 62W 24 TRACT 5: "A STRIP OF LAND 20 FEET WIDE ADJACENT AND NORTH OF THE PRESENT HIGHWAY RIGHT-OF-WAY, EXTENDING WESTWARD APPROXIMATELY 5, TO THE WEST BOUNDARY LINE OF SAID SECTION, TOWNSHIP 8 NORTH, RANGE 62, WEST OF THE 6TH, P.M., CONTAINING 2.42 ACRES." WENDY LYNNE FUCHS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE INTERESTS JACKFORK LAND, INC. 06/08/2010 Weld 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , WILBUR E THOMAS, A SINGLE PERSON BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 Weld 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} WILBUR GOLBA GROVES, A WIDOWER DIAMOND RESOURCES CO. 10/19/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), WILBUR GOLBA GROVES, A WIDOWER DIAMOND RESOURCES CO. 03/22/2011 Weld 04N 61W 25 NW SW WILDA ALLAN ROKOS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 03/30/2010 Weld 07N 61W 08 NW,SW WILLARD GROVES DIAMOND RESOURCES CO. 11/17/2010 Weld 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00) WILLARD GROVES DIAMOND RESOURCES CO. 03/22/2011 Weld 04N 61W 25 NW SW WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/15/2010 Weld 10N 61W 32 SE WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 Weld 09N 61W 05 S2 N2, LOT1, LOT2, LOT3, LOT4 WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 Weld 09N 61W 05 SE C - 35 WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 Weld 09N 61W 05 SW WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 Weld 09N 61W 08 W2 WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 09/01/2010 Weld 09N 61W 10 SE WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 01/19/2011 Weld 09N 61W 22 NE WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 62W 24 NE SE, SE NE WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 62W 25 NE WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 17 NW WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 17 SW WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 18 E2 WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 Weld 09N 61W 19 E2 SW, LOT3, LOT4, SE WILLIAM THOMSON QUINSLER, TRUSTEE OF THE WILLIAM THOMAS QUINSLER & BARBARA FAUST QUINSLER REVOCABLE TRUST, DATED DECEMBER 5, 1997 DIAMOND RESOURCES CO. 01/10/2011 Weld 10N 60W 05 S2 NW, LOT3, LOT4 WILLIAM W. LINDBLOOM, A MARRIED MAN DIAMOND RESOURCES CO. 10/12/2010 Weld 05N 61W 25 E2 NW,W2 NW WILLIAM W. MATTER, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE MATTER FAMILY TRUST DIAMOND RESOURCES CO. 03/09/2011 Weld 08N 62W 13 N2 WRAY AREA FOUNDATION, INC., A COLORADO NON-PROFIT CORPORATION, REPRESENTED HEREIN BY LANCE BOHALL BASELINE MINERALS, INC. 12/01/2010 Weld 07N 60W 11 W2 YOUNGBLOOD, LTD. BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 Weld 07N 61W 24 NE Stone Hill Minerals (Original Lessor Kristen L. Johnson) DIAMOND RESOURCES CO. 01/18/2011 Weld 07N 62W 02 S2 NE, LOT1, LOT2 (Sec:22 ALL. Sec 02: S2 NE C - 36 EXHIBIT D - CERTIFICATE OF DESIGNATION [Filed as a separate stand-alone exhibit to the Report on Form 8-K to which this Purchase and Sale Agreement is filed as Exhibit 2.1] EXHIBIT E - ASSUMPTION AND CONSENT AGREEMENT [Filed as a separate stand-alone exhibit to the Report on Form 8-K to which this Purchase and Sale Agreement is filed as Exhibit 2.1] EXHIBITF - CALL OPTION AGREEMENT [Filed as a separate stand-alone exhibit to the Report on Form 8-K to which this Purchase and Sale Agreement is filed as Exhibit 2.1] Exhibit G CERTIFICATE OF ACCREDITED INVESTOR STATUS Except as may be indicated by the undersigned below, the undersigned is an “accredited investor,” as that term is defined in Regulation D under the Securities Act of 1933, as amended (the “Securities Act”).The undersigned has initialed the box below indicating the basis on which he is representing his status as an “accredited investor”: a bank as defined in Section 3(a)(2) of the Securities Act, or any savings and loan association or other institution as defined in Section 3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary capacity; a broker or dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”); an insurance company as defined in Section 2(13) of the Securities Act; an investment company registered under the Investment Company Act of 1940 or a business development company as defined in Section 2(a)(48) of that Act; a small business investment company licensed by the U.S. Small Business Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan established and maintained by a state, its political subdivisions, or any agency or instrumentality of a state or its political subdivisions, for the benefit of its employees, and such plan has total assets in excess of $5,000,000; an employee benefit plan within the meaning of the Employee Retirement Income Security Act of 1974, if the investment decision is made by a plan fiduciary, as defined in Section 3(21) of such Act, which is either a bank, savings and loan association, insurance company, or registered investment adviser, or if the employee benefit plan has total assets in excess of $5,000,000 or, if a self-directed plan, with investment decisions made solely by persons that are “accredited investors”; a private business development company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940; an organization described in Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or similar business trust, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of $5,000,000; a natural person whose individual net worth, or joint net worth with the undersigned’s spouse, at the time of this purchase exceeds $1,000,000. For purposes of this item, "net worth" means the excess of total assets at fair market value (including personal and real property, but excluding the estimated fair market value of a person's primary home) over total liabilities. Total liabilities excludes any mortgage on the primary home in an amount of up to the home's estimated fair market value as long as the mortgage was incurred more than 60 days before the Securities are purchased, but includes (i) any mortgage amount in excess of the home's fair market value and (ii) any mortgage amount that was borrowed during the 60-day period before the closing date for the sale of Securities for the purpose of investing in the Securities; a natural person who had an individual income in excess of $200,000 in each of the two most recent years or joint income with the undersigned’s spouse in excess of $300,000 in each of those years and has a reasonable expectation of reaching the same income level in the current year; a trust with total assets in excess of $5,000,000, not formed for the specific purpose of acquiring the securities offered, whose purchase is directed by a person who has such knowledge and experience in financial and business matters that he is capable of evaluating the merits and risks of the prospective investment; an entity in which all of the equity holders are “accredited investors” by virtue of their meeting one or more of the above standards; or an individual who is a director or executive officer of PEDEVCO Corp. IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited Investor Status effective as of , 2015. Name: By (Signature): Printed Name of Signatory (if entity): Title: (required for any stockholder that is a corporation, partnership, trust or other entity)
